             Case 18-36057 Document 303 Filed in TXSB on 01/09/19 Page 1 of 133



                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

                                                               §
    In re:                                                     §       Chapter 11
                                                               §
    GASTAR EXPLORATION INC., et al.,1                          §       Case No. 18-36057 (MI)
                                                               §
                                       Debtors.                §       (Jointly Administered)
                                                               §

                 NOTICE OF FEE STATEMENT OF KIRKLAND &
            ELLIS LLP AND KIRKLAND & ELLIS INTERNATIONAL LLP
     FOR COMPENSATION FOR SERVICES AND REIMBURSEMENT OF EXPENSES
       AS ATTORNEYS TO THE DEBTORS AND DEBTORS IN POSSESSION FOR
       THE PERIOD FROM OCTOBER 31, 2018 THROUGH NOVEMBER 30, 2018

             PLEASE TAKE NOTICE that attached hereto is the Fee Statement of Kirkland & Ellis

LLP and Kirkland & Ellis International LLP for Compensation for Services and Reimbursement

of Expenses as Attorneys for the Debtors and Debtors in Possession for the Period from

October 31, 2018 Through November 30, 2018.

Dated: January 9, 2019.




1     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, are: Gastar Exploration Inc. (1640), and Northwest Property Ventures LLC (8685). The location of the
      Debtors’ service address is: 1331 Lamar Street, Suite 650, Houston, Texas 77010.

                                                           1

22174233v.1 153647/00001
       Case 18-36057 Document 303 Filed in TXSB on 01/09/19 Page 2 of 133



                             /s/ Matthew D. Cavenaugh
                             Patricia B. Tomasco (TX Bar No. 01797600)
                             Matthew D. Cavenaugh (TX Bar No. 24062656)
                             JACKSON WALKER L.L.P.
                             1401 McKinney Street, Suite 1900
                             Houston, Texas 77010
                             Telephone:     (713) 752-4200
                             Facsimile:     (713) 752-4221
                             Email:         ptomasco@jw.com
                                            mcavenaugh@jw.com

                             -and-

                             Anna G. Rotman, P.C. (TX 24046761)
                             KIRKLAND & ELLIS LLP 
                             KIRKLAND & ELLIS INTERNATIONAL LLP
                             609 Main Street
                             Houston, Texas 77002
                             Telephone:    (713) 836-3600
                             Facsimile:    (713) 836-3601
                             Email:        anna.rotman@kirkland.com

                             -and-

                             Ross M. Kwasteniet, P.C. (pro hac vice admission pending)
                             John R. Luze (pro hac vice admission pending)
                             KIRKLAND & ELLIS LLP 
                             KIRKLAND & ELLIS INTERNATIONAL LLP
                             300 North LaSalle
                             Chicago, Illinois 60654
                             Telephone:     (312) 862-2000
                             Facsimile:     (312) 862-2200
                             Email:         ross.kwasteniet@kirkland.com
                                            john.luze@kirkland.com

                             COUNSEL TO THE DEBTORS




                                        2

22174233v.1 153647/00001
         Case 18-36057 Document 303 Filed in TXSB on 01/09/19 Page 3 of 133



                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

                                                                     §
In re:                                                               §       Chapter 11
                                                                     §
GASTAR EXPLORATION INC., et al.,1                                    §       Case No. 18-36057 (MI)
                                                                     §
                                       Debtors.                      §       (Jointly Administered)
                                                                     §

                 FEE STATEMENT OF KIRKLAND & ELLIS LLP
              AND KIRKLAND & ELLIS INTERNATIONAL LLP FOR
           COMPENSATION FOR SERVICES AND REIMBURSEMENT OF
    EXPENSES AS ATTORNEYS TO THE DEBTORS AND DEBTORS IN POSSESSION
     FOR THE PERIOD FROM OCTOBER 31, 2018, THROUGH NOVEMBER 30, 2018

                                                               Kirkland & Ellis LLP and
Name of Applicant:
                                                               Kirkland & Ellis International LLP
Applicant’s Role in Case:                                      Attorneys to the Debtors-in-Possession
Date Order of Employment Signed:                               December 20, 2018 [Docket No. 273]
                                                                           Beginning of Period                End of Period
Time period covered by this statement:                                                  10/31/18                     11/30/18
                                  Summary of Total Fees and Expenses Requested:
                                                                                             $1,128,171.20
Total fees requested in this statement:
                                                                                             (80% of $1,410,214.00)
Total expenses requested in this statement:                                                  $50,295.35
Total fees and expenses requested in this statement
                                                                                             $1,460,509.35
(inclusive of holdback amount):
                                         Summary of Attorney Fees Requested:
Total attorney fees requested in this statement:                                             $1,357,566.00
Total actual attorney hours covered by this statement:                                       1,544.90
Average hourly rate for attorneys:                                                           $878.74




1    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number,
     are: Gastar Exploration Inc. (1640), and Northwest Property Ventures LLC (8685). The location of the Debtors’ service
     address is: 1331 Lamar Street, Suite 650, Houston, Texas 77010.
       Case 18-36057 Document 303 Filed in TXSB on 01/09/19 Page 4 of 133



                               Summary of Paraprofessional Fees Requested:
Total paraprofessional fees requested in this statement:                     $52,648.00
Total actual paraprofessional hours covered by this statement:               158.50
Average hourly rate for paraprofessionals:                                   $332.16

        Pursuant to sections 327, 330 and 331 of title 11 of the United States Code

(the “Bankruptcy Code”), rule 2016 of the Federal Rules of Bankruptcy Procedure

(the “Bankruptcy Rules”), and rule 2016-1 of the Bankruptcy Local Rules for the Southern

District of Texas (the “Bankruptcy Local Rules”), the Order Authorizing the Retention and

Employment of Kirkland & Ellis LLP and Kirkland & Ellis International LLP as Attorneys for

the Debtors and Debtors in Possession Effective Nunc Pro Tunc to the Petition Date

[Docket No. 273], the Order Establishing Procedures for Interim Compensation and

Reimbursement of Expenses for Professionals [Docket No. 277] (the “Interim Compensation

Order”), the law firm of Kirkland & Ellis LLP and Kirkland & Ellis International LLP

(together, “K&E”), attorneys for Gastar Exploration Inc. and its affiliate Northwest Property

Ventures LLC, as debtors and debtors in possession (collectively, the “Debtors”), hereby files

this monthly fee statement (this “Monthly Fee Statement”) for (i) compensation in the amount of

$1,128,171.20 for the reasonable and necessary legal services K&E rendered to the Debtors from

payment of compensation for professional services rendered to the Debtors from October 31,

2018, through and including November 30, 2018 (the “Fee Period”) (80% of $1,410,214.00) and

(ii) reimbursement for the actual and necessary expenses that K&E incurred, in the amount of

$50,295.35 during the Fee Period.




                                                      2
      Case 18-36057 Document 303 Filed in TXSB on 01/09/19 Page 5 of 133



                  Itemization of Services Rendered and Disbursements Incurred

       1.     In support this Monthly Fee Statement, attached are the following exhibits:

              •   Exhibit A is a schedule of the number of hours expended and fees incurred
                  (on an aggregate basis) by K&E partners, associates, and paraprofessionals
                  during the Fee Period with respect to each of the subject matter categories
                  K&E established in accordance with its internal billing procedures. As
                  reflected in Exhibit A, K&E incurred $1,410,214.00 in fees during the Fee
                  Period. Pursuant to this Monthly Fee Statement, K&E seeks reimbursement
                  for 80% of such fees ($1,128,171.20 in the aggregate).

              •   Exhibit B is a schedule providing certain information regarding the K&E
                  attorneys and paraprofessionals for whose work on these chapter 11 cases
                  compensation is sought in this Monthly Fee Statement. Attorneys and
                  paraprofessionals of K&E have expended a total of 1,703.40 hours in
                  connection with these chapter 11 cases during the Fee Period.

              •   Exhibit C is a schedule for the Fee Period, setting forth the total amount of
                  reimbursement sought with respect to each category of expenses for which
                  K&E is seeking reimbursement in this Monthly Fee Statement. All of these
                  disbursements comprise the requested sum for K&E’s out-of-pocket expenses.

              •   Exhibit D consists of K&E’s records of fees and expenses incurred during the
                  Fee Period in the rendition of the professional services to the Debtors and
                  their estates.

                                       Representations

       2.     Although every effort has been made to include all fees and expenses incurred in

the Fee Period, some fees and expenses might not be included in this Monthly Fee Statement due

to delays caused by accounting and processing during the Fee Period. K&E reserves the right to

make further application to this Court for allowance of such fees and expenses not included

herein. Subsequent Monthly Fee Statements will be filed in accordance with the Bankruptcy

Code, the Bankruptcy Rules, Bankruptcy Local Rules, and the Interim Compensation Order.



                         [Remainder of page intentionally left blank.]




                                               3
      Case 18-36057 Document 303 Filed in TXSB on 01/09/19 Page 6 of 133



       WHEREFORE, K&E requests allowance of its fees and expenses incurred during the Fee

Period in the total amount of $1,178,466.55 consisting of (a) $1,128,171.20, which is 80% of the

fees incurred by the Debtors for reasonable and necessary professional services rendered by

K&E; and (b) $50,295.35 for actual and necessary costs and expenses, and that such fees and

expense be paid as administrative expenses of the Debtors’ estates.


Dated: January 9, 2019             /s/ Ross M. Kwasteniet, P.C.
                                   Anna G. Rotman, P.C. (TX Bar No. 24046761)
                                   KIRKLAND & ELLIS LLP
                                   KIRKLAND & ELLIS INTERNATIONAL LLP
                                   609 Main Street
                                   Houston, Texas 77002
                                   Telephone:      (713) 836-3600
                                   Facsimile:      (713) 836-3601
                                   Email:          anna.rotman@kirkland.com

                                   -and-

                                   Ross M. Kwasteniet, P.C. (admitted pro hac vice)
                                   John R. Luze (admitted pro hac vice)
                                   KIRKLAND & ELLIS LLP
                                   KIRKLAND & ELLIS INTERNATIONAL LLP
                                   300 North LaSalle
                                   Chicago, Illinois 60654
                                   Telephone:       (312) 862-2000
                                   Facsimile:       (312) 862-2200
                                   Email:           ross.kwasteniet@kirkland.com
                                                    john.luze@kirkland.com

                                   Co-Counsel for the Debtors and Debtors in Possession
         Case 18-36057 Document 303 Filed in TXSB on 01/09/19 Page 7 of 133



                                                  Exhibit A

                    Summary of Legal Fees and Expenses for the Fee Period

                                                     Total                        Total
Matter                                                          Total Fees                      Total
                   Matter Description                Billed                     Expenses
Number                                                          Requested                    Compensation
                                                     Hours                      Requested
   5       Chapter 11 Filing                          131.30      $96,735.50         $0.00      $96,735.50
   6       Insurance and Related Matters                 2.10      $1,349.50         $0.00       $1,349.50
           Adversary Proceedings, Contested
   7                                                  626.30     $538,796.50         $0.00     $538,796.50
           Matters
    8      Business Operations                          1.30        $965.00          $0.00        $965.00
    9      Case Administration                         77.30      $38,618.50         $0.00      $38,618.50
   11      Claims Administration and Objections         1.20         $780.00         $0.00         $780.00
   12      Corporate & Governance Issues              226.90     $166,216.50         $0.00     $166,216.50
   13      Creditor and Vendor Communications           8.60       $5,857.50         $0.00       $5,857.50
   14      DIP and Cash Collateral                     61.50      $52,685.00         $0.00      $52,685.00
           Executory Contracts and Unexpired
   16                                                   2.60       $1,555.00         $0.00       $1,555.00
           Leases
   17      Hearings                                   231.70     $202,072.50         $0.00     $202,072.50
   18      K&E Fee/Employment App/Objections           12.80       $9,316.00         $0.00       $9,316.00
           Non-K&E Fee, Employment App,
   19                                                  29.50      $25,396.50         $0.00      $25,396.50
           Objection
   20      Non-Working Travel Time                     57.20      $49,899.00         $0.00      $49,899.00
           Plan/Disclosure
   21                                                 195.30     $178,015.50         $0.00     $178,015.50
           Statement/Confirmation
   22      Tax Matters                                 37.80       $41,955.50        $0.00       $41,955.50
   26      Expenses                                     0.00            $0.00   $50,295.35       $50,295.35
Totals                                              1,703.40    $1,410,214.00   $50,295.35    $1,460,509.35
       Case 18-36057 Document 303 Filed in TXSB on 01/09/19 Page 8 of 133



                                               Exhibit B

  Summary of Hours Billed by K&E Attorneys and Paraprofessionals for the Fee Period
                                                                  Hourly      Total
                           Position and Year                                                Total
       Attorney                                   Department      Billing     Billed
                               Admitted                                                  Compensation
                                                                   Rate       Hours
Leah Kristina
                          Associate    2016         Corporate      $770.00       4.20        $3,234.00
Charlesworth
James Romain Dolphin
                          Associate    2015       Environmental    $770.00       1.20          $924.00
III
Jackie Duhl               Associate   Pending     Restructuring    $575.00      14.20        $8,165.00
Danielle Dulitzky         Associate   Pending     Restructuring    $575.00      28.80       $16,560.00
Jonathan G.C. Fombonne    Associate    2014        Litigation      $885.00     109.10       $96,553.50
Kelsee A. Foote           Associate    2018        Litigation      $575.00      45.60       $26,220.00
Ciara Foster              Associate    2017       Restructuring    $770.00      54.70       $42,119.00
Nicholas Paul Griffin     Associate    2017        Corporate       $770.00      14.00       $10,780.00
Lance Kurtis Hancock      Associate    2015        Corporate       $950.00       4.40        $4,180.00
Paul Stephens
                          Associate    2014         Taxation       $830.00      11.10        $9,213.00
Hendrickson
Heidi Hockberger          Associate    2017       Restructuring     $675.00     54.10       $36,517.50
Mark Holden               Associate    2014        Litigation       $885.00     43.80       $38,763.00
Grant Jones               Associate    2018        Litigation       $575.00    193.50      $111,262.50
John R. Luze              Associate    2013       Restructuring     $950.00    187.30      $177,935.00
Jeff Michalik             Associate    2017       Restructuring     $675.00     77.40       $52,245.00
Brooke Ilan Milbauer      Associate    2016        Corporate        $770.00      2.30        $1,771.00
Brett V. Newman           Associate    2016       Restructuring     $770.00     31.40       $24,178.00
Kimberly Pageau           Associate    2017       Restructuring     $575.00     15.90        $9,142.50
Francis Petrie            Associate    2017       Restructuring     $675.00     88.80       $59,940.00
Claire Rokita             Associate    2018        Corporate        $675.00      3.50        $2,362.50
Raychelle Ann Tasher      Associate    2014       Restructuring     $675.00     88.70       $59,872.50
Roxanne A. Walton         Associate    2016        Corporate        $875.00     46.00       $40,250.00
Alex Warso                Associate    2016       Restructuring     $575.00     28.90       $16,617.50
Nathan Wolcott            Associate    2018        Corporate        $575.00      1.20         $690.00
Brooks W. Antweil          Partner     2009        Corporate      $1,110.00     26.50       $29,415.00
Jamie Alan Aycock          Partner     2005        Litigation     $1,015.00     53.30       $54,099.50
Douglas E. Bacon, P.C.     Partner     2002        Corporate      $1,355.00      5.50        $7,452.50
Mary Kogut Brawley         Partner     2010        Corporate      $1,110.00      0.20          $222.00
Thad W. Davis              Partner     2005         Taxation      $1,235.00     21.30       $26,305.50
Scott J. Gordon            Partner     1995        Corporate      $1,545.00      0.20         $309.00
Ross M. Kwasteniet,
                           Partner     2002       Restructuring   $1,425.00    181.70      $258,922.50
P.C.
Anna G. Rotman, P.C.       Partner     2004         Litigation    $1,235.00      97.00     $119,795.00
Drue A. Santora            Partner     2012         Corporate     $1,045.00       0.70         $731.50
Julian J. Seiguer, P.C.    Partner     2013         Corporate     $1,325.00       0.50         $662.50
Paul D. Tanaka             Partner     2000       Environmental   $1,245.00       1.50        $1,867.50
David Wheat, P.C.          Partner     1988         Taxation      $1,295.00       6.40        $8,288.00
Totals                                                                        1,544.90    $1,357,566.00
         Case 18-36057 Document 303 Filed in TXSB on 01/09/19 Page 9 of 133



                                                                               Total
                        Position with the                         Hourly                    Total
  Paraprofessional                              Department                     Billed
                           Applicant                            Billing Rate             Compensation
                                                                               Hours
Ryan Besaw              Junior Paralegal        Restructuring       $250.00       0.50         $125.00
Julia R. Foster         Junior Paralegal        Restructuring       $250.00       1.80         $450.00
Katie Kane              Junior Paralegal        Restructuring       $230.00     32.10        $7,383.00
Dan Varn                Junior Paralegal        Restructuring       $250.00       8.50       $2,125.00
Anthony Abate              Paralegal            Restructuring       $310.00       2.00        $620.00
Vanessa Hernandez          Paralegal             Litigation         $345.00     40.20       $13,869.00
Carrie Therese
                            Paralegal           Restructuring       $410.00     38.70       $15,867.00
Oppenheim
Henry Rosas                 Paralegal            Corporate          $430.00      1.50         $645.00
Amanda Solis                Paralegal           Restructuring       $310.00      1.90         $589.00
                        Trial Technology
Joel DePalma                                     Litigation         $350.00     11.90        $4,165.00
                            Specialist
                         FW Trial Setup
Marvin Gibbons Jr.                               Litigation         $350.00      3.50        $1,225.00
                          Coordinator
                        Trial Technology
Aaron Rutell                                     Litigation         $350.00      5.50        $1,925.00
                            Specialist
                       Litigation Support
Antonio Soto Jr.                                 Litigation         $360.00      2.00         $720.00
                            Specialist
                     Associate Director Trial
Will Thomas                                      Litigation         $350.00      8.40        $2,940.00
                           Technology
Totals                                                                         158.50       $52,648.00
      Case 18-36057 Document 303 Filed in TXSB on 01/09/19 Page 10 of 133



                                                 Exhibit C

                                 Summary of Expenses for the Fee Period

                                     Expense Categories                   Amount
Third Party Telephone Charges                                                 $272.21
Standard Copies or Prints                                                   $1,663.20
Color Copies or Prints                                                     $18,826.50
Scanned Images                                                                  $3.04
Outside Messenger Services                                                   $226.30
Local Transportation                                                          $617.33
Travel Expense                                                              $7,551.10
Airfare                                                                     $7,046.16
Transportation to/from airport                                              $2,120.09
Travel Meals                                                                  $626.18
Other Travel Expenses                                                          $72.70
Outside Computer Services                                                   $2,209.53
Outside Copy/Binding Services                                               $1,014.84
Computer Database Research                                                   $507.00
Westlaw Research                                                              $208.81
LexisNexis Research                                                            $51.77
Overtime Transportation                                                        $60.78
Overtime Meals - Attorney                                                      $40.13
Document Services Overtime                                                     $76.97
Rental Expenses                                                             $7,098.33
Miscellaneous Office Expenses                                                   $2.38
Total                                                                      $50,295.35
Case 18-36057 Document 303 Filed in TXSB on 01/09/19 Page 11 of 133



                                Exhibit D

         Detailed Description of Fees, Expenses and Disbursements
                 Case 18-36057 Document 303 Filed in TXSB on 01/09/19 Page 12 of 133



                                                                   609 Main Street
                                                                  Houston, TX 77002

                                                                   FEIN XX-XXXXXXX




January 9, 2019

Gastar Exploration, Inc.
1331 Lamar
Suite 650
Houston, TX 77010

Attn: Michael A. Gerlich

                                                                                       Invoice Number: 1250001455
                                                                                         Client Matter: 43404-5

In the Matter of Chapter 11 Filing




For legal services rendered through November 30, 2018
(see attached Description of Legal Services for detail)                                                                        $ 96,735.50
Total legal services rendered                                                                                                  $ 96,735.50




  Beijing   Boston   Chicago   Dallas   Hong Kong   London   Los Angeles   Munich   New York   Palo Alto   San Francisco   Shanghai   Washington, D.C.
            Case 18-36057 Document 303 Filed in TXSB on 01/09/19 Page 13 of 133
Legal Services for the Period Ending November 30, 2018            Invoice Number:   1250001455
Gastar Exploration, Inc.                                           Matter Number:      43404-5
Chapter 11 Filing




                                       Summary of Hours Billed

Name                                                      Hours      Rate             Amount
Jackie Duhl                                                 2.60 575.00               1,495.00
Ciara Foster                                                9.90 770.00               7,623.00
Heidi Hockberger                                            6.50 675.00               4,387.50
Katie Kane                                                 12.20 230.00               2,806.00
Ross M. Kwasteniet, P.C.                                   14.30 1,425.00            20,377.50
John R. Luze                                               22.50 950.00              21,375.00
Jeff Michalik                                              20.40 675.00              13,770.00
Brett V. Newman                                            10.00 770.00               7,700.00
Carrie Therese Oppenheim                                   18.40 410.00               7,544.00
Francis Petrie                                             13.20 675.00               8,910.00
Alex Warso                                                  1.30 575.00                 747.50

TOTALS                                                   131.30                     $ 96,735.50




                                                    2
            Case 18-36057 Document 303 Filed in TXSB on 01/09/19 Page 14 of 133
Legal Services for the Period Ending November 30, 2018                Invoice Number:   1250001455
Gastar Exploration, Inc.                                               Matter Number:      43404-5
Chapter 11 Filing



                                      Description of Legal Services

Date     Name                                Hours Description
10/31/18 Jackie Duhl                           2.60 Review and revise first day pleadings (1.9);
                                                    correspond with C. Foster re same (.3);
                                                    review and revise litigation correspondence re
                                                    company capital structure (.3); correspond
                                                    with K. Pageau re same (.1).
10/31/18 Ciara Foster                          7.40 Review and revise first day pleadings (3.1);
                                                    review and revise filing versions of same (.4);
                                                    correspond with BMC and Opportune re same
                                                    (.7); telephone conferences with BMC and
                                                    Opportune re status (.3); review and revise
                                                    talking points re first day hearing (2.6);
                                                    review and revise proposed orders (.3).
10/31/18 Heidi Hockberger                      5.10 Revise first day motions (3.8); prepare same
                                                    for filing (1.3).
10/31/18 Katie Kane                           12.20 Review pleadings for Gastar filing (2.3);
                                                    organize and compile same (2.6); prepare
                                                    same for filing (3.9); conference and
                                                    correspond with K&E team re same (3.4).
10/31/18 Ross M. Kwasteniet, P.C.              2.50 Review and analyze chapter 11 filing matters.
10/31/18 Ross M. Kwasteniet, P.C.              8.50 Review and analyze final negotiations and
                                                    filing preparations.
10/31/18 John R. Luze                          4.20 Review and revise chapter 11 filings (2.8);
                                                    conference and correspond with K&E team re
                                                    revisions to same (.7); conference and
                                                    correspond with K&E team re filing logistics
                                                    (.7).
10/31/18 John R. Luze                          8.50 Review and revise chapter 11 filing pleadings
                                                    (2.1); conference and correspond with
                                                    Company, K&E team and Milbank re same
                                                    (1.7); prepare for chapter 11 filings (1.4);
                                                    conference and correspond with parties in
                                                    interest re same (3.3).
10/31/18 Jeff Michalik                         6.80 Review, revise first day motions (3.9);
                                                    correspond with K&E team re same (1.2);
                                                    correspond with U.S. Trustee re first day
                                                    motions, diligence (.2); review, analyze first
                                                    day pleadings (1.5).




                                                    3
            Case 18-36057 Document 303 Filed in TXSB on 01/09/19 Page 15 of 133
Legal Services for the Period Ending November 30, 2018               Invoice Number:     1250001455
Gastar Exploration, Inc.                                              Matter Number:        43404-5
Chapter 11 Filing

Date     Name                                Hours Description
10/31/18 Jeff Michalik                        3.90 Revise first day motions, orders (.7); draft
                                                   responses to U.S. Trustee inquiries (.8);
                                                   review and revise equity solicitation materials
                                                   (.3); revise marketing declaration (1.1); revise
                                                   first day declaration (.6); revise scheduling
                                                   motion (.4).
10/31/18 Brett V. Newman                      1.90 Review and analyze voting declaration (.8);
                                                   correspond with BMC re same (.4); review
                                                   final pleadings prior to filing (.7).
10/31/18 Brett V. Newman                      6.50 Review and analyze pleadings prior to filing
                                                   (3.1); conference and correspond with K&E
                                                   team re finalizing same (3.4).
10/31/18 Carrie Therese Oppenheim             7.30 Prepare, file voluntary petitions and first day
                                                   motions (3.9); prepare materials for first day
                                                   hearing (3.4).
10/31/18 Carrie Therese Oppenheim             5.70 Prepare and finalize first day pleadings and
                                                   petitions for chapter 11 filing (3.7); review,
                                                   revise top 20 list (.6); collect and compile
                                                   signature pages for filing (.7); correspond
                                                   with local counsel re filing and hearing
                                                   preparations (.7).
10/31/18 Francis Petrie                       7.70 Review and revise materials re chapter 11
                                                   filing (3.8); office conference and correspond
                                                   with K&E team re same (3.9).
10/31/18 Alex Warso                           1.30 Correspond with K&E team re first day
                                                   hearing information, scheduling.
11/01/18 Ciara Foster                         2.50 Review and revise first day orders re
                                                   comments from U.S. Trustee (1.2);
                                                   correspond with U.S. Trustee and Milbank re
                                                   same (.9); review and revise all trade order
                                                   (.4).
11/01/18 Heidi Hockberger                     1.40 Conferences and correspond with K&E team
                                                   re hearing preparation and revised orders.
11/01/18 Ross M. Kwasteniet, P.C.             3.30 Prepare for first day hearing.
11/01/18 John R. Luze                         5.60 Review and analyze first day pleadings (1.2);
                                                   conference and correspond with U.S. Trustee
                                                   and parties in interest re first day orders (.7);
                                                   prepare for first day hearing presentation
                                                   (2.1); conference with Milbank and K&E
                                                   team re same (.8); review and analyze issues
                                                   re same (.4); correspond with K&E team re
                                                   first day hearing logistics (.4).



                                                    4
            Case 18-36057 Document 303 Filed in TXSB on 01/09/19 Page 16 of 133
Legal Services for the Period Ending November 30, 2018               Invoice Number:     1250001455
Gastar Exploration, Inc.                                              Matter Number:        43404-5
Chapter 11 Filing

Date     Name                                Hours Description
11/01/18 Jeff Michalik                        9.70 Review, revise first day presentation (4.8);
                                                   office conferences, correspond with K&E
                                                   team re first day preparation (2.1); revise
                                                   proposed first day orders (.4); correspond
                                                   with K&E team re same (.1); draft talking
                                                   points re first day hearing (.3); draft
                                                   communications strategy (1.2); correspond
                                                   with Opportune team re same (.1); review,
                                                   analyze issues re first day relief (.7).
11/01/18 Brett V. Newman                      1.60 Review and analyze draft orders re U.S.
                                                   Trustee comments (.3); conference with K&E
                                                   team re same and preparation for hearing
                                                   (1.3).
11/01/18 Carrie Therese Oppenheim             1.80 Finalize and file first day pleadings.
11/01/18 Carrie Therese Oppenheim             1.40 Revise proposed orders for first day hearing.
11/01/18 Francis Petrie                       5.50 Review and analyze materials re first day
                                                   hearing (2.6); research re same (1.5); office
                                                   conferences and correspond with K&E team
                                                   re same (1.4).
11/26/18 John R. Luze                         4.20 Review and analyze issues re final first day
                                                   orders (1.6); correspond with K&E team re
                                                   same (.6); conference and correspond with
                                                   Milbank re same (.4); conference with JW
                                                   team re final first day orders (.5); coordinate
                                                   filing of final first day orders (.6); correspond
                                                   with K&E team re second day hearing (.5).
11/26/18 Carrie Therese Oppenheim             2.20 Review and revise notices of filing proposed
                                                   final orders (.6); finalize and file same (1.1);
                                                   draft and revise November 28 hearing agenda
                                                   (.3); draft proposed notice of cancellation of
                                                   hearing (.2).

Total                                        131.30




                                                      5
                 Case 18-36057 Document 303 Filed in TXSB on 01/09/19 Page 17 of 133



                                                                   609 Main Street
                                                                  Houston, TX 77002

                                                                   FEIN XX-XXXXXXX




January 9, 2019

Gastar Exploration, Inc.
1331 Lamar
Suite 650
Houston, TX 77010

Attn: Michael A. Gerlich

                                                                                       Invoice Number: 1250001454
                                                                                         Client Matter: 43404-6

In the Matter of Insurance and Related Matters




For legal services rendered through November 30, 2018
(see attached Description of Legal Services for detail)                                                                         $ 1,349.50
Total legal services rendered                                                                                                   $ 1,349.50




  Beijing   Boston   Chicago   Dallas   Hong Kong   London   Los Angeles   Munich   New York   Palo Alto   San Francisco   Shanghai   Washington, D.C.
            Case 18-36057 Document 303 Filed in TXSB on 01/09/19 Page 18 of 133
Legal Services for the Period Ending November 30, 2018             Invoice Number:   1250001454
Gastar Exploration, Inc.                                            Matter Number:      43404-6
Insurance and Related Matters




                                       Summary of Hours Billed

Name                                                      Hours        Rate           Amount
Ciara Foster                                               0.40      770.00            308.00
Heidi Hockberger                                           1.30      675.00            877.50
Carrie Therese Oppenheim                                   0.40      410.00            164.00

TOTALS                                                      2.10                     $ 1,349.50




                                                    2
            Case 18-36057 Document 303 Filed in TXSB on 01/09/19 Page 19 of 133
Legal Services for the Period Ending November 30, 2018                Invoice Number:   1250001454
Gastar Exploration, Inc.                                               Matter Number:      43404-6
Insurance and Related Matters



                                      Description of Legal Services

Date     Name                                Hours Description
11/01/18 Ciara Foster                         0.40 Review and revise insurance order.
11/01/18 Heidi Hockberger                     1.30 Revise insurance order and prepare same for
                                                   filing.
11/02/18 Carrie Therese Oppenheim             0.40 Prepare revised proposed interim insurance
                                                   order for court submission (.3); revise notice
                                                   of filing same (.1).

Total                                          2.10




                                                      3
                 Case 18-36057 Document 303 Filed in TXSB on 01/09/19 Page 20 of 133



                                                                   609 Main Street
                                                                  Houston, TX 77002

                                                                   FEIN XX-XXXXXXX




January 9, 2019

Gastar Exploration, Inc.
1331 Lamar
Suite 650
Houston, TX 77010

Attn: Michael A. Gerlich

                                                                                       Invoice Number: 1250001451
                                                                                         Client Matter: 43404-7

In the Matter of Adversary Proceedings, Contested Matters




For legal services rendered through November 30, 2018
(see attached Description of Legal Services for detail)                                                                      $ 538,796.50
Total legal services rendered                                                                                                $ 538,796.50




  Beijing   Boston   Chicago   Dallas   Hong Kong   London   Los Angeles   Munich   New York   Palo Alto   San Francisco   Shanghai   Washington, D.C.
            Case 18-36057 Document 303 Filed in TXSB on 01/09/19 Page 21 of 133
Legal Services for the Period Ending November 30, 2018            Invoice Number:    1250001451
Gastar Exploration, Inc.                                           Matter Number:       43404-7
Adversary Proceedings, Contested Matters




                                       Summary of Hours Billed

Name                                                      Hours      Rate              Amount
Anthony Abate                                               0.20 310.00                   62.00
Jamie Alan Aycock                                          43.30 1,015.00             43,949.50
Ryan Besaw                                                  0.50 250.00                  125.00
Joel DePalma                                               11.90 350.00                4,165.00
Jonathan G.C. Fombonne                                     76.90 885.00               68,056.50
Kelsee A. Foote                                            18.40 575.00               10,580.00
Ciara Foster                                                1.10 770.00                  847.00
Julia R. Foster                                             0.20 250.00                   50.00
Vanessa Hernandez                                          32.00 345.00               11,040.00
Heidi Hockberger                                           34.30 675.00               23,152.50
Mark Holden                                                31.20 885.00               27,612.00
Grant Jones                                                74.10 575.00               42,607.50
Ross M. Kwasteniet, P.C.                                   66.90 1,425.00             95,332.50
John R. Luze                                               76.10 950.00               72,295.00
Jeff Michalik                                              18.20 675.00               12,285.00
Brett V. Newman                                             4.80 770.00                3,696.00
Carrie Therese Oppenheim                                    2.20 410.00                  902.00
Francis Petrie                                             57.40 675.00               38,745.00
Anna G. Rotman, P.C.                                       60.90 1,235.00             75,211.50
Amanda Solis                                                0.50 310.00                  155.00
Antonio Soto Jr.                                            2.00 360.00                  720.00
Will Thomas                                                 1.70 350.00                  595.00
Alex Warso                                                 11.50 575.00                6,612.50

TOTALS                                                   626.30                     $ 538,796.50




                                                    2
            Case 18-36057 Document 303 Filed in TXSB on 01/09/19 Page 22 of 133
Legal Services for the Period Ending November 30, 2018                Invoice Number:   1250001451
Gastar Exploration, Inc.                                               Matter Number:      43404-7
Adversary Proceedings, Contested Matters



                                      Description of Legal Services

Date     Name                                Hours Description
10/31/18 Jonathan G.C. Fombonne               7.00 Prepare witness for first-day hearing (2.1);
                                                   draft direct examination outline (2.2); office
                                                   conference with R. Kwasteniet, J. Luze, and
                                                   A. Rotman re first day hearing (1.0); prepare
                                                   documents for first day hearing (1.7).
10/31/18 Julia R. Foster                      0.20 Research precedent re SDTX Equity
                                                   Committee transcripts.
10/31/18 Heidi Hockberger                     8.40 Research case law re appointment of an
                                                   equity committee (3.7); draft talking points re
                                                   same (2.8); research case law re appointment
                                                   of an examiner (1.9).
10/31/18 Heidi Hockberger                     3.10 Research case law re appointment of an
                                                   examiner (1.0); draft talking points re same
                                                   (1.3); conference with K&E team re same
                                                   (.8).
10/31/18 Francis Petrie                       7.00 Research case law re appointment of an
                                                   examiner (3.7); analyze issues re same (2.5);
                                                   conference with K&E team re same (.8).
10/31/18 Amanda Solis                         0.50 Review and organize hearing transcripts re
                                                   equity committee motions (.1); organize
                                                   hearing agenda materials for court (.4).
10/31/18 Alex Warso                           2.00 Research 5th Circuit case law re examiners
                                                   (1.3); review and analyze 5th Circuit orders re
                                                   appointment of examiners (.7).
11/01/18 Jonathan G.C. Fombonne               3.00 Office conference with A. Rotman and R.
                                                   Kwasteniet re motion for appointment of
                                                   equity committee (1.7); research case law for
                                                   objection to motion to appoint equity
                                                   committee (1.3).
11/01/18 Heidi Hockberger                     0.80 Review and analyze draft equity committee
                                                   motion.




                                                    3
            Case 18-36057 Document 303 Filed in TXSB on 01/09/19 Page 23 of 133
Legal Services for the Period Ending November 30, 2018             Invoice Number:    1250001451
Gastar Exploration, Inc.                                            Matter Number:       43404-7
Adversary Proceedings, Contested Matters

Date     Name                                Hours Description
11/01/18 Grant Jones                          4.00 Review materials re capital structure re
                                                   scheduling motion(.7); correspond with J.
                                                   Fombonne re same (.2); correspond with
                                                   K&E team re scheduling motion, Cofsky and
                                                   Gerlich declarations (.2); correspond with P.
                                                   Razmdideh re same (.1); organize documents
                                                   re first day hearing (.3); review and analyze
                                                   K. Cofsky direct examination and mock cross
                                                   (.6); office conference with J. Fombonne re
                                                   next steps re filing motion (.3); draft final
                                                   report of investigation (1.6).
11/01/18 Ross M. Kwasteniet, P.C.             2.70 Review and analyze motion for appointment
                                                   of equity committee (1.5); conferences with
                                                   K&E team re same (1.2).
11/01/18 Ross M. Kwasteniet, P.C.             4.90 Analyze issues re equity committee
                                                   appointment (.9); review and analyze issues
                                                   re: first day relief (4.0).
11/01/18 John R. Luze                         2.80 Conference with K&E team re equity
                                                   committee response (1.2); conference with
                                                   Milbank and K&E team re same (1.1); review
                                                   and analyze issues re same (.5).
11/01/18 Francis Petrie                       3.00 Review and revise objection to motion to
                                                   appoint equity committee.
11/01/18 Anna G. Rotman, P.C.                 8.20 Prepare for and participate in first day
                                                   hearing.
11/01/18 Alex Warso                           0.80 Review and analyze equity committee motion
                                                   (.6); telephone conference with R. Tasher re
                                                   make-whole and no-call protections (.2).
11/02/18 Jamie Alan Aycock                    2.40 Telephone conference re trial planning with
                                                   K&E team and witnesses (1.0); review and
                                                   revise motion to appoint an equity committee
                                                   and related documents (1.4).




                                                    4
            Case 18-36057 Document 303 Filed in TXSB on 01/09/19 Page 24 of 133
Legal Services for the Period Ending November 30, 2018              Invoice Number:     1250001451
Gastar Exploration, Inc.                                             Matter Number:        43404-7
Adversary Proceedings, Contested Matters

Date     Name                                Hours Description
11/02/18 Jonathan G.C. Fombonne               9.50 Telephone conferences with potential
                                                   declarants re motion to appoint equity
                                                   committee (1.6); office conference with A.
                                                   Rotman re equity committee motion (.3);
                                                   conference with K. Foote re declaration (.3);
                                                   office conference with G. Jones re
                                                   investigation (.3); research re motion to
                                                   appoint equity committee (4.2); telephone
                                                   conference with K&E team re motion to
                                                   appoint committee (.8); telephone conference
                                                   with U.S. Trustee re equity committee (.4);
                                                   analyze motion to appoint equity committee
                                                   (.7); draft declarations in support of objection
                                                   to appoint equity committee (.7); telephone
                                                   conferences with J. Luze re objection to
                                                   equity committee motion (.2).
11/02/18 Kelsee A. Foote                      3.70 Conference with K&E team re first day
                                                   declarations (.5); draft witness preparation
                                                   materials for R. Coley (2.5); prepare binders
                                                   for November 7, 2018 hearing re appointment
                                                   of equity committee (.7).
11/02/18 Heidi Hockberger                     4.80 Draft objection to equity committee motion
                                                   (3.8); telephone conferences with K&E team
                                                   and advisors re same (1.0).
11/02/18 Ross M. Kwasteniet, P.C.             9.50 Research and analyze materials re
                                                   appointment of equity committee (4.6);
                                                   develop strategy for hearing re appointment
                                                   of equity committee (4.9).
11/02/18 John R. Luze                         6.60 Conference with K&E team re equity
                                                   committee pleadings (.7); conference with
                                                   Milbank and K&E team re equity committee
                                                   response (2.4); draft and revise equity
                                                   committee objection and related pleadings
                                                   (1.8); review and analyze issues re same (.6);
                                                   research issues re same (.4); conference with
                                                   K&E team re pleadings and logistics re same
                                                   (.7).
11/02/18 Jeff Michalik                        0.90 Review, analyze issues re equity committee
                                                   appointment.
11/02/18 Francis Petrie                       8.50 Review and revise objection to equity
                                                   committee motion (3.1); review and analyze
                                                   materials re same (2.4); correspond with K&E
                                                   team re same (1.6); telephone conferences
                                                   with K&E team re same (1.4).


                                                    5
            Case 18-36057 Document 303 Filed in TXSB on 01/09/19 Page 25 of 133
Legal Services for the Period Ending November 30, 2018              Invoice Number:     1250001451
Gastar Exploration, Inc.                                             Matter Number:        43404-7
Adversary Proceedings, Contested Matters

Date     Name                                Hours Description
11/02/18 Anna G. Rotman, P.C.                  9.20 Prepare for emergency equity committee
                                                    motion litigation.
11/03/18 Jamie Alan Aycock                     4.20 Telephone conferences with K&E team re
                                                    declarations for objection to motion to
                                                    appoint an equity committee (1.5); review and
                                                    analyze motion to appoint an equity
                                                    committee and related documents (1.5);
                                                    review and analyze liquidation presentation
                                                    (.2); review and revise Baggett declaration
                                                    (1.0).
11/03/18 Jonathan G.C. Fombonne               10.00 Research and draft objection to motion to
                                                    appoint equity committee (5.6); telephone
                                                    conference with M. Holden re same (.2);
                                                    telephone conference with A. Rotman, J.
                                                    Aycock and M. Holden re declarations (.3);
                                                    telephone conference with Opportune re
                                                    declaration (.5); draft declarations in support
                                                    of objection to motion to appoint equity
                                                    committee (3.4).
11/03/18 Heidi Hockberger                      5.40 Revise Gerlich, Cofsky, Baggett, and Coley
                                                    declarations (3.3); revise objection to equity
                                                    committee motion (2.1).
11/03/18 Mark Holden                           5.50 Participate in telephone conference with J.
                                                    Fombonne re objection to appointment of
                                                    equity committee (.3); review and analyze
                                                    background materials re same (.4); participate
                                                    in telephone conference with A. Rotman, J.
                                                    Fombonne and J. Aycock re declarations,
                                                    hearing prep (.3); participate in telephone
                                                    conference with Opportune re same (.5); draft
                                                    Baggett declaration (3.8); correspond with J.
                                                    Aycock re same (.2).
11/03/18 Grant Jones                           5.20 Research re controlling shareholders (.6);
                                                    research Delaware cases re same (.5);
                                                    correspond with J. Fombonne re research (.2);
                                                    review and analyze materials re shareholder
                                                    assets (.5); correspond with J. Fombonne re
                                                    same (.2); draft correspondence re solvency
                                                    issues (2.2); correspond with J. Fombonne re
                                                    same (.2); research re fiduciary obligations
                                                    (.7); correspond with J. Fombonne re same
                                                    (.1).




                                                    6
            Case 18-36057 Document 303 Filed in TXSB on 01/09/19 Page 26 of 133
Legal Services for the Period Ending November 30, 2018               Invoice Number:    1250001451
Gastar Exploration, Inc.                                              Matter Number:       43404-7
Adversary Proceedings, Contested Matters

Date     Name                                Hours Description
11/03/18 Ross M. Kwasteniet, P.C.              9.20 Develop strategy for evidentiary presentation
                                                    re hearing re appointment of equity
                                                    committee (5.5); telephone conferences with
                                                    K&E team re same (1.5); review and revise
                                                    draft of objection to appointment of equity
                                                    committee (2.2).
11/03/18 John R. Luze                         17.90 Draft and revise objection to equity
                                                    committee appointment (4.6); draft and revise
                                                    declaration of M. Gerlich in support of same
                                                    (2.4); draft and revise declaration of K.
                                                    Cofsky in support of same (2.2); conference
                                                    with K&E team, D. Baggett, and opportune
                                                    team re potential declaration (.9); review and
                                                    analyze issues re same (.6); conference and
                                                    correspond with K&E team re R. Coley
                                                    declaration (.7); conference and correspond
                                                    with K&E team re equity committee
                                                    pleadings (1.4); review and revise objection
                                                    and declarations re same (2.2); research issues
                                                    re equity committee appointment (1.4);
                                                    conference and correspond with K&E team re
                                                    same (.6); correspond with R. Kwasteniet re
                                                    equity committee hearing (.9).
11/03/18 Jeff Michalik                         1.90 Review, analyze precedent re equity
                                                    committee appointment (1.3); draft
                                                    presentation materials re same (.6).
11/03/18 Francis Petrie                       17.00 Review and revise objection to equity
                                                    committee appointment (3.8); review and
                                                    revise Cofsky Declaration re same (3.2);
                                                    review and revise re Gerlich Declaration
                                                    (3.9); review and revise Coley Declaration
                                                    (3.9); correspond with K&E team re same
                                                    (2.2).
11/03/18 Anna G. Rotman, P.C.                  5.00 Review and analyze Equity Committee
                                                    motion and preparation for hearing.
11/04/18 Jamie Alan Aycock                     4.40 Telephone conference with K&E team re
                                                    equity committee trial (1.4); review and revise
                                                    motion to appoint an equity committee and
                                                    related documents (3.0).
11/04/18 Jonathan G.C. Fombonne                8.50 Telephone conference with A. Rotman, J.
                                                    Aycock, M. Holden, and co-counsel re
                                                    hearing on motion to appoint equity
                                                    committee (1.0); prepare for hearing re same
                                                    (2.7); draft declarations re same (1.3); prepare
                                                    direct examination for same (3.5).
                                                    7
            Case 18-36057 Document 303 Filed in TXSB on 01/09/19 Page 27 of 133
Legal Services for the Period Ending November 30, 2018              Invoice Number:     1250001451
Gastar Exploration, Inc.                                             Matter Number:        43404-7
Adversary Proceedings, Contested Matters

Date     Name                                Hours Description
11/04/18 Heidi Hockberger                      7.10 Revise objection to equity committee motion
                                                    in response to comments from various parties
                                                    (2.4); revise supplemental declarations in
                                                    support of objection (3.4); correspond with
                                                    K&E team re objection and declarations (1.3).
11/04/18 Mark Holden                           2.70 Review and analyze draft objection to motion
                                                    to appoint equity committee re issues for D.
                                                    Baggett testimony (.4); draft direct testimony
                                                    outline for D. Baggett (1.1); correspond with
                                                    K&E team re same (.2); prepare for and
                                                    participate in telephone conference with A.
                                                    Rotman, J. Fombonne, J. Aycock, and local
                                                    counsel re hearing prep, strategy and
                                                    evidentiary issues (1.0).
11/04/18 Grant Jones                           2.20 Review materials re objections (.6); draft
                                                    outline of direct examination for K. Cofsky
                                                    (1.1); draft investigation final report (.5).
11/04/18 Ross M. Kwasteniet, P.C.              9.90 Review and revise objection to appointment
                                                    of equity committee (5.6); correspond with
                                                    K&E team re same (1.3); telephone
                                                    conferences with K&E team re same (1.4);
                                                    develop strategy re hearing re appointment of
                                                    equity committee (1.6).
11/04/18 John R. Luze                         14.30 Review and revise objection to equity
                                                    committee appointment (2.8); review and
                                                    revise M. Gerlich declaration in support of
                                                    same (1.9); review and revise K. Cofsky
                                                    declaration is support of same (1.2); review
                                                    and revise R. Coley declaration in support of
                                                    same (.9); review and revise D. Baggett
                                                    declaration is support of same (.7); conference
                                                    and correspond with K&E team re pleadings
                                                    in opposition to equity committee
                                                    appointment (2.4); review and analyze issues
                                                    re same (.8); review and revise equity
                                                    committee pleadings and declarations in
                                                    support of same (1.3); conference and
                                                    correspond with K&E team re hearing
                                                    strategy and preparation (1.1); review and
                                                    analyze Ares pleadings in objection to equity
                                                    committee appointment (1.2).
11/04/18 Jeff Michalik                         2.30 Research case law, precedent re rule 7052
                                                    (1.2); draft analysis, summary re same (1.1).
11/04/18 Carrie Therese Oppenheim              0.60 Review and revise Baggett declaration re
                                                    equity committee objection.
                                                    8
            Case 18-36057 Document 303 Filed in TXSB on 01/09/19 Page 28 of 133
Legal Services for the Period Ending November 30, 2018              Invoice Number:     1250001451
Gastar Exploration, Inc.                                             Matter Number:        43404-7
Adversary Proceedings, Contested Matters

Date     Name                                Hours Description
11/04/18 Francis Petrie                       16.00 Review and revise objection to equity
                                                    committee appointment (3.8); review and
                                                    revise Cofsky Declaration re same (3.2);
                                                    review and revise re Gerlich Declaration
                                                    (2.9); review and revise re Coley Declaration
                                                    (3.9); correspond with K&E team re same
                                                    (2.2).
11/04/18 Anna G. Rotman, P.C.                  8.70 Extensive work to prepare for Equity
                                                    Committee motion hearing.
11/05/18 Anthony Abate                         0.20 Prepare and compile objection to appoint
                                                    equity committee.
11/05/18 Jamie Alan Aycock                     9.10 Telephone conferences with K&E team re
                                                    trial strategy and witness preparation (2.5);
                                                    review and revise outline for direct
                                                    examination of D. Baggett (1.5); draft
                                                    demonstratives re equity committee
                                                    appointment (2.0); review and analyze
                                                    materials re evidentiary issues (2.0); draft
                                                    exhibit and witness list (.5); correspond with
                                                    K&E team re Snyder testimony (.6).
11/05/18 Ryan Besaw                            0.50 Search, distribute removal extension motion
                                                    precedent.
11/05/18 Joel DePalma                          5.70 Draft and revise demonstratives boards and
                                                    presentation for objection hearing (5.3);
                                                    correspond with G. Jones re same (.4).
11/05/18 Jonathan G.C. Fombonne               10.50 Telephone conference with Company and co-
                                                    counsel re equity committee motion (.7);
                                                    prepare documents for hearing re same (3.8);
                                                    telephone conference with Opportune re same
                                                    (.5); draft direct examination outline re same
                                                    (3.1); prepare exhibits for hearing re same
                                                    (2.4).
11/05/18 Kelsee A. Foote                       9.20 Draft mock direct and cross examination
                                                    questions for R. Coley witness (1.7); attend R.
                                                    Coley witness preparation meeting (2.3);
                                                    revise R. Coley declaration (.5); prepare
                                                    exhibits for November 7, 2018 hearing re
                                                    appointment of equity committee (2.2);
                                                    update binders re same (.8); review T Snyder
                                                    expert report (.5); research case law re
                                                    grounds to exclude expert report (1.2).




                                                    9
            Case 18-36057 Document 303 Filed in TXSB on 01/09/19 Page 29 of 133
Legal Services for the Period Ending November 30, 2018              Invoice Number:   1250001451
Gastar Exploration, Inc.                                             Matter Number:      43404-7
Adversary Proceedings, Contested Matters

Date     Name                                Hours Description
11/05/18 Vanessa Hernandez                     9.50 Office conference with J. Aycock, J.
                                                    Fombonne and M. Holden re document
                                                    production and witness/exhibit list (1.8);
                                                    review, analyze and organize potential
                                                    document production and exhibits (3.9);
                                                    review, analyze and organize pleadings,
                                                    declarations, exhibits and additional
                                                    documents re witness preparation (3.8).
11/05/18 Heidi Hockberger                      1.70 Telephone conference with K&E team re
                                                    equity committee objection (.7); revise
                                                    objection and declarations in support re same
                                                    (.4); review and analyze SEC filings re
                                                    objection issues (.6).
11/05/18 Mark Holden                           7.70 Prepare for and participate in office
                                                    conferences, telephone conferences and
                                                    correspond with team re hearing prep, next
                                                    steps for same (3.3); draft Baggett direct
                                                    testimony outline (2.2); correspond with J.
                                                    Aycock re same (.2); participate in telephone
                                                    conference with J. Luze re exhibits for
                                                    hearing (.9); participate in telephone
                                                    conference with Opportune and Company re
                                                    same (.6); attend telephone conference with
                                                    Opportune re hearing prep, questions for
                                                    Baggett testimony (.5).
11/05/18 Grant Jones                          14.00 Draft direct examination outline and mock
                                                    cross for K. Cofsky's objection hearing
                                                    testimony (3.8); correspond with J. Fombonne
                                                    re same (.5); office conference with J.
                                                    Fombonne and K. Foote re objection hearing
                                                    (.5); office conference with A. Rotman re
                                                    direct examination outlines (.2); correspond
                                                    with K. Cofsky and A. Rotman re same (.1);
                                                    draft M. Gerlich's objection hearing direct
                                                    examination outline (1.9); correspond with A.
                                                    Rotman and J. Fombonne re same (.1); draft
                                                    mock cross for M. Gerlich (1.9); correspond
                                                    with A. Rotman and J. Fombonne re same
                                                    (.1); prepare demonstratives with J. DePalma
                                                    for objection hearing (2.3); compile and
                                                    produce T. Snyder expert report documents
                                                    (.6); review and update timeline
                                                    demonstrative (1.5); correspond with
                                                    litigation team re demonstratives (.5).



                                                   10
            Case 18-36057 Document 303 Filed in TXSB on 01/09/19 Page 30 of 133
Legal Services for the Period Ending November 30, 2018              Invoice Number:     1250001451
Gastar Exploration, Inc.                                             Matter Number:        43404-7
Adversary Proceedings, Contested Matters

Date     Name                                Hours Description
11/05/18 Ross M. Kwasteniet, P.C.              8.00 Review and revise objection to appointment
                                                    of equity committee and related exhibits (3.5);
                                                    prepare for hearing re appointment of equity
                                                    committee (4.4); correspond with J. Luze, J.
                                                    Michalik re bankruptcy rule 7052 (.1).
11/05/18 John R. Luze                         10.40 Review and revise objection to equity
                                                    committee appointment and declarations in
                                                    support of same (2.3); conference with K&E
                                                    team and declarations re sign off on
                                                    declarations (.6); conference with K&E team
                                                    and Jackson Walker re filing logistics (.4);
                                                    coordinate filing of equity committee
                                                    objection and pleadings in support (.8);
                                                    conference with K&E team and Milbank re
                                                    equity committee hearing preparation (2.1);
                                                    draft and revise talking points for equity
                                                    committee hearing (1.4); conference with
                                                    K&E team re same (.8); conference and
                                                    correspond with K&E team re witness
                                                    preparation (.9); conference with declarants re
                                                    same (.7); review and analyze issues re
                                                    hearing logistics (.3); correspond with R.
                                                    Kwasteniet, J. Michalik re bankruptcy rule
                                                    7052 (.1).
11/05/18 Jeff Michalik                         6.20 Review, analyze issues re equity committee
                                                    appointment (1.1); analyze objections re same
                                                    (1.7); analyze declarations re same (.4);
                                                    research case law re bankruptcy rule 7052
                                                    (2.4); revise analysis, summary re same (.5);
                                                    correspond with R. Kwasteniet, J. Luze re
                                                    same (.1).
11/05/18 Carrie Therese Oppenheim              0.30 Finalize equity committee objection and
                                                    supporting declarations for filing.
11/05/18 Francis Petrie                        5.50 Review and revise equity committee objection
                                                    and related declarations (2.1); research re
                                                    amendments to first lien term loan (1.0);
                                                    review and analyze materials re same (1.5);
                                                    correspond with K&E team re same (.9).
11/05/18 Anna G. Rotman, P.C.                 13.70 Prepare for Equity Committee motion hearing
                                                    (2.3); prepare witness and exhibit list re same
                                                    (3.1); prepare witnesses for hearing (2.3);
                                                    prepare expert witness cross examination
                                                    (2.4); finalize brief re same (3.6).
11/05/18 Antonio Soto Jr.                      2.00 Create and compile trial exhibit documents.


                                                   11
            Case 18-36057 Document 303 Filed in TXSB on 01/09/19 Page 31 of 133
Legal Services for the Period Ending November 30, 2018              Invoice Number:     1250001451
Gastar Exploration, Inc.                                             Matter Number:        43404-7
Adversary Proceedings, Contested Matters

Date     Name                                Hours Description
11/05/18 Alex Warso                            1.60 Prepare and distribute materials re November
                                                    7 hearing (.3); review and analyze equity
                                                    committee pleadings (1.1); review and
                                                    analyze witness lists (.2).
11/05/18 Alex Warso                            1.10 Draft removal period extension motion.
11/06/18 Jamie Alan Aycock                    12.80 Revise outline for direct examination of D.
                                                    Baggett (1.5); conference with D. Baggett re
                                                    same (2.5); develop demonstratives for trial
                                                    (1.6); review and analyze materials re various
                                                    potential evidentiary issues (.9); review
                                                    proposed exhibits by equityholders and draft
                                                    objections to same (2.4); review and revise
                                                    materials re cross examination of Snyder
                                                    (1.0); review and revise and correspond with
                                                    K&E team re motion to exclude testimony
                                                    (2.9).
11/06/18 Joel DePalma                          2.50 Create and revise demonstratives boards and
                                                    presentation for hearing.
11/06/18 Jonathan G.C. Fombonne               12.50 Conference with counsel re hearing on motion
                                                    to appoint creditors' committee (.8); prepare
                                                    witness for hearing (3.0); prepare documents
                                                    for hearing (2.2); research and draft motion to
                                                    exclude expert (1.6); prepare for hearing on
                                                    motion to appoint equity committee (4.9).
11/06/18 Kelsee A. Foote                       5.50 Draft motion to exclude T. Snyder expert
                                                    report (2.8); conference with K&E re same
                                                    (.5); revise motion re same (.5); prepare and
                                                    compile files re appointment of equity
                                                    committee (1.2); review and analyze Ares
                                                    exhibit and witness list re same (.5).
11/06/18 Ciara Foster                          1.10 Review and revise agreed order (.4);
                                                    correspond with J. Luze re same (.2); review
                                                    and revise creditor's matrix (.3); correspond
                                                    with J. Luze re same (.2).
11/06/18 Vanessa Hernandez                    10.00 Review and analyze pleadings for equity
                                                    committee hearing (4.2); revise declarations,
                                                    exhibits and additional documents for hearing
                                                    (3.2); organize and compile same (1.3);
                                                    coordinate with chambers re hearing logistics
                                                    (.6); correspond with J. Aycock and K. Foote
                                                    re same (.7).
11/06/18 Heidi Hockberger                      1.50 Research SEC filings re Red Bluff sale (.4);
                                                    draft demonstrative for equity committee
                                                    hearing (1.1).

                                                   12
            Case 18-36057 Document 303 Filed in TXSB on 01/09/19 Page 32 of 133
Legal Services for the Period Ending November 30, 2018               Invoice Number:     1250001451
Gastar Exploration, Inc.                                              Matter Number:        43404-7
Adversary Proceedings, Contested Matters

Date     Name                                Hours Description
11/06/18 Mark Holden                           9.70 Prepare demonstratives for equity committee
                                                    hearing (.7); draft D. Baggett direct
                                                    examination (1.9); draft Snyder cross
                                                    examination (1.4); draft proposed objections
                                                    to exhibits (1.9); prepare for and participate in
                                                    conference with D. Baggett re hearing
                                                    preparation (3.0); conference with Ares
                                                    counsel re hearing preparation (.8).
11/06/18 Grant Jones                          13.70 Review and revise demonstratives reflecting
                                                    team notes (2.0); create presentation using
                                                    demonstratives (1.2); conference with A.
                                                    Rotman re assignments for hearing
                                                    preparation (.5); correspond with A. Rotman
                                                    re balance sheet chart prepared by T.
                                                    Determann (.2); draft cross examination
                                                    outline for opposition's expert and send to A.
                                                    Rotman (2.0); revise direct examination
                                                    outline for M. Gerlich (.7); draft questions
                                                    and revise M. Gerlich's direct examination
                                                    outline (1.0); draft module of questions for
                                                    Gerlich (.7); correspond with A. Rotman re
                                                    same (.1); revise slide deck re Ares's
                                                    concessions (.8); review and compile T.
                                                    Snyder's previous expert reports (2.5); review
                                                    and analyze bankruptcy court orders and
                                                    precedent (2.0).
11/06/18 Ross M. Kwasteniet, P.C.             13.80 Prepare for hearing re appointment of equity
                                                    (2.2); correspond with J. Luze re same (.7);
                                                    prepare witness re same (5.9); prepare
                                                    opening and closing statements re
                                                    appointment of equity committee (3.5);
                                                    review and analyze submission of preferred
                                                    shareholders re appointment of equity
                                                    committee (1.5).




                                                   13
            Case 18-36057 Document 303 Filed in TXSB on 01/09/19 Page 33 of 133
Legal Services for the Period Ending November 30, 2018              Invoice Number:    1250001451
Gastar Exploration, Inc.                                             Matter Number:       43404-7
Adversary Proceedings, Contested Matters

Date     Name                                Hours Description
11/06/18 John R. Luze                         10.80 Review and analyze equity committee hearing
                                                    pleadings (1.9); review and analyze expert
                                                    report filed by common holders (.8);
                                                    conference and correspond with K&E team re
                                                    same (1.2); conference and correspond with
                                                    K&E team re equity committee hearing
                                                    preparation (1.4); conference with Milbank
                                                    team re same (.9); review and revise talking
                                                    points for equity committee hearing (1.2);
                                                    conference with R. Kwasteniet re same (.7);
                                                    conference and correspond with K&E team
                                                    and declarants re witness preparation (2.1);
                                                    review and analyze issues re hearing logistics
                                                    (.6).
11/06/18 Anna G. Rotman, P.C.                 14.20 Prepare for equity committee motion hearing
                                                    (2.3); prepare witness re same (3.1); prepare
                                                    cross examination (2.4); prepare opening and
                                                    closing statement (3.8); correspond with K&E
                                                    team re litigation strategy (2.6).
11/06/18 Will Thomas                           1.70 Prepare exhibits and presentation materials
                                                    for use in trial presentation system.
11/06/18 Alex Warso                            3.00 Draft removal motion (1.2); revise same (.9);
                                                    correspond with K&E team re same (.4);
                                                    correspond with Opportune team re same (.1);
                                                    review and analyze pending litigation matters
                                                    (.4).
11/06/18 Alex Warso                            0.10 Correspond with K&E team re equity
                                                    committee motion hearing.
11/07/18 Jamie Alan Aycock                    10.40 Revise outline for cross examination of
                                                    Snyder (3.5); review and revise
                                                    demonstratives re same (3.4); review and
                                                    revise objections to exhibits proposed by
                                                    equityholders (3.5).
11/07/18 Joel DePalma                          3.70 Create and revise demonstratives boards and
                                                    presentation for equity committee hearing.
11/07/18 Jonathan G.C. Fombonne               15.00 Participate in hearing re appointment of an
                                                    equity committee (5.2); prepare for strategy
                                                    conference (.3); conference with K&E team re
                                                    hearing strategy (1.4); prepare demonstratives
                                                    for hearing (1.8); prepare witness for hearing
                                                    (2.4); prepare for hearing (3.9).




                                                   14
            Case 18-36057 Document 303 Filed in TXSB on 01/09/19 Page 34 of 133
Legal Services for the Period Ending November 30, 2018               Invoice Number:     1250001451
Gastar Exploration, Inc.                                              Matter Number:        43404-7
Adversary Proceedings, Contested Matters

Date     Name                                Hours Description
11/07/18 Vanessa Hernandez                    12.50 Finalize documents re equity committee
                                                    motion hearing (3.8); attend equity committee
                                                    motion hearing and assist litigation team
                                                    during hearing (5.2); arrange hearing logistics
                                                    (3.5).
11/07/18 Heidi Hockberger                      0.90 Research case law re fiduciary duties of
                                                    investment bank.
11/07/18 Mark Holden                           5.60 Review and analyze background materials
                                                    and pleadings re equity committee motion
                                                    (1.4); draft Snyder cross-examination
                                                    materials (1.7); draft exhibit objections (.8);
                                                    analyze factual issues for closing (1.3);
                                                    correspond with K&E team re same (.4).
11/07/18 Grant Jones                          14.50 Draft slides for expert testimony
                                                    demonstrative (.5); compile demonstratives
                                                    into separate decks for each witness (.5);
                                                    correspond with J. Fombonne re M. Gerlich
                                                    outline (.1); correspond with A. Rotman and
                                                    R. Kwasteniet re slide deck and
                                                    demonstratives (.4); draft type curve analysis
                                                    and comparative transaction slides (1.7);
                                                    correspond with Gastar litigation team re
                                                    circulating final demonstratives (.7); draft
                                                    final investigation report (3.6); attend hearing
                                                    on Equity Committee Appointment Motion
                                                    (5.5); conference with K&E team re strategy
                                                    (1.5).
11/07/18 Ross M. Kwasteniet, P.C.              7.50 Prepare for hearing re appointment of equity
                                                    committee (1.6); prepare witness re same
                                                    (1.9); draft opening and closing statement
                                                    (3.2); draft witness outlines (.8).
11/07/18 John R. Luze                          7.70 Review and analyze equity committee
                                                    pleadings (1.2); conference with K&E team re
                                                    equity committee hearing talking points and
                                                    witness preparation (.7); participate in witness
                                                    preparation re equity committee hearing (3.4);
                                                    review and analyze issues re hearing logistics
                                                    (.6); conference with Milbank team re hearing
                                                    strategy (.7); prepare for hearing (1.1).
11/07/18 Jeff Michalik                         2.80 Review, analyze responses to objection re
                                                    equity committee appointment (.6); review,
                                                    analyze issues re same (.4); analyze docket re
                                                    equity holder filings (.4); research issues, case
                                                    law re advisor retention (1.4).


                                                   15
            Case 18-36057 Document 303 Filed in TXSB on 01/09/19 Page 35 of 133
Legal Services for the Period Ending November 30, 2018              Invoice Number:    1250001451
Gastar Exploration, Inc.                                             Matter Number:       43404-7
Adversary Proceedings, Contested Matters

Date     Name                                Hours Description
11/07/18 Brett V. Newman                      1.90 Research case law for hearing on equity
                                                   committee.
11/07/18 Carrie Therese Oppenheim             1.30 Revise motion to exclude Snyder testimony
                                                   (.3); draft proposed order re same (.3); review
                                                   and finalize motion for filing (.7).
11/07/18 Francis Petrie                       0.40 Research re burdens of proof (.3); correspond
                                                   with K&E team re same (.1).
11/07/18 Alex Warso                           0.30 Review and revise removal motion.
11/08/18 Jonathan G.C. Fombonne               0.20 Conference with G. Jones and K. Foote re
                                                   investigation report.
11/08/18 Heidi Hockberger                     0.60 Research case law re fiduciary duties of
                                                   investment bank.
11/08/18 Grant Jones                          7.50 Research and analyze documents re financial
                                                   advisors' work (1.0); attend hearings on equity
                                                   committee appointment (3.0); conference with
                                                   K&E team re strategy (1.3); draft
                                                   investigation report (2.2).
11/08/18 John R. Luze                         5.60 Research issues re second day of equity
                                                   committee hearing (2.2); conference and
                                                   correspond with R. Kwasteniet re same (.6);
                                                   review and analyze issues re same (.7);
                                                   conference with K&E team and Milbank re
                                                   second day of equity committee hearing (1.6);
                                                   prepare for same (.5).
11/08/18 Jeff Michalik                        0.20 Review, analyze issues re equity committee
                                                   appointment.
11/08/18 Brett V. Newman                      2.90 Research case law re hearing on equity
                                                   committee (2.1); correspond with J. Luze re
                                                   same (.8).
11/09/18 Grant Jones                          8.00 Research re potential claims (3.9); draft legal
                                                   analysis sections re same (4.1).
11/09/18 Ross M. Kwasteniet, P.C.             1.40 Correspond with K&E team re ruling on
                                                   motions to appoint equity committee.
11/09/18 Jeff Michalik                        2.30 Review, analyze precedent re removal
                                                   extension (1.1); review, revise motion re same
                                                   (1.1) conference with A. Warso re precedent
                                                   re SEC interventions (.1).
11/09/18 Anna G. Rotman, P.C.                 1.20 Review and analyze issues re investigation
                                                   (.7); prepare for scheduling conference (.5).
11/09/18 Alex Warso                           1.60 Review and analyze precedent re SEC
                                                   interventions (1.5); conference with J.
                                                   Michalik re same (.1).

                                                   16
            Case 18-36057 Document 303 Filed in TXSB on 01/09/19 Page 36 of 133
Legal Services for the Period Ending November 30, 2018               Invoice Number:    1250001451
Gastar Exploration, Inc.                                              Matter Number:       43404-7
Adversary Proceedings, Contested Matters

Date     Name                                Hours Description
11/09/18 Alex Warso                           0.20 Revise removal motion.
11/10/18 Grant Jones                          5.00 Research re potential claims (2.0); draft legal
                                                   analysis sections re same (2.0); draft and
                                                   revise table of witness interview sections
                                                   (1.0).
11/12/18 Anna G. Rotman, P.C.                 0.70 Conference with K&E team (.5); prepare for
                                                   scheduling conference (.2).
11/13/18 Jeff Michalik                        1.60 Revise removal motion (.7); analyze
                                                   precedent re same (.9).
11/13/18 Alex Warso                           0.80 Revise removal motion.
11/14/18 Jonathan G.C. Fombonne               0.70 Review and analyze issues re investigation.

Total                                        626.30




                                                   17
                 Case 18-36057 Document 303 Filed in TXSB on 01/09/19 Page 37 of 133



                                                                   609 Main Street
                                                                  Houston, TX 77002

                                                                   FEIN XX-XXXXXXX




January 9, 2019

Gastar Exploration, Inc.
1331 Lamar
Suite 650
Houston, TX 77010

Attn: Michael A. Gerlich

                                                                                       Invoice Number: 1250001452
                                                                                         Client Matter: 43404-8

In the Matter of Business Operations




For legal services rendered through November 30, 2018
(see attached Description of Legal Services for detail)                                                                           $ 965.00
Total legal services rendered                                                                                                     $ 965.00




  Beijing   Boston   Chicago   Dallas   Hong Kong   London   Los Angeles   Munich   New York   Palo Alto   San Francisco   Shanghai   Washington, D.C.
            Case 18-36057 Document 303 Filed in TXSB on 01/09/19 Page 38 of 133
Legal Services for the Period Ending November 30, 2018             Invoice Number:   1250001452
Gastar Exploration, Inc.                                            Matter Number:      43404-8
Business Operations




                                       Summary of Hours Billed

Name                                                      Hours        Rate           Amount
John R. Luze                                               0.80      950.00            760.00
Carrie Therese Oppenheim                                   0.50      410.00            205.00

TOTALS                                                      1.30                      $ 965.00




                                                    2
            Case 18-36057 Document 303 Filed in TXSB on 01/09/19 Page 39 of 133
Legal Services for the Period Ending November 30, 2018                Invoice Number:   1250001452
Gastar Exploration, Inc.                                               Matter Number:      43404-8
Business Operations



                                      Description of Legal Services

Date     Name                                Hours Description
11/14/18 John R. Luze                         0.80 Conference with Company re ongoing chapter
                                                   11 and operational issues (.4); correspond
                                                   with K&E team re same (.4).
11/28/18 Carrie Therese Oppenheim             0.50 Draft notice of filing revised final all trade
                                                   order (.4); finalize same for filing (.1).

Total                                          1.30




                                                      3
                 Case 18-36057 Document 303 Filed in TXSB on 01/09/19 Page 40 of 133



                                                                   609 Main Street
                                                                  Houston, TX 77002

                                                                   FEIN XX-XXXXXXX




January 9, 2019

Gastar Exploration, Inc.
1331 Lamar
Suite 650
Houston, TX 77010

Attn: Michael A. Gerlich

                                                                                       Invoice Number: 1250001453
                                                                                         Client Matter: 43404-9

In the Matter of Case Administration




For legal services rendered through November 30, 2018
(see attached Description of Legal Services for detail)                                                                        $ 38,618.50
Total legal services rendered                                                                                                  $ 38,618.50




  Beijing   Boston   Chicago   Dallas   Hong Kong   London   Los Angeles   Munich   New York   Palo Alto   San Francisco   Shanghai   Washington, D.C.
            Case 18-36057 Document 303 Filed in TXSB on 01/09/19 Page 41 of 133
Legal Services for the Period Ending November 30, 2018             Invoice Number:   1250001453
Gastar Exploration, Inc.                                            Matter Number:      43404-9
Case Administration




                                       Summary of Hours Billed

Name                                                      Hours        Rate            Amount
Anthony Abate                                              0.70      310.00              217.00
Jackie Duhl                                                9.50      575.00            5,462.50
Danielle Dulitzky                                          9.50      575.00            5,462.50
Ciara Foster                                               3.20      770.00            2,464.00
Julia R. Foster                                            1.60      250.00              400.00
Vanessa Hernandez                                          5.50      345.00            1,897.50
Heidi Hockberger                                           2.10      675.00            1,417.50
Katie Kane                                                 8.90      230.00            2,047.00
Jeff Michalik                                              3.70      675.00            2,497.50
Brett V. Newman                                            2.80      770.00            2,156.00
Carrie Therese Oppenheim                                   3.10      410.00            1,271.00
Kimberly Pageau                                            5.80      575.00            3,335.00
Francis Petrie                                             2.20      675.00            1,485.00
Amanda Solis                                               1.10      310.00              341.00
Raychelle Ann Tasher                                       4.50      675.00            3,037.50
Dan Varn                                                   7.40      250.00            1,850.00
Alex Warso                                                 5.70      575.00            3,277.50

TOTALS                                                     77.30                     $ 38,618.50




                                                    2
            Case 18-36057 Document 303 Filed in TXSB on 01/09/19 Page 42 of 133
Legal Services for the Period Ending November 30, 2018                Invoice Number:   1250001453
Gastar Exploration, Inc.                                               Matter Number:      43404-9
Case Administration



                                      Description of Legal Services

Date     Name                                Hours Description
10/31/18 Jackie Duhl                          0.90 Review and revise materials re critical dates
                                                   (.8); correspond with R. Tasher re same (.1).
10/31/18 Kimberly Pageau                      1.40 Research re creditor information.
11/02/18 Jackie Duhl                          1.00 Review and revise materials re priority work
                                                   in progress (.6); review and revise materials
                                                   re critical dates, scheduling (.4).
11/02/18 Katie Kane                           0.30 Prepare docket update.
11/02/18 Jeff Michalik                        0.30 Correspond with A. Warso re case schedule,
                                                   deadlines.
11/02/18 Brett V. Newman                      0.50 Review and analyze docket, agenda re entered
                                                   orders (.3); correspond with J. Luze, M.
                                                   Cavenaugh re same (.2).
11/02/18 Alex Warso                           1.20 Correspond with F. Petrie, J. Michalik re case
                                                   schedule, deadlines (.3); analyze docket and
                                                   proposed interim orders re same (.2);
                                                   correspond with K&E team re upcoming
                                                   hearings and deadlines (.7).
11/04/18 Jackie Duhl                          1.50 Review and revise materials re works in
                                                   progress and critical dates (1.4); correspond
                                                   with R. Tasher re same (.1).
11/04/18 Carrie Therese Oppenheim             0.50 Draft notices of filing revised proposed first
                                                   day orders.
11/04/18 Raychelle Ann Tasher                 1.00 Correspond with J. Duhl re case status
                                                   documents (.2); review and revise re same
                                                   (.8).
11/04/18 Alex Warso                           0.10 Correspond with C. Foster re case scheduling
                                                   and critical dates.
11/05/18 Jackie Duhl                          1.50 Review and revise materials re works in
                                                   progress and critical dates (1.3); correspond
                                                   with K&E team re docket update (.2).
11/05/18 Danielle Dulitzky                    2.50 Participate in telephone conference with K&E
                                                   team re work in progress (.5); review and
                                                   draft correspondence re daily docket updates
                                                   (2.0).
11/05/18 Julia R. Foster                      1.60 Prepare materials for filing (1.4); correspond
                                                   with K&E team re recently filed pleadings
                                                   (.2).



                                                    3
            Case 18-36057 Document 303 Filed in TXSB on 01/09/19 Page 43 of 133
Legal Services for the Period Ending November 30, 2018              Invoice Number:    1250001453
Gastar Exploration, Inc.                                             Matter Number:       43404-9
Case Administration

Date     Name                                Hours Description
11/05/18 Ciara Foster                         1.40 Correspond with Opportune re suggestion of
                                                   bankruptcy (.2); review and revise same (.2);
                                                   review and revise work in progress chart (.4);
                                                   correspond with K&E team re same (.2);
                                                   telephone conference with same re same (.4).
11/05/18 Heidi Hockberger                     0.30 Attend and participate in conference with
                                                   K&E team re work in progress.
11/05/18 Katie Kane                           0.80 Prepare docket update (.3); prepare for and
                                                   participate in telephone conference with K&E
                                                   team re post-petition work in progress (.5).
11/05/18 Jeff Michalik                        0.90 Prepare for and attend office and telephone
                                                   conference with K&E team re post-petition
                                                   priority work-streams (.5); correspond with
                                                   K&E team re docket updates (.4).
11/05/18 Brett V. Newman                      0.50 Prepare for and participate in conference with
                                                   K&E team re work in progress.
11/05/18 Francis Petrie                       0.80 Prepare for and participate in telephone
                                                   conference with K&E team re work in
                                                   progress (.5); correspond with K&E team re
                                                   same (.3).
11/05/18 Raychelle Ann Tasher                 1.00 Prepare for and attend telephone conference
                                                   with K&E team re work in progress.
11/05/18 Alex Warso                           1.00 Prepare for and attend telephone conference
                                                   with K&E team re work in progress (.5);
                                                   correspond with K&E team re critical
                                                   deadlines (.5).
11/06/18 Jackie Duhl                          0.10 Review and revise work in progress chart.
11/06/18 Danielle Dulitzky                    1.80 Review and draft correspondence
                                                   summarizing daily docket updates.
11/06/18 Katie Kane                           1.40 Prepare chart of Certificates of Service (1.1);
                                                   prepare docket update (.3).
11/06/18 Jeff Michalik                        0.30 Correspond with D. Dulitzky re docket
                                                   updates, substantive documents.
11/06/18 Carrie Therese Oppenheim             0.70 Draft and file J. Aycock and J. Fombonne
                                                   notices of appearance.
11/06/18 Carrie Therese Oppenheim             0.30 Review and submit certificates of service for
                                                   filing.
11/06/18 Dan Varn                             2.90 Compile documents re November 7 hearing,
                                                   create index, and coordinate printing and
                                                   delivery with Houston office (.7); research
                                                   and compile expert reports and declarations re
                                                   expert T. Snyder (1.6); compile and circulate
                                                   precedent re T. Snyder testimony (.6).
                                                    4
            Case 18-36057 Document 303 Filed in TXSB on 01/09/19 Page 44 of 133
Legal Services for the Period Ending November 30, 2018              Invoice Number:   1250001453
Gastar Exploration, Inc.                                             Matter Number:      43404-9
Case Administration

Date     Name                                Hours Description
11/07/18 Danielle Dulitzky                    1.00 Review and draft correspondence
                                                   summarizing the daily docket updates.
11/07/18 Katie Kane                           0.30 Prepare docket update.
11/07/18 Dan Varn                             2.00 Review and update first day pleading re
                                                   global revisions for attorney review.
11/07/18 Alex Warso                           0.10 Correspond with K&E team re equity
                                                   committee motion hearing scheduling.
11/08/18 Anthony Abate                        0.20 Draft notice of Nov. 28 hearing.
11/08/18 Danielle Dulitzky                    0.30 Review recently-filed pleadings.
11/08/18 Vanessa Hernandez                    5.50 Review, organize documents re equity
                                                   committee motion hearing (3.4); arrange
                                                   hearing logistics (2.1).
11/08/18 Katie Kane                           0.30 Prepare docket update.
11/08/18 Alex Warso                           0.20 Correspond with K&E team re hearing
                                                   scheduling.
11/09/18 Jackie Duhl                          0.20 Review and revise materials re work in
                                                   progress and critical dates.
11/09/18 Danielle Dulitzky                    1.00 Review recently-filed pleadings and draft
                                                   correspondence summarizing same.
11/09/18 Katie Kane                           0.90 Update certificate of service chart (.6);
                                                   prepare docket update (.3).
11/09/18 Jeff Michalik                        0.30 Correspond with J. Duhl re priority work-
                                                   stream status, critical dates (.2); analyze
                                                   docket re substantive documents, filings (.1).
11/11/18 Jackie Duhl                          0.10 Review and revise materials re work in
                                                   progress.
11/11/18 Danielle Dulitzky                    0.20 Review recently-filed pleadings.
11/11/18 Raychelle Ann Tasher                 0.50 Review and revise case status materials.
11/12/18 Jackie Duhl                          0.80 Review and revise materials re work in
                                                   progress and critical dates (.1); prepare for
                                                   and attend conference with K&E team re
                                                   same (.7).
11/12/18 Danielle Dulitzky                    1.00 Participate in telephone conference with K&E
                                                   team re work in progress.
11/12/18 Ciara Foster                         0.90 Draft and revise critical dates chart (.7);
                                                   correspond with Opportune re same (.2).
11/12/18 Heidi Hockberger                     0.90 Prepare for and attend conference with K&E
                                                   team re work in progress.
11/12/18 Katie Kane                           1.20 Prepare for and participate in team conference
                                                   re work in progress (.9); prepare docket
                                                   update (.3).
                                                    5
             Case 18-36057 Document 303 Filed in TXSB on 01/09/19 Page 45 of 133
Legal Services for the Period Ending November 30, 2018              Invoice Number:   1250001453
Gastar Exploration, Inc.                                             Matter Number:      43404-9
Case Administration

Date     Name                                Hours Description
11/12/18 Jeff Michalik                        0.90 Prepare for and attend office conference with
                                                   K&E team re post-petition priority work-
                                                   streams.
11/12/18 Brett V. Newman                      1.00 Prepare for and attend office conference with
                                                   K&E team re work in progress.
11/12/18 Carrie Therese Oppenheim             0.90 Prepare for and attend and participate in K&E
                                                   work in progress meeting.
11/12/18 Kimberly Pageau                      1.50 Prepare for and attend conference with K&E
                                                   team re work in progress.
11/12/18 Francis Petrie                       0.60 Prepare for and attend office conference with
                                                   K&E team re work in progress.
11/12/18 Alex Warso                           0.90 Prepare for and attend office conference with
                                                   K&E team re work in progress.
11/13/18 Jackie Duhl                          0.10 Review and revise materials re critical dates.
11/13/18 Katie Kane                           0.30 Prepare docket update.
11/13/18 Jeff Michalik                        0.40 Office conference with A. Warso re case
                                                   timeline, scheduling (.3); analyze docket re
                                                   substantive filings (.1).
11/13/18 Alex Warso                           0.60 Draft and send calendar invitations for
                                                   upcoming deadlines and hearing (.5); revise
                                                   same (.1).
11/14/18   Danielle Dulitzky                  0.50 Review and analyze recently-filed pleadings.
11/14/18   Katie Kane                         0.30 Prepare docket update.
11/14/18   Kimberly Pageau                    0.20 Analyze docket and compile docket update.
11/15/18   Katie Kane                         0.30 Prepare docket update.
11/15/18   Kimberly Pageau                    0.20 Analyze docket and compile docket update.
11/15/18   Amanda Solis                       0.50 Prepare final orders for second day motions.
11/16/18   Jackie Duhl                        0.20 Review and revise materials re work in
                                                   progress (.1); correspond with K&E team re
                                                   same (.1).
11/16/18 Katie Kane                           0.30 Prepare docket update.
11/16/18 Amanda Solis                         0.60 Organize case files.
11/18/18 Jackie Duhl                          0.10 Review and revise materials re work in
                                                   progress.
11/19/18 Danielle Dulitzky                    0.50 Participate in telephone conference re work in
                                                   progress (.3); review and analyze recently-
                                                   filed pleadings (.2).
11/19/18 Ciara Foster                         0.50 Telephone conference with K&E team re
                                                   work in progress.


                                                    6
             Case 18-36057 Document 303 Filed in TXSB on 01/09/19 Page 46 of 133
Legal Services for the Period Ending November 30, 2018              Invoice Number:   1250001453
Gastar Exploration, Inc.                                             Matter Number:      43404-9
Case Administration

Date     Name                                Hours Description
11/19/18 Heidi Hockberger                     0.50 Conference with K&E team re work in
                                                   progress.
11/19/18 Katie Kane                           0.80 Prepare for and participate in conference with
                                                   K&E team re work in progress (.5); prepare
                                                   docket update (.3).
11/19/18 Jeff Michalik                        0.30 Prepare for and participate in telephone
                                                   conference with K&E team re priority work-
                                                   streams.
11/19/18 Brett V. Newman                      0.50 Prepare for and conference with K&E team re
                                                   work in progress.
11/19/18 Carrie Therese Oppenheim             0.40 Prepare for and participate in conference with
                                                   K&E team re work in progress.
11/19/18 Kimberly Pageau                      1.00 Prepare for and attend post-petition work in
                                                   progress meeting.
11/19/18 Francis Petrie                       0.30 Telephone conference with K&E team re
                                                   work in progress.
11/19/18 Raychelle Ann Tasher                 1.00 Prepare for and attend telephone conference
                                                   with K&E team re case status.
11/19/18 Alex Warso                           0.40 Prepare for and attend office conference with
                                                   K&E team re work in progress (.3); review
                                                   docket re recent filings (.1).
11/20/18 Katie Kane                           0.30 Prepare docket update.
11/20/18 Kimberly Pageau                      1.00 Create and compile call log for incoming
                                                   telephone conferences re bankruptcy filing.
11/20/18 Alex Warso                           0.20 Review and analyze docket (.1); draft
                                                   correspondence re same (.1).
11/21/18   Danielle Dulitzky                  0.10 Review and analyze recently-filed pleadings.
11/21/18   Katie Kane                         0.30 Prepare docket recent filings.
11/21/18   Alex Warso                         0.10 Review and analyze recent filings.
11/22/18   Alex Warso                         0.10 Review and analyze recent filings.
11/23/18   Alex Warso                         0.10 Review and analyze docket.
11/24/18   Jackie Duhl                        0.10 Correspond with K&E team re work in
                                                   progress and critical dates chart.
11/24/18 Alex Warso                           0.10 Review and analyze recent filings.
11/25/18 Jackie Duhl                          0.10 Correspond with K&E team re work in
                                                   progress and critical dates.
11/25/18 Alex Warso                           0.10 Review and analyze docket.
11/26/18 Anthony Abate                        0.30 Review and revise 11/28 hearing agenda.




                                                    7
             Case 18-36057 Document 303 Filed in TXSB on 01/09/19 Page 47 of 133
Legal Services for the Period Ending November 30, 2018              Invoice Number:    1250001453
Gastar Exploration, Inc.                                             Matter Number:       43404-9
Case Administration

Date     Name                                Hours Description
11/26/18 Jackie Duhl                          1.50 Review and revise daily docket update (.8);
                                                   review and revise materials re work in
                                                   progress and critical dates (.4); prepare for
                                                   and participate in conference with K&E team
                                                   re same (.3).
11/26/18 Danielle Dulitzky                    0.40 Prepare for and participate in telephone
                                                   conference with K&E team re work in
                                                   progress.
11/26/18 Ciara Foster                         0.40 Telephone conference with K&E team re
                                                   work in progress.
11/26/18 Heidi Hockberger                     0.40 Prepare for and participate in conference with
                                                   K&E team re work in progress.
11/26/18 Jeff Michalik                        0.30 Prepare for and participate in telephone
                                                   conference with K&E team re post-petition
                                                   priority work-streams.
11/26/18 Brett V. Newman                      0.30 Prepare for and participate in conference with
                                                   K&E team re work in progress.
11/26/18 Carrie Therese Oppenheim             0.30 Prepare for and participate in office
                                                   conference with K&E team re work in
                                                   progress.
11/26/18 Kimberly Pageau                      0.50 Prepare for and attend office conference with
                                                   K&E team re work in progress.
11/26/18 Francis Petrie                       0.50 Prepare for and attend telephone conference
                                                   with K&E team re work in progress.
11/26/18 Raychelle Ann Tasher                 1.00 Prepare for and attend telephone conference
                                                   with K&E team re status of case.
11/26/18 Dan Varn                             2.50 Draft notices for revised proposed final orders
                                                   and related redlines.
11/26/18 Alex Warso                           0.50 Prepare for and attend conference with K&E
                                                   team re work (.4); correspond with J. Duhl re
                                                   docket updates (.1).
11/27/18 Anthony Abate                        0.20 Review and revise 11/28 hearing agenda.
11/27/18 Jackie Duhl                          0.20 Draft daily docket update (.1); correspond
                                                   with K&E team re same (.1).
11/27/18   Danielle Dulitzky                  0.20 Review and analyze recently-filed pleadings.
11/28/18   Jackie Duhl                        0.30 Draft and circulate docket update.
11/28/18   Katie Kane                         0.50 Prepare docket update.
11/29/18   Jackie Duhl                        0.10 Draft and circulate daily docket update.
11/29/18   Katie Kane                         0.30 Prepare docket update.



                                                    8
            Case 18-36057 Document 303 Filed in TXSB on 01/09/19 Page 48 of 133
Legal Services for the Period Ending November 30, 2018              Invoice Number:     1250001453
Gastar Exploration, Inc.                                             Matter Number:        43404-9
Case Administration

Date     Name                                Hours Description
11/30/18 Jackie Duhl                          0.70 Review and revise materials re work in
                                                   progress (.6); draft and circulate docket
                                                   update (.1).
11/30/18 Katie Kane                           0.30 Prepare docket update.

Total                                         77.30




                                                      9
                 Case 18-36057 Document 303 Filed in TXSB on 01/09/19 Page 49 of 133



                                                                   609 Main Street
                                                                  Houston, TX 77002

                                                                   FEIN XX-XXXXXXX




January 9, 2019

Gastar Exploration, Inc.
1331 Lamar
Suite 650
Houston, TX 77010

Attn: Michael A. Gerlich

                                                                                       Invoice Number: 1250001449
                                                                                         Client Matter: 43404-11

In the Matter of Claims Administration and Objections




For legal services rendered through November 30, 2018
(see attached Description of Legal Services for detail)                                                                           $ 780.00
Total legal services rendered                                                                                                     $ 780.00




  Beijing   Boston   Chicago   Dallas   Hong Kong   London   Los Angeles   Munich   New York   Palo Alto   San Francisco   Shanghai   Washington, D.C.
                Case 18-36057 Document 303 Filed in TXSB on 01/09/19 Page 50 of 133
Legal Services for the Period Ending November 30, 2018             Invoice Number:   1250001449
Gastar Exploration, Inc.                                            Matter Number:     43404-11
Claims Administration and Objections




                                       Summary of Hours Billed

Name                                                      Hours        Rate           Amount
Jeff Michalik                                              0.90      675.00            607.50
Alex Warso                                                 0.30      575.00            172.50

TOTALS                                                      1.20                      $ 780.00




                                                    2
            Case 18-36057 Document 303 Filed in TXSB on 01/09/19 Page 51 of 133
Legal Services for the Period Ending November 30, 2018                Invoice Number:   1250001449
Gastar Exploration, Inc.                                               Matter Number:     43404-11
Claims Administration and Objections



                                      Description of Legal Services

Date     Name                                Hours Description
11/09/18 Jeff Michalik                        0.90 Review, analyze claims administration
                                                   process (.2); analyze issues re same (.3);
                                                   correspond with K&E team re same (.1);
                                                   office conference with A. Warso re same (.3).
11/09/18 Alex Warso                           0.30 Conference with J. Michalik re claims
                                                   process.

Total                                          1.20




                                                      3
                 Case 18-36057 Document 303 Filed in TXSB on 01/09/19 Page 52 of 133



                                                                   609 Main Street
                                                                  Houston, TX 77002

                                                                   FEIN XX-XXXXXXX




January 9, 2019

Gastar Exploration, Inc.
1331 Lamar
Suite 650
Houston, TX 77010

Attn: Michael A. Gerlich

                                                                                       Invoice Number: 1250001450
                                                                                         Client Matter: 43404-12

In the Matter of Corporate & Governance Issues




For legal services rendered through November 30, 2018
(see attached Description of Legal Services for detail)                                                                      $ 166,216.50
Total legal services rendered                                                                                                $ 166,216.50




  Beijing   Boston   Chicago   Dallas   Hong Kong   London   Los Angeles   Munich   New York   Palo Alto   San Francisco   Shanghai   Washington, D.C.
            Case 18-36057 Document 303 Filed in TXSB on 01/09/19 Page 53 of 133
Legal Services for the Period Ending November 30, 2018            Invoice Number:    1250001450
Gastar Exploration, Inc.                                           Matter Number:      43404-12
Corporate & Governance Issues




                                       Summary of Hours Billed

Name                                                     Hours        Rate             Amount
Brooks W. Antweil                                         25.80   1,110.00            28,638.00
Douglas E. Bacon, P.C.                                     5.00   1,355.00             6,775.00
Leah Kristina Charlesworth                                 1.50     770.00             1,155.00
Jonathan G.C. Fombonne                                    21.00     885.00            18,585.00
Kelsee A. Foote                                           11.10     575.00             6,382.50
Ciara Foster                                               7.00     770.00             5,390.00
Nicholas Paul Griffin                                     14.00     770.00            10,780.00
Lance Kurtis Hancock                                       4.40     950.00             4,180.00
Grant Jones                                              119.40     575.00            68,655.00
Ross M. Kwasteniet, P.C.                                   1.30   1,425.00             1,852.50
John R. Luze                                               6.00     950.00             5,700.00
Jeff Michalik                                              3.30     675.00             2,227.50
Brooke Ilan Milbauer                                       2.30     770.00             1,771.00
Francis Petrie                                             0.50     675.00               337.50
Anna G. Rotman, P.C.                                       1.00   1,235.00             1,235.00
Julian J. Seiguer, P.C.                                    0.50   1,325.00               662.50
Raychelle Ann Tasher                                       2.80     675.00             1,890.00

TOTALS                                                   226.90                     $ 166,216.50




                                                    2
            Case 18-36057 Document 303 Filed in TXSB on 01/09/19 Page 54 of 133
Legal Services for the Period Ending November 30, 2018                Invoice Number:    1250001450
Gastar Exploration, Inc.                                               Matter Number:      43404-12
Corporate & Governance Issues



                                      Description of Legal Services

Date     Name                                Hours Description
10/31/18 Brooks W. Antweil                    0.50 Review and revise 10-Q.
10/31/18 Jonathan G.C. Fombonne               5.20 Office conference with G. Jones and K. Foote
                                                   re investigation report (.4); draft investigation
                                                   committee update deck (1.1); review and
                                                   analyze shareholder's motion to appoint
                                                   equity committee and draft response re same
                                                   (2.2); present investigation committee update
                                                   (1.2); telephone conference with C. Foster re
                                                   motion to appoint equity committee (.3).
10/31/18 Ciara Foster                         1.60 Prepare for and attend board meeting re filing
                                                   (.8); review and revise presentation re same
                                                   (.8).
10/31/18 Nicholas Paul Griffin                2.50 Prepare 8-K announcing NOL order.
10/31/18 Lance Kurtis Hancock                 2.70 Review interim written order and analysis re
                                                   same (.6); research precedent 8-K filings and
                                                   draft 8-K re same (2.1).
11/01/18 Brooks W. Antweil                    1.20 Draft and revise 10-Q.
11/01/18 Douglas E. Bacon, P.C.               1.00 Correspond with K&E team re restructuring
                                                   transaction (.6); telephone conference with
                                                   K&E team re same (.4).
11/02/18 Brooks W. Antweil                    0.80 Revise 10-Q.
11/02/18 Grant Jones                          8.20 Correspond with K&E team re board
                                                   presentation (1.1); review and revise same
                                                   board presentation documents (1.3);
                                                   correspond with J. Fombonne re same (.3);
                                                   draft interview memoranda (2.1); update
                                                   portfolios with new interview memoranda
                                                   (.5); draft final presentation of investigation
                                                   (2.9).
11/04/18 Brooks W. Antweil                    2.70 Review and revise 10-Q.
11/04/18 Nicholas Paul Griffin                5.50 Review risk factors and update 10-Q factors
                                                   (4.9); correspond with Company re questions
                                                   (.6).
11/04/18 Jeff Michalik                        0.90 Review, analyze Form 10-Q.
11/05/18 Brooks W. Antweil                    1.50 Review and revise 10-Q.
11/05/18 Brooks W. Antweil                    0.50 Telephone conference with A. Rotman re 13D
                                                   filing.
11/05/18 Nicholas Paul Griffin                0.50 Review earnings release.

                                                    3
            Case 18-36057 Document 303 Filed in TXSB on 01/09/19 Page 55 of 133
Legal Services for the Period Ending November 30, 2018              Invoice Number:    1250001450
Gastar Exploration, Inc.                                             Matter Number:      43404-12
Corporate & Governance Issues

Date     Name                                Hours Description
11/06/18 Brooks W. Antweil                    1.70 Review and revise 10-Q (.9); draft and revise
                                                   Form 8-K re NOL motion (.8).
11/06/18 Brooks W. Antweil                    1.00 Draft internal correspondence re movants'
                                                   arguments concerning 13D filing.
11/06/18 Nicholas Paul Griffin                1.50 Prepare 10-Q rider (.9); review comments to
                                                   10-Q (.6).
11/07/18 Brooks W. Antweil                    0.80 Draft and revise Form 8-K re NOL motion.
11/07/18 Brooks W. Antweil                    5.50 Telephone conference with K&E team re
                                                   securities law and reporting strategy.
11/08/18 Brooks W. Antweil                    1.60 Draft and revise 10-Q (.2); attend telephone
                                                   conferences with M. Gerlich and H. Rhodes
                                                   re 10-Q filing timeline and applicable
                                                   disclosures (.3); draft and revise Form 12b-25
                                                   (1.1).
11/08/18 Brooks W. Antweil                    2.00 Telephone conference re securities law and
                                                   reporting strategy.
11/08/18 Douglas E. Bacon, P.C.               2.00 Telephone conference with K&E team re
                                                   restructuring transaction (1.1); correspond
                                                   with K&E team re same (.9).
11/12/18 Douglas E. Bacon, P.C.               1.00 Telephone conference with K&E team re
                                                   restructuring transaction (.6); correspond with
                                                   K&E team re same (.4).
11/12/18 Jonathan G.C. Fombonne               1.20 Conference with K&E team re investigation
                                                   report (.2); conference with K. Foote and G.
                                                   Jones re investigation report (.3); review,
                                                   analyze issues re investigation process (.3);
                                                   conference with J. Luze re investigation (.2);
                                                   correspond with A. Rotman, R. Kwasteniet,
                                                   and J. Luze re investigation (.2).
11/12/18 Kelsee A. Foote                      2.20 Prepare for and conference with K&E team re
                                                   comprehensive memorandum (.5); draft
                                                   summary report re investigation process into
                                                   potential estate claims (1.7).
11/12/18 Grant Jones                          9.50 Compile table of witness statements re key
                                                   points of investigation (4.2); draft witness
                                                   interview summaries for final investigation
                                                   report (3.8); draft documents reviewed
                                                   summaries for final investigation report (1.1);
                                                   prepare for and attend conference with J.
                                                   Fombonne and K. Foote re final investigation
                                                   report (.4).



                                                    4
            Case 18-36057 Document 303 Filed in TXSB on 01/09/19 Page 56 of 133
Legal Services for the Period Ending November 30, 2018              Invoice Number:    1250001450
Gastar Exploration, Inc.                                             Matter Number:      43404-12
Corporate & Governance Issues

Date     Name                                Hours Description
11/12/18 John R. Luze                         1.80 Review and analyze form 10-Q draft (.9);
                                                   review and analyze earnings release (.6);
                                                   correspond with Company re same (.3).
11/13/18 Brooks W. Antweil                    2.00 Review and revise 10-Q (.75); review V&E
                                                   comments to 10-Q re bankruptcy proceedings
                                                   (.5); attend telephone conference of the board
                                                   re disclosure and bankruptcy updates (.75).
11/13/18 Douglas E. Bacon, P.C.               1.00 Telephone conference with K&E team re
                                                   restructuring transaction (.3); correspond with
                                                   K&E team re same (.7).
11/13/18 Jonathan G.C. Fombonne               1.50 Review documents re with investigation (1.2);
                                                   conference with A. Rotman and G. Jones re
                                                   investigation (.3).
11/13/18 Ciara Foster                         1.20 Telephonically attend board meeting (.4);
                                                   correspond with K&E team re same (.2);
                                                   review and revise board minutes (.6).
11/13/18 Grant Jones                          7.70 Draft final investigation report (.2); research
                                                   and analyze documents for investigation
                                                   report (3.2); review documents re same with
                                                   J. Fombonne (.5); draft and compile
                                                   chronology re key documents (2); prepare for
                                                   and conference with A. Rotman and J.
                                                   Fombonne re key documents for report (.5);
                                                   review hearing transcripts (.8); revise same
                                                   (.5).
11/13/18 Ross M. Kwasteniet, P.C.             0.80 Prepare for and participate in board update
                                                   meeting.
11/13/18 John R. Luze                         1.60 Review and revise form 10-Q and earnings
                                                   press release (1.1); correspond with Company
                                                   re same (.1); conference with K&E team,
                                                   PWP and board re scheduling hearing (.4).
11/13/18 Anna G. Rotman, P.C.                 0.50 Attend board meeting (.3); correspond with
                                                   K&E team re investigation (.2).
11/13/18 Raychelle Ann Tasher                 1.00 Attend telephone conference with Company,
                                                   J. Luze and R. Kwasteniet re status of case
                                                   (.5); draft board minutes re same (.5).
11/14/18 Grant Jones                          5.70 Research and analyze supporting documents
                                                   for interview summaries (3.5); draft and
                                                   revise interview summaries to incorporate
                                                   findings (2.2).
11/14/18 Jeff Michalik                        1.50 Draft press release re post-petition marketing
                                                   process (1.4); correspond with R. Kwasteniet,
                                                   J. Luze re same (.1).

                                                    5
            Case 18-36057 Document 303 Filed in TXSB on 01/09/19 Page 57 of 133
Legal Services for the Period Ending November 30, 2018              Invoice Number:     1250001450
Gastar Exploration, Inc.                                             Matter Number:       43404-12
Corporate & Governance Issues

Date     Name                                Hours Description
11/15/18 Brooks W. Antweil                     0.80 Draft and revise 8-K re process letter and
                                                    RSA amendment.
11/15/18 Jonathan G.C. Fombonne                1.20 Conference with J. Luze, R. Kwasteniet and
                                                    A. Rotman re investigation (.4); review issues
                                                    re investigation (.3); conference with G. Jones
                                                    re same (.5).
11/15/18 Ciara Foster                          1.10 Telephonically attend board meeting (.3);
                                                    review and revise minutes re same (.8).
11/15/18 Nicholas Paul Griffin                 2.50 Draft 8-K (2.2); telephone conference re RSA
                                                    amendment disclosure and timing for press
                                                    release and filings (.3).
11/15/18 Lance Kurtis Hancock                  1.00 Review and revise process letter 8-K.
11/15/18 Grant Jones                          10.70 Draft and revise refinancing needs section of
                                                    investigation report (2.7); draft timelines for
                                                    key proposals in refinancing (3.1); draft
                                                    sections on Seaport's marketing process (3.4);
                                                    correspond with vendor re research assistance
                                                    (1.0); conference with J. Fombonne re key
                                                    documents (.5).
11/15/18 Ross M. Kwasteniet, P.C.              0.50 Prepare for and participate in board update
                                                    call.
11/15/18 John R. Luze                          1.20 Conference with board of directors on update
                                                    and governance issues (.6); conference with
                                                    K&E team re investigation and next steps
                                                    (.3); review and analyze issues re same (.3).
11/15/18 Jeff Michalik                         0.70 Revise press release re post-petition
                                                    marketing process (.4); revise Form 8-K re
                                                    same (.3).
11/15/18 Francis Petrie                        0.50 Telephonically attend board call.
11/15/18 Anna G. Rotman, P.C.                  0.50 Prepare for and attend telephone conference
                                                    with K&E team re investigation.
11/16/18 Kelsee A. Foote                       4.00 Review first day and equity hearing
                                                    transcripts (.2); incorporate T. Determann, M.
                                                    Gerlich, and R. Porter interview
                                                    memorandums into draft investigation report
                                                    (3.5); conference with K&E team re work in
                                                    progress (.3).
11/16/18 Nicholas Paul Griffin                 1.50 Incorporate RSA amendment disclosure into
                                                    8-K draft (.9); correspond with Milbank team
                                                    re changes (.6).
11/16/18 Lance Kurtis Hancock                  0.70 Review and revise 8-K (.4); review, analyze
                                                    issues re 8-K filing (.3).


                                                    6
            Case 18-36057 Document 303 Filed in TXSB on 01/09/19 Page 58 of 133
Legal Services for the Period Ending November 30, 2018              Invoice Number:    1250001450
Gastar Exploration, Inc.                                             Matter Number:      43404-12
Corporate & Governance Issues

Date     Name                                Hours Description
11/16/18 Grant Jones                          6.70 Draft final investigation report (3.2); revise
                                                   same (2.8); conference with J. Fombonne re
                                                   same (.6); correspond with J. Fombonne with
                                                   current draft for review (.1).
11/16/18 Jeff Michalik                        0.20 Revise press release re post-petition
                                                   marketing process (.1); revise Form 8-K re
                                                   same (.1).
11/17/18 Grant Jones                          4.20 Draft investigation report.
11/19/18 Jonathan G.C. Fombonne               1.00 Review and revise report for investigation
                                                   committee.
11/19/18 Ciara Foster                         0.90 Review and revise board minutes (.6);
                                                   correspond with K&E team re same (.3).
11/19/18 Grant Jones                          8.20 Review and revise final investigation report
                                                   (5.2); review Sabine final investigation report
                                                   and update legal analysis sections (3.0).
11/20/18 Leah Kristina Charlesworth           0.50 Attend telephone conference with K&E team
                                                   re update.
11/20/18 Jonathan G.C. Fombonne               4.70 Draft investigation report (4.3); telephone
                                                   conference with G. Jones and K. Foote re
                                                   investigation report (.4).
11/20/18 Kelsee A. Foote                      1.20 Prepare for and attend conference with J.
                                                   Fombonne and G. Jones re investigation
                                                   memorandum (.5); revise memorandum re
                                                   same (.7).
11/20/18 Grant Jones                          6.70 Draft final investigation report (5.0); update
                                                   report reflecting revisions from J. Fombonne
                                                   (1.2); prepare for and attend conference with
                                                   J. Fombonne and K. Foote re investigation
                                                   report (.5).
11/21/18 Grant Jones                          6.00 Review and revise final investigation report
                                                   sections.
11/23/18 Grant Jones                          7.70 Review and revise final investigation report.
11/24/18 Grant Jones                          6.20 Review and revise investigation report (4.7);
                                                   research Texas and Delaware law re actual
                                                   fraudulent transfer (1.5).
11/26/18 Grant Jones                          6.20 Draft final investigation report choice of law
                                                   and legal framework sections (3.4); revise fact
                                                   sections (2.8).
11/26/18 Brooke Ilan Milbauer                 2.30 Research process and required documents re
                                                   listing (1.5); summarize research results and
                                                   send to B. Antweil (.8).


                                                    7
             Case 18-36057 Document 303 Filed in TXSB on 01/09/19 Page 59 of 133
Legal Services for the Period Ending November 30, 2018              Invoice Number:   1250001450
Gastar Exploration, Inc.                                             Matter Number:     43404-12
Corporate & Governance Issues

Date     Name                                Hours Description
11/27/18 Brooks W. Antweil                    0.50 Telephone conference with A. Moses of
                                                   Milbank re termination of Exchange Act
                                                   registration.
11/27/18 Ciara Foster                         2.20 Review and revise board minutes (1.7);
                                                   correspond with Company re same (.5).
11/27/18 Grant Jones                          3.00 Draft final investigation report sections on
                                                   recharacterization and constructive fraudulent
                                                   transfer.
11/27/18 Julian J. Seiguer, P.C.              0.50 Review and analyze issues re transaction.
11/28/18 Brooks W. Antweil                    0.80 Telephone conference with Milbank re SEC
                                                   reporting obligations (.4); research reporting
                                                   obligations and status (.4).
11/28/18 Leah Kristina Charlesworth           1.00 Attend telephone conference re real estate.
11/29/18 Brooks W. Antweil                    0.50 Telephone conference with Milbank re SEC
                                                   reporting obligations.
11/29/18 Grant Jones                          9.70 Draft final investigation report re sales
                                                   processes and operational issues (3.2); revise
                                                   same (3.7); draft section on solvency (2.8).
11/29/18 John R. Luze                         1.40 Participate in board telephone conference
                                                   with K&E team re case status (.5); prepare for
                                                   same (.4); conference with J. Schuyler re
                                                   board process and status update (.5).
11/29/18 Raychelle Ann Tasher                 1.80 Attend board telephone conference with K&E
                                                   team re status of case (.5); draft and revise
                                                   board telephone conference minutes (1.0);
                                                   correspond with C. Foster re same (.3).
11/30/18 Brooks W. Antweil                    1.40 Telephone conference with H. Rhodes re
                                                   security holders (.3); telephone conference
                                                   with American Stock Transfer & Trust re
                                                   securityholder position lists (.7); correspond
                                                   with American Stock Transfer & Trust re
                                                   same (.2); correspond with Milbank re same
                                                   (.2).
11/30/18 Jonathan G.C. Fombonne               6.20 Office conference with G. Jones and K. Foote
                                                   re investigation report (.3); revise
                                                   investigation report (5.9).
11/30/18 Kelsee A. Foote                      3.70 Review and revise final Gastar investigation
                                                   report (3.4); office conference with J.
                                                   Fombonne and G. Jones re same (.3).




                                                    8
            Case 18-36057 Document 303 Filed in TXSB on 01/09/19 Page 60 of 133
Legal Services for the Period Ending November 30, 2018               Invoice Number:     1250001450
Gastar Exploration, Inc.                                              Matter Number:       43404-12
Corporate & Governance Issues

Date     Name                                Hours Description
11/30/18 Grant Jones                          13.00 Draft final investigation report legal analysis
                                                    sections re fraudulent transfers (4.5); review
                                                    and revise final investigation report (8.0);
                                                    office conference with J. Fombonne and K.
                                                    Foote re report (.3); correspond with J.
                                                    Fombonne re same (.2).

Total                                        226.90




                                                      9
                 Case 18-36057 Document 303 Filed in TXSB on 01/09/19 Page 61 of 133



                                                                   609 Main Street
                                                                  Houston, TX 77002

                                                                   FEIN XX-XXXXXXX




January 9, 2019

Gastar Exploration, Inc.
1331 Lamar
Suite 650
Houston, TX 77010

Attn: Michael A. Gerlich

                                                                                       Invoice Number: 1250001448
                                                                                         Client Matter: 43404-13

In the Matter of Creditor and Vendor Communications




For legal services rendered through November 30, 2018
(see attached Description of Legal Services for detail)                                                                         $ 5,857.50
Total legal services rendered                                                                                                   $ 5,857.50




  Beijing   Boston   Chicago   Dallas   Hong Kong   London   Los Angeles   Munich   New York   Palo Alto   San Francisco   Shanghai   Washington, D.C.
            Case 18-36057 Document 303 Filed in TXSB on 01/09/19 Page 62 of 133
Legal Services for the Period Ending November 30, 2018             Invoice Number:   1250001448
Gastar Exploration, Inc.                                            Matter Number:     43404-13
Creditor and Vendor Communications




                                       Summary of Hours Billed

Name                                                      Hours        Rate           Amount
Anthony Abate                                              0.20      310.00              62.00
Ciara Foster                                               0.70      770.00             539.00
Heidi Hockberger                                           1.30      675.00             877.50
John R. Luze                                               0.60      950.00             570.00
Jeff Michalik                                              2.80      675.00           1,890.00
Carrie Therese Oppenheim                                   0.40      410.00             164.00
Francis Petrie                                             2.60      675.00           1,755.00

TOTALS                                                      8.60                     $ 5,857.50




                                                    2
            Case 18-36057 Document 303 Filed in TXSB on 01/09/19 Page 63 of 133
Legal Services for the Period Ending November 30, 2018                Invoice Number:   1250001448
Gastar Exploration, Inc.                                               Matter Number:     43404-13
Creditor and Vendor Communications



                                      Description of Legal Services

Date     Name                                Hours Description
11/05/18 Jeff Michalik                        0.40 Review, analyze communications strategy
                                                   (.2); correspond with J. Luze, C. Foster re
                                                   same (.1); review, analyze noticing issues
                                                   (.1).
11/06/18 Anthony Abate                        0.20 Prepare agreed interim Schlumberger order
                                                   for filing.
11/06/18 Carrie Therese Oppenheim             0.20 Review proposed Schlumberger order for
                                                   court submission.
11/08/18 Jeff Michalik                        0.40 Review, analyze draft FAQs for creditor
                                                   communications (.3); correspond with BMC,
                                                   K&E teams re same (.1).
11/13/18 Jeff Michalik                        1.10 Revise notice of commencement and
                                                   combined disclosure statement and
                                                   confirmation hearing (.6); revise publications
                                                   notice (.2); correspond with J. Luze, C. Foster
                                                   re same (.1); analyze issue re noticing
                                                   procedures (.2).
11/14/18 Jeff Michalik                        0.20 Correspond with C. Foster re noticing plan.
11/14/18 Carrie Therese Oppenheim             0.20 Revise and arrange filing of proposed creditor
                                                   matrix order.
11/19/18 Francis Petrie                       0.40 Revise all trade motion re U.S. Trustee
                                                   comments.
11/20/18 Ciara Foster                         0.70 Correspond with K&E team re shareholder
                                                   telephone conferences (.3); telephone
                                                   conference with K&E team re same (.4).
11/20/18 Heidi Hockberger                     1.00 Correspond with various creditors re claims.
11/20/18 John R. Luze                         0.60 Conference and correspond with royalties and
                                                   working interest holders.
11/20/18 Jeff Michalik                        0.40 Telephone conferences with royalty interest
                                                   holders re plan treatment.
11/20/18 Francis Petrie                       0.60 Telephone conferences with stakeholders re
                                                   royalties information (.4); correspond with
                                                   K&E team re same (.2).
11/26/18 Heidi Hockberger                     0.10 Correspond with creditors re claims.
11/26/18 Francis Petrie                       0.30 Telephone conference with stakeholders re
                                                   royalty status.
11/27/18 Heidi Hockberger                     0.20 Correspond with creditors re claims.


                                                    3
            Case 18-36057 Document 303 Filed in TXSB on 01/09/19 Page 64 of 133
Legal Services for the Period Ending November 30, 2018              Invoice Number:   1250001448
Gastar Exploration, Inc.                                             Matter Number:     43404-13
Creditor and Vendor Communications

Date     Name                                Hours Description
11/27/18 Jeff Michalik                        0.20 Telephone conferences with equity holders,
                                                   vendors re claims process, notice.
11/27/18 Francis Petrie                       0.50 Telephone conferences with stakeholders re
                                                   case status (.2); correspond with Opportune re
                                                   contract issue (.3).
11/29/18 Francis Petrie                       0.50 Telephone conference with Opportune re
                                                   contracts (.2); telephone conferences and
                                                   correspond with creditors re case status (.3).
11/30/18 Jeff Michalik                        0.10 Telephone conference with shareholder re
                                                   plan treatment.
11/30/18 Francis Petrie                       0.30 Correspond with creditor, J. Michalik re new
                                                   warrants.

Total                                          8.60




                                                      4
                 Case 18-36057 Document 303 Filed in TXSB on 01/09/19 Page 65 of 133



                                                                   609 Main Street
                                                                  Houston, TX 77002

                                                                   FEIN XX-XXXXXXX




January 9, 2019

Gastar Exploration, Inc.
1331 Lamar
Suite 650
Houston, TX 77010

Attn: Michael A. Gerlich

                                                                                       Invoice Number: 1250001447
                                                                                         Client Matter: 43404-14

In the Matter of DIP and Cash Collateral




For legal services rendered through November 30, 2018
(see attached Description of Legal Services for detail)                                                                        $ 52,685.00
Total legal services rendered                                                                                                  $ 52,685.00




  Beijing   Boston   Chicago   Dallas   Hong Kong   London   Los Angeles   Munich   New York   Palo Alto   San Francisco   Shanghai   Washington, D.C.
            Case 18-36057 Document 303 Filed in TXSB on 01/09/19 Page 66 of 133
Legal Services for the Period Ending November 30, 2018             Invoice Number:   1250001447
Gastar Exploration, Inc.                                            Matter Number:     43404-14
DIP and Cash Collateral




                                       Summary of Hours Billed

Name                                                      Hours        Rate            Amount
Mary Kogut Brawley                                          0.20   1,110.00              222.00
Leah Kristina Charlesworth                                  2.70     770.00            2,079.00
James Romain Dolphin III                                    1.20     770.00              924.00
Scott J. Gordon                                             0.20   1,545.00              309.00
Heidi Hockberger                                            0.20     675.00              135.00
Ross M. Kwasteniet, P.C.                                    1.20   1,425.00            1,710.00
Jeff Michalik                                               0.20     675.00              135.00
Carrie Therese Oppenheim                                    0.70     410.00              287.00
Claire Rokita                                               3.50     675.00            2,362.50
Henry Rosas                                                 1.50     430.00              645.00
Drue A. Santora                                             0.70   1,045.00              731.50
Paul D. Tanaka                                              1.50   1,245.00            1,867.50
Raychelle Ann Tasher                                        0.50     675.00              337.50
Roxanne A. Walton                                          46.00     875.00           40,250.00
Nathan Wolcott                                              1.20     575.00              690.00

TOTALS                                                     61.50                     $ 52,685.00




                                                    2
            Case 18-36057 Document 303 Filed in TXSB on 01/09/19 Page 67 of 133
Legal Services for the Period Ending November 30, 2018                Invoice Number:   1250001447
Gastar Exploration, Inc.                                               Matter Number:     43404-14
DIP and Cash Collateral



                                      Description of Legal Services

Date     Name                                Hours Description
10/31/18 Mary Kogut Brawley                   0.20 Correspond with A. Rotman re collateral.
10/31/18 Henry Rosas                          1.50 Conferences with N. Wolcott and R. Walton
                                                   re status of transaction (.3); finalize credit
                                                   closing deliveries (.6); take inventory of
                                                   executed signature pages (.2); organize and
                                                   assemble closing documents (.4).
10/31/18 Roxanne A. Walton                    6.50 Review and revise DIP credit agreement and
                                                   review, analyze ancillary deliverables (4.8);
                                                   correspond with management and Munger re
                                                   same (1.7).
10/31/18 Nathan Wolcott                       1.20 Coordinate execution of signature pages for
                                                   closing (.8); compile final versions of
                                                   documents (.4).
11/01/18 Ross M. Kwasteniet, P.C.             1.20 Review and analyze revisions to interim DIP
                                                   order.
11/01/18 Roxanne A. Walton                    2.50 Review and revise DIP credit agreement and
                                                   ancillary deliverables.
11/02/18 Carrie Therese Oppenheim             0.50 Draft notice of filing revised interim DIP
                                                   order (.2); finalize and file same (.3).
11/12/18 Roxanne A. Walton                    1.50 Review credit facility provisions re payment
                                                   of dividends.
11/26/18 Leah Kristina Charlesworth           0.70 Attend weekly update call and title work call.
11/26/18 Jeff Michalik                        0.20 Analyze objection to DIP motion.
11/26/18 Raychelle Ann Tasher                 0.50 Review materials re corporate board minutes
                                                   (.3); correspond with C. Foster re same (.2).
11/26/18 Roxanne A. Walton                    6.50 Status telephone conference (.4); review and
                                                   update of plan supplement tracker and exit
                                                   term sheet (4.4); review hedge restructuring
                                                   agreement and telephone conference re
                                                   hedging (1.3); telephone conference with
                                                   Porter Hedges re real estate matters (.4).
11/27/18 Drue A. Santora                      0.20 Telephone conference with R. Walton re
                                                   hedging documents.
11/27/18 Roxanne A. Walton                    5.50 Review final exit term sheet and hedge party
                                                   restructuring RSA (1.2); review underlying
                                                   pre-position documents and hedge
                                                   documentation (1.7); telephone conference
                                                   with Milbank re same (1.4); telephone
                                                   conference with Porter Hedges re same (1.2).
                                                    3
             Case 18-36057 Document 303 Filed in TXSB on 01/09/19 Page 68 of 133
Legal Services for the Period Ending November 30, 2018                   Invoice Number:    1250001447
Gastar Exploration, Inc.                                                  Matter Number:      43404-14
DIP and Cash Collateral

Date       Name                              Hours        Description
11/28/18   Heidi Hockberger                   0.20        Research case law re DIP roll ups.
11/28/18   Carrie Therese Oppenheim           0.20        Compile cited orders re DIP roll-up.
11/28/18   Roxanne A. Walton                  6.50        Review and revise draft exit facility
                                                          documentation and historical pre-position
                                                          documentation re exit financing.
11/29/18 Leah Kristina Charlesworth            2.00       Review and revise credit agreement exhibits
                                                          and security agreement (1.4); review and
                                                          analyze intercreditor agreement (.6).
11/29/18 James Romain Dolphin III              1.20       Draft comments to credit agreement.
11/29/18 Claire Rokita                         1.50       Correspond with K&E team re exit financing
                                                          (.6); review and analyze draft exit financing
                                                          (.9).
11/29/18 Paul D. Tanaka                        1.50       Correspond with K&E team re credit
                                                          agreement (.8); review and comment on same
                                                          (.7).
11/29/18 Roxanne A. Walton                     8.80       Review and revise draft exit facility
                                                          documentation and historical pre-position
                                                          documentation re exit financing (7.7);
                                                          telephone conference with Porter Hedges and
                                                          Genesis Land Management re real estate due
                                                          diligence (1.1).
11/30/18 Scott J. Gordon                       0.20       Analysis and internal correspondence re
                                                          promissory notes for pre-petition hedging
                                                          obligations.
11/30/18 Claire Rokita                         2.00       Review and analyze term sheet and exit
                                                          facility for consistency.
11/30/18 Drue A. Santora                       0.50       Review and analyze credit documents (.3);
                                                          correspond with R. Walton re promissory note
                                                          (.2).
11/30/18 Roxanne A. Walton                     8.20       Review and revise draft exit facility
                                                          documentation (3.9); review and revise
                                                          historical pre-position documentation re exit
                                                          financing (3.6); telephone conference with
                                                          Porter Hedges and Company re real estate due
                                                          diligence (.7).

Total                                         61.50




                                                      4
                 Case 18-36057 Document 303 Filed in TXSB on 01/09/19 Page 69 of 133



                                                                   609 Main Street
                                                                  Houston, TX 77002

                                                                   FEIN XX-XXXXXXX




January 9, 2019

Gastar Exploration, Inc.
1331 Lamar
Suite 650
Houston, TX 77010

Attn: Michael A. Gerlich

                                                                                       Invoice Number: 1250001446
                                                                                         Client Matter: 43404-16

In the Matter of Executory Contracts and Unexpired Leases




For legal services rendered through November 30, 2018
(see attached Description of Legal Services for detail)                                                                         $ 1,555.00
Total legal services rendered                                                                                                   $ 1,555.00




  Beijing   Boston   Chicago   Dallas   Hong Kong   London   Los Angeles   Munich   New York   Palo Alto   San Francisco   Shanghai   Washington, D.C.
            Case 18-36057 Document 303 Filed in TXSB on 01/09/19 Page 70 of 133
Legal Services for the Period Ending November 30, 2018             Invoice Number:   1250001446
Gastar Exploration, Inc.                                            Matter Number:     43404-16
Executory Contracts and Unexpired Leases




                                       Summary of Hours Billed

Name                                                      Hours        Rate           Amount
Kimberly Pageau                                            2.00      575.00           1,150.00
Francis Petrie                                             0.60      675.00             405.00

TOTALS                                                      2.60                     $ 1,555.00




                                                    2
            Case 18-36057 Document 303 Filed in TXSB on 01/09/19 Page 71 of 133
Legal Services for the Period Ending November 30, 2018                Invoice Number:   1250001446
Gastar Exploration, Inc.                                               Matter Number:     43404-16
Executory Contracts and Unexpired Leases



                                      Description of Legal Services

Date     Name                                Hours Description
11/05/18 Kimberly Pageau                      2.00 Draft and revise motion re 365(d)(4) deadline
                                                   extension.
11/05/18 Francis Petrie                       0.60 Review and revise motion to extend 365(d)(4)
                                                   deadline (.3); correspond with K. Pageau re
                                                   same (.3).

Total                                          2.60




                                                      3
                 Case 18-36057 Document 303 Filed in TXSB on 01/09/19 Page 72 of 133



                                                                   609 Main Street
                                                                  Houston, TX 77002

                                                                   FEIN XX-XXXXXXX




January 9, 2019

Gastar Exploration, Inc.
1331 Lamar
Suite 650
Houston, TX 77010

Attn: Michael A. Gerlich

                                                                                       Invoice Number: 1250001445
                                                                                         Client Matter: 43404-17

In the Matter of Hearings




For legal services rendered through November 30, 2018
(see attached Description of Legal Services for detail)                                                                      $ 202,072.50
Total legal services rendered                                                                                                $ 202,072.50




  Beijing   Boston   Chicago   Dallas   Hong Kong   London   Los Angeles   Munich   New York   Palo Alto   San Francisco   Shanghai   Washington, D.C.
            Case 18-36057 Document 303 Filed in TXSB on 01/09/19 Page 73 of 133
Legal Services for the Period Ending November 30, 2018             Invoice Number:    1250001445
Gastar Exploration, Inc.                                            Matter Number:      43404-17
Hearings




                                       Summary of Hours Billed

Name                                                      Hours        Rate             Amount
Jamie Alan Aycock                                          10.00   1,015.00            10,150.00
Douglas E. Bacon, P.C.                                      0.50   1,355.00               677.50
Jackie Duhl                                                 1.80     575.00             1,035.00
Danielle Dulitzky                                           2.70     575.00             1,552.50
Jonathan G.C. Fombonne                                     11.20     885.00             9,912.00
Kelsee A. Foote                                            16.10     575.00             9,257.50
Ciara Foster                                                9.20     770.00             7,084.00
Marvin Gibbons Jr.                                          3.50     350.00             1,225.00
Vanessa Hernandez                                           2.70     345.00               931.50
Heidi Hockberger                                            5.90     675.00             3,982.50
Mark Holden                                                12.60     885.00            11,151.00
Katie Kane                                                  5.70     230.00             1,311.00
Ross M. Kwasteniet, P.C.                                   31.00   1,425.00            44,175.00
John R. Luze                                               19.30     950.00            18,335.00
Jeff Michalik                                              12.70     675.00             8,572.50
Brett V. Newman                                             6.50     770.00             5,005.00
Carrie Therese Oppenheim                                    7.90     410.00             3,239.00
Kimberly Pageau                                             5.50     575.00             3,162.50
Francis Petrie                                              8.20     675.00             5,535.00
Anna G. Rotman, P.C.                                       34.40   1,235.00            42,484.00
Raychelle Ann Tasher                                        8.30     675.00             5,602.50
Will Thomas                                                 6.70     350.00             2,345.00
Alex Warso                                                  9.30     575.00             5,347.50

TOTALS                                                   231.70                      $ 202,072.50




                                                    2
            Case 18-36057 Document 303 Filed in TXSB on 01/09/19 Page 74 of 133
Legal Services for the Period Ending November 30, 2018                Invoice Number:    1250001445
Gastar Exploration, Inc.                                               Matter Number:      43404-17
Hearings



                                      Description of Legal Services

Date     Name                                Hours Description
10/31/18 Kelsee A. Foote                       1.50 Participate in preparations for Gastar first day
                                                    bankruptcy hearing.
10/31/18 Ross M. Kwasteniet, P.C.              2.80 Prepare for first day hearing (1.8); office
                                                    conference with A. Rotman, J. Luze and J.
                                                    Fombonne re first day hearing (1.0).
10/31/18 Jeff Michalik                         4.10 Office conference and correspond with K&E
                                                    team re first day preparation (1.7); revise first
                                                    day presentation (1.1); office conference with
                                                    A. Rotman re same (.2); telephone conference
                                                    with A. Rotman re scheduling motion (.2);
                                                    review, revise exhibit to first day declaration
                                                    (.9).
10/31/18 Anna G. Rotman, P.C.                 12.00 Prepare for first day hearing (3.9); review and
                                                    analyze issues re same (2.9); office
                                                    conference with R. Kwasteniet, J. Luze, and J.
                                                    Fombonne re preparation for first day hearing
                                                    (1.0); prepare for meeting of Investigation
                                                    Committee (.3); participate in same (1.4);
                                                    prepare Kevin Cofsky to testify (2.1); office
                                                    conference with J. Michalik re first day
                                                    presentation (.2); telephone conference with J.
                                                    Michalik re scheduling motion (.2).
11/01/18 Jonathan G.C. Fombonne                5.20 Prepare witness re same (1.2); prepare
                                                    materials for same (4.0).
11/01/18 Kelsee A. Foote                       2.20 Prepare for first day hearing.
11/01/18 Ciara Foster                          7.80 Prepare for first day hearing (4.0); telephone
                                                    conference with U.S. Trustee re first day
                                                    orders (.2); correspond with Milbank,
                                                    Opportune and PWP teams re materials for
                                                    first day hearings (.8); review same
                                                    (.5);participate in first day hearing (2.3).
11/01/18 Heidi Hockberger                      1.50 Prepare for first day hearing.
11/01/18 Katie Kane                            5.70 Coordinate logistics re same (4.0); organize
                                                    materials re same (1.7).
11/01/18 Ross M. Kwasteniet, P.C.              2.30 Participate in first day hearing.
11/01/18 John R. Luze                          2.70 Participate in first day hearing (2.3); prepare
                                                    for same (.4).
11/01/18 Carrie Therese Oppenheim              0.20 Coordinate logistics re first day hearing.


                                                    3
            Case 18-36057 Document 303 Filed in TXSB on 01/09/19 Page 75 of 133
Legal Services for the Period Ending November 30, 2018               Invoice Number:    1250001445
Gastar Exploration, Inc.                                              Matter Number:      43404-17
Hearings

Date     Name                                Hours Description
11/01/18 Carrie Therese Oppenheim             3.70 Prepare materials for first day hearing (2.7);
                                                   draft notices of filing same (.7); finalize first
                                                   day presentation (.3).
11/01/18 Francis Petrie                       0.20 Prepare for first day hearing.
11/01/18 Raychelle Ann Tasher                 1.20 Prepare for first day hearing (.7); correspond
                                                   with K&E team re same (.5).
11/04/18 Carrie Therese Oppenheim             0.20 Correspond with J. Luze re hearing logistics.
11/05/18 Marvin Gibbons Jr.                   2.50 Coordinate remote setup equipment and
                                                   logistics re hearing.
11/05/18 Carrie Therese Oppenheim             1.10 Draft hearing agenda re November 7 hearing
                                                   (.8); coordinate logistical issues re trial space
                                                   in Corpus Christi (.3).
11/06/18 Marvin Gibbons Jr.                   1.00 Coordinate cancellation re remote hearing
                                                   logistics.
11/06/18 Carrie Therese Oppenheim             0.80 Prepare materials for November 7 hearing.
11/07/18 Jamie Alan Aycock                    3.70 Attend portion of hearing re appointment of
                                                   an equity committee.
11/07/18 Jackie Duhl                          1.00 Telephonically attend portion of hearing re
                                                   equity committee appointment motion.
11/07/18 Danielle Dulitzky                    0.80 Telephonically attend portion of hearing re
                                                   appointment of an equity committee.
11/07/18 Kelsee A. Foote                      8.20 Attend hearing re appointment of equity
                                                   committee (5.2); assist with preparation for
                                                   same (3.0).
11/07/18 Ciara Foster                         0.70 Correspond with K&E team re hearing re
                                                   appointment of an equity committee (.2);
                                                   correspond with board re same (.1);
                                                   telephonically attend portion of hearing re
                                                   same (.4).
11/07/18 Heidi Hockberger                     3.10 Telephonically attend portion of hearing re
                                                   appointment of an equity committee.
11/07/18 Mark Holden                          6.90 Attend hearing re appointment of an equity
                                                   committee (5.2); prepare for strategy
                                                   conference (.3); conference with K&E team re
                                                   hearing strategy (1.4).
11/07/18 Ross M. Kwasteniet, P.C.             8.50 Participate in hearing re appointment of an
                                                   equity committee (5.2); prepare for same (.5);
                                                   correspond with multiple parties re same
                                                   (1.4); conference with K&E team re hearing
                                                   strategy (1.4).
11/07/18 John R. Luze                         5.60 Participate in hearing re appointment of an
                                                   equity committee (5.2); prepare for same (.4).

                                                    4
            Case 18-36057 Document 303 Filed in TXSB on 01/09/19 Page 76 of 133
Legal Services for the Period Ending November 30, 2018              Invoice Number:    1250001445
Gastar Exploration, Inc.                                             Matter Number:      43404-17
Hearings

Date     Name                                Hours Description
11/07/18 Jeff Michalik                         5.20 Telephonically attend hearing re appointment
                                                    of an equity committee.
11/07/18 Brett V. Newman                       4.30 Telephonically attend portion of equity
                                                    committee hearing.
11/07/18 Kimberly Pageau                       2.00 Prepare for and telephonically attend portion
                                                    of hearing re equity committee appointment.
11/07/18 Francis Petrie                        4.00 Telephonically attend portion of hearing re
                                                    appointment of an equity committee.
11/07/18 Anna G. Rotman, P.C.                 16.20 Participate in hearing re appointment of an
                                                    equity committee (5.1); prepare witness for
                                                    cross examination (4.0); revise litigation
                                                    strategy and arguments (3.3); conference with
                                                    K&E team re hearing strategy (1.4); prepare
                                                    for final day of hearing re appointment of an
                                                    equity committee (2.4).
11/07/18 Raychelle Ann Tasher                  3.00 Telephonically attend portion of hearing re
                                                    appointment of an equity committee.
11/07/18 Will Thomas                           6.70 Participate in hearing re appointment of an
                                                    equity committee (5.2); prepare exhibits and
                                                    presentation materials re same (1.5).
11/07/18 Alex Warso                            5.50 Telephonically attend equity committee
                                                    motion hearing (5.2); correspond with K&E
                                                    team re continuation of same (.3).
11/08/18 Jamie Alan Aycock                     6.30 Prepare for hearing (.3); participate in
                                                    continued hearing re appointment of an equity
                                                    committee (2.7); analyze issues re same (2.1);
                                                    conference with K&E team re post-trial next
                                                    steps (1.2).
11/08/18 Jackie Duhl                           0.40 Telephonically attend portion of continued
                                                    hearing re appointment of an equity
                                                    committee.
11/08/18 Danielle Dulitzky                     1.00 Telephonically attend portion of continued
                                                    hearing re appointment of an equity
                                                    committee.
11/08/18 Jonathan G.C. Fombonne                6.00 Prepare for hearing (2.1); attend continued
                                                    hearing re appointment of an equity
                                                    committee (2.7); conference with K&E team
                                                    re next steps (1.2).
11/08/18 Kelsee A. Foote                       4.20 Participate in hearing re appointment of an
                                                    equity committee (2.7); assist with
                                                    preparation for same (1.5).
11/08/18 Vanessa Hernandez                     2.70 Attend equity committee motion hearing and
                                                    assist litigation team during hearing.
                                                    5
            Case 18-36057 Document 303 Filed in TXSB on 01/09/19 Page 77 of 133
Legal Services for the Period Ending November 30, 2018              Invoice Number:    1250001445
Gastar Exploration, Inc.                                             Matter Number:      43404-17
Hearings

Date     Name                                Hours Description
11/08/18 Heidi Hockberger                     1.30 Telephonically attend portion of continued
                                                   hearing re appointment of an equity
                                                   committee.
11/08/18 Mark Holden                          5.70 Prepare for hearing (1.8); attend continued
                                                   hearing re appointment of an equity
                                                   committee (2.7); conference with K&E team
                                                   re next steps (1.2).
11/08/18 Ross M. Kwasteniet, P.C.             7.60 Prepare for hearing (2.8); participate in
                                                   continued hearing re appointment of an equity
                                                   committee (2.7); analyze issues re: same (.9);
                                                   conference with K&E team re next steps
                                                   (1.2).
11/08/18 John R. Luze                         4.20 Prepare for hearing (1.5); participate in
                                                   second day of equity committee hearing (2.7).
11/08/18 Jeff Michalik                        2.70 Telephonically attend continued hearings re
                                                   equity committee appointment motion.
11/08/18 Brett V. Newman                      2.00 Telephonically attend portion of continued
                                                   hearing re appointment of an equity
                                                   committee
11/08/18 Kimberly Pageau                      3.00 Prepare for hearing (.3); telephonically attend
                                                   continued hearing re appointment of an equity
                                                   committee (2.7).
11/08/18 Francis Petrie                       3.00 Prepare for hearing (.3); telephonically attend
                                                   continued hearing re appointment of an equity
                                                   committee (2.7).
11/08/18 Anna G. Rotman, P.C.                 6.20 Prepare for hearing (3.5); participate in
                                                   continued hearing re appointment of an equity
                                                   committee (2.7).
11/08/18 Raychelle Ann Tasher                 2.00 Telephonically attend portion of continued
                                                   hearing re appointment of an equity
                                                   committee.
11/08/18 Alex Warso                           2.60 Telephonically attend portion of continued
                                                   hearing re appointment of an equity
                                                   committee.
11/13/18 Jackie Duhl                          0.40 Prepare for hearing (.1); telephonically attend
                                                   scheduling motion hearing (.3).
11/13/18 Danielle Dulitzky                    0.30 Telephonically attend scheduling motion
                                                   hearing.
11/13/18 Ross M. Kwasteniet, P.C.             3.00 Prepare for hearing (1.9); participate in
                                                   hearing re scheduling motion (.3); correspond
                                                   with multiple parties re same (.8).
11/13/18 John R. Luze                         0.50 Prepare for hearing (.3); participate in
                                                   scheduling motion hearing (.2).
                                                    6
            Case 18-36057 Document 303 Filed in TXSB on 01/09/19 Page 78 of 133
Legal Services for the Period Ending November 30, 2018              Invoice Number:     1250001445
Gastar Exploration, Inc.                                             Matter Number:       43404-17
Hearings

Date     Name                                Hours Description
11/13/18 Jeff Michalik                        0.30 Telephonically attend scheduling motion
                                                   hearing.
11/13/18 Kimberly Pageau                      0.50 Prepare for and attend hearing on scheduling
                                                   motion.
11/13/18 Francis Petrie                       0.60 Prepare for hearing (.3); telephonically attend
                                                   scheduling motion hearing (.3).
11/13/18 Raychelle Ann Tasher                 1.00 Prepare for hearing (.7); telephonically attend
                                                   scheduling motion hearing (.3).
11/13/18 Alex Warso                           0.50 Telephonically attend scheduling motion
                                                   hearing (.3); review and analyze scheduling
                                                   order (.2).
11/19/18 John R. Luze                         1.10 Review and analyze issues re final first day
                                                   orders (.4); coordinate filing re same (.3);
                                                   correspond with JW and K&E teams re same
                                                   (.4).
11/19/18 Carrie Therese Oppenheim             1.20 Draft second day hearing agenda (.7); review
                                                   and revise proposed final orders for second
                                                   day hearing (.5).
11/21/18 Francis Petrie                       0.40 Telephonically attend hearing re Wells Fargo
                                                   advisors (.2); correspond with K&E team re
                                                   same (.2).
11/21/18 Raychelle Ann Tasher                 0.10 Telephonically attend portion of hearing re
                                                   Wells Fargo advisors.
11/21/18 Alex Warso                           0.20 Telephonically attend hearing re Wells Fargo
                                                   advisors.
11/26/18 Ross M. Kwasteniet, P.C.             1.80 Review orders and correspond with K&E
                                                   team re second day hearing.
11/27/18 Ross M. Kwasteniet, P.C.             1.50 Prepare for second day hearing.
11/27/18 John R. Luze                         1.30 Prepare for second day hearing (.9);
                                                   correspond with K&E team re same (.4).
11/27/18 Carrie Therese Oppenheim             0.20 Review and revise November 28 hearing
                                                   agenda.
11/28/18 Danielle Dulitzky                    0.60 Telephonically attend second day hearing
                                                   (.4); review and analyze materials re same
                                                   (.2).
11/28/18 Ciara Foster                         0.70 Telephonically attend and prepare for second
                                                   day hearing.
11/28/18 Ross M. Kwasteniet, P.C.             3.50 Prepare for hearing (3.1); participate in
                                                   second day hearing (.4).
11/28/18 John R. Luze                         0.50 Prepare for hearing (.1); participate in second
                                                   day hearing (.4).

                                                    7
            Case 18-36057 Document 303 Filed in TXSB on 01/09/19 Page 79 of 133
Legal Services for the Period Ending November 30, 2018              Invoice Number:     1250001445
Gastar Exploration, Inc.                                             Matter Number:       43404-17
Hearings

Date     Name                                Hours Description
11/28/18 John R. Luze                         3.40 Prepare for second day hearing (1.1); review
                                                   and analyze issues re same (.8); draft and
                                                   revise talking points re same (1.5).
11/28/18 Jeff Michalik                        0.40 Telephonically attend second day hearing.
11/28/18 Brett V. Newman                      0.20 Telephonically attend portion of second day
                                                   hearing.
11/28/18 Carrie Therese Oppenheim             0.50 Prepare materials and proposed orders re
                                                   November 28 hearing (.2); research and
                                                   circulate Judge Isgur second day hearing
                                                   transcripts (.3).
11/28/18 Raychelle Ann Tasher                 1.00 Prepare for second day hearing (.3); attend
                                                   second day hearing (.4); correspond with
                                                   K&E team re same (.3).
11/28/18 Alex Warso                           0.50 Prepare for hearing (.1); telephonically attend
                                                   second day hearing (.4).
11/29/18 Douglas E. Bacon, P.C.               0.50 Correspond with K&E team re hearing.

Total                                        231.70




                                                      8
                 Case 18-36057 Document 303 Filed in TXSB on 01/09/19 Page 80 of 133



                                                                   609 Main Street
                                                                  Houston, TX 77002

                                                                   FEIN XX-XXXXXXX




January 9, 2019

Gastar Exploration, Inc.
1331 Lamar
Suite 650
Houston, TX 77010

Attn: Michael A. Gerlich

                                                                                       Invoice Number: 1250001442
                                                                                         Client Matter: 43404-18

In the Matter of K&E Fee/Employment App/Objections




For legal services rendered through November 30, 2018
(see attached Description of Legal Services for detail)                                                                         $ 9,316.00
Total legal services rendered                                                                                                   $ 9,316.00




  Beijing   Boston   Chicago   Dallas   Hong Kong   London   Los Angeles   Munich   New York   Palo Alto   San Francisco   Shanghai   Washington, D.C.
            Case 18-36057 Document 303 Filed in TXSB on 01/09/19 Page 81 of 133
Legal Services for the Period Ending November 30, 2018             Invoice Number:   1250001442
Gastar Exploration, Inc.                                            Matter Number:     43404-18
K&E Fee/Employment App/Objections




                                       Summary of Hours Billed

Name                                                      Hours     Rate              Amount
Jackie Duhl                                                0.30 575.00                  172.50
Ciara Foster                                               1.30 770.00                1,001.00
Heidi Hockberger                                           0.30 675.00                  202.50
Katie Kane                                                 1.80 230.00                  414.00
Ross M. Kwasteniet, P.C.                                   2.00 1,425.00              2,850.00
John R. Luze                                               1.10 950.00                1,045.00
Jeff Michalik                                              2.80 675.00                1,890.00
Carrie Therese Oppenheim                                   0.60 410.00                  246.00
Kimberly Pageau                                            2.60 575.00                1,495.00

TOTALS                                                     12.80                     $ 9,316.00




                                                    2
            Case 18-36057 Document 303 Filed in TXSB on 01/09/19 Page 82 of 133
Legal Services for the Period Ending November 30, 2018                Invoice Number:   1250001442
Gastar Exploration, Inc.                                               Matter Number:     43404-18
K&E Fee/Employment App/Objections



                                      Description of Legal Services

Date     Name                                Hours Description
10/31/18 Carrie Therese Oppenheim             0.30 Arrange post-petition billing matters.
10/31/18 Kimberly Pageau                      2.60 Review and revise budget and staffing
                                                   memorandum.
11/06/18 Heidi Hockberger                     0.30 Correspond with K&E team re invoice
                                                   review.
11/06/18 Jeff Michalik                        1.40 Draft memorandum re billing procedures,
                                                   U.S. Trustee guidelines.
11/07/18 Jeff Michalik                        1.40 Draft memorandum re billing procedures,
                                                   U.S. Trustee Guidelines (1.3); correspond
                                                   with K&E team re same (.1).
11/09/18 Katie Kane                           1.80 Research precedent re K&E retention (1.6);
                                                   correspond with K&E team re same (.2).
11/14/18 Ciara Foster                         1.30 Review and revise K&E retention application
                                                   (.4); correspond with K&E team re same (.4);
                                                   review and revise staffing memorandum (.3);
                                                   correspond with J. Luze re same (.2).
11/14/18 Ross M. Kwasteniet, P.C.             2.00 Review and finalize K&E retention
                                                   application.
11/14/18 John R. Luze                         0.90 Review and revise K&E retention application
                                                   (.6); coordinate filing of same (.3).
11/14/18 Carrie Therese Oppenheim             0.30 Prepare filing version of K&E retention
                                                   application.
11/29/18 John R. Luze                         0.20 Review and analyze U.S. Trustee comments
                                                   to K&E retention application.
11/30/18 Jackie Duhl                          0.30 Review and revise K&E retention order re
                                                   U.S. Trustee comments.

Total                                         12.80




                                                      3
                 Case 18-36057 Document 303 Filed in TXSB on 01/09/19 Page 83 of 133



                                                                   609 Main Street
                                                                  Houston, TX 77002

                                                                   FEIN XX-XXXXXXX




January 9, 2019

Gastar Exploration, Inc.
1331 Lamar
Suite 650
Houston, TX 77010

Attn: Michael A. Gerlich

                                                                                       Invoice Number: 1250001443
                                                                                         Client Matter: 43404-19

In the Matter of Non-K&E Fee, Employment App, Objection




For legal services rendered through November 30, 2018
(see attached Description of Legal Services for detail)                                                                        $ 25,396.50
Total legal services rendered                                                                                                  $ 25,396.50




  Beijing   Boston   Chicago   Dallas   Hong Kong   London   Los Angeles   Munich   New York   Palo Alto   San Francisco   Shanghai   Washington, D.C.
            Case 18-36057 Document 303 Filed in TXSB on 01/09/19 Page 84 of 133
Legal Services for the Period Ending November 30, 2018             Invoice Number:   1250001443
Gastar Exploration, Inc.                                            Matter Number:     43404-19
Non-K&E Fee, Employment App, Objection




                                       Summary of Hours Billed

Name                                                      Hours     Rate               Amount
Anthony Abate                                              0.90 310.00                   279.00
Danielle Dulitzky                                          3.80 575.00                 2,185.00
Ciara Foster                                               3.90 770.00                 3,003.00
Ross M. Kwasteniet, P.C.                                   4.00 1,425.00               5,700.00
John R. Luze                                               8.20 950.00                 7,790.00
Jeff Michalik                                              2.10 675.00                 1,417.50
Brett V. Newman                                            4.60 770.00                 3,542.00
Carrie Therese Oppenheim                                   0.80 410.00                   328.00
Anna G. Rotman, P.C.                                       0.70 1,235.00                 864.50
Alex Warso                                                 0.50 575.00                   287.50

TOTALS                                                     29.50                     $ 25,396.50




                                                    2
            Case 18-36057 Document 303 Filed in TXSB on 01/09/19 Page 85 of 133
Legal Services for the Period Ending November 30, 2018                Invoice Number:   1250001443
Gastar Exploration, Inc.                                               Matter Number:     43404-19
Non-K&E Fee, Employment App, Objection



                                      Description of Legal Services

Date     Name                                Hours Description
11/05/18 Brett V. Newman                      0.10 Correspond with K&E team re second day
                                                   pleadings.
11/06/18 Ciara Foster                         0.40 Correspond with K&E team re Deloitte
                                                   retention application (.3); correspond with
                                                   Deloitte re same (.1).
11/07/18 Danielle Dulitzky                    1.00 Review and revise Opportune retention
                                                   application.
11/07/18 Brett V. Newman                      0.90 Correspond with K&E team, Opportune, PWP
                                                   re retention applications.
11/09/18 Ciara Foster                         0.70 Telephone conference with Opportune team
                                                   re U.S. Trustee compliance (.4); correspond
                                                   with K&E team re initial debtor interview
                                                   (.3).
11/09/18 Brett V. Newman                      3.20 Research and analyze case law re retention
                                                   (2.9); correspond with K&E team re same
                                                   (.3).
11/14/18 Anthony Abate                        0.30 Prepare filing versions of interim
                                                   compensation and ordinary course
                                                   professional motions.
11/14/18 Danielle Dulitzky                    1.50 Review and revise Opportune retention
                                                   application.
11/14/18 Ross M. Kwasteniet, P.C.             1.50 Review retention applications.
11/14/18 John R. Luze                         1.60 Review and revise opportune retention
                                                   application (.4); review and revise ordinary
                                                   course professional and interim compensation
                                                   procedures motions (.6); correspond with
                                                   K&E team re same (.2); coordinate filing of
                                                   same (.4).
11/14/18 Carrie Therese Oppenheim             0.80 Finalize and arrange filing of Opportune
                                                   retention application, ordinary course
                                                   professional motion and interim
                                                   compensation motion.
11/16/18 Ross M. Kwasteniet, P.C.             1.50 Review PWP retention application.
11/19/18 John R. Luze                         0.70 Review and analyze PWP retention issues
                                                   (.5); correspond with K&E and PWP teams re
                                                   same (.2).
11/25/18 John R. Luze                         1.20 Review and revise PWP retention application.
11/25/18 Anna G. Rotman, P.C.                 0.70 Review draft Perella retention application.

                                                    3
            Case 18-36057 Document 303 Filed in TXSB on 01/09/19 Page 86 of 133
Legal Services for the Period Ending November 30, 2018              Invoice Number:    1250001443
Gastar Exploration, Inc.                                             Matter Number:      43404-19
Non-K&E Fee, Employment App, Objection

Date     Name                                Hours Description
11/26/18 Anthony Abate                        0.60 Draft template re Deloitte retention
                                                   application.
11/26/18 Ciara Foster                         1.50 Review and revise Deloitte retention app
                                                   (1.3); correspond with K&E team re same
                                                   (.2).
11/26/18 John R. Luze                         1.20 Review and revise PWP retention application
                                                   (.8); conference and correspond with PWP
                                                   and K&E team re same (.4).
11/27/18 Danielle Dulitzky                    1.30 Review and revise ordinary course
                                                   professional order and interim compensation
                                                   order.
11/27/18 Ciara Foster                         1.30 Review and revise ordinary course
                                                   professionals order (.3); correspond with
                                                   K&E team re same (.3); review and revise
                                                   interim comp order (.4); correspond with
                                                   K&E team re same (.3).
11/27/18 Ross M. Kwasteniet, P.C.             1.00 Review PWP retention application.
11/27/18 John R. Luze                         2.20 Review and analyze PWP retention
                                                   application (.8); draft and revise same (.7);
                                                   correspond with PWP re same (.4); coordinate
                                                   filing of same (.3).
11/27/18 Alex Warso                           0.50 Review and analyze Perella retention
                                                   application.
11/29/18 John R. Luze                         1.30 Review and analyze U.S. Trustee comments
                                                   to second day pleadings (.8); conference and
                                                   correspond with K&E team re same (.3);
                                                   correspond with C. Foster re same (.2).
11/29/18 Jeff Michalik                        1.60 Review and analyze precedent re final
                                                   retention orders, ordinary course professional,
                                                   interim compensation procedures motions
                                                   (.9); review and analyze U.S. Trustee
                                                   comments re same (.4); correspond with K&E
                                                   team re same (.3).
11/29/18 Brett V. Newman                      0.40 Review and analyze U.S. Trustee comments
                                                   re Opportune retention application (.3);
                                                   correspond with J. Michalik re same (.1).
11/30/18 Jeff Michalik                        0.50 Revise order re Opportune retention (.4);
                                                   revise order re interim compensation
                                                   procedures (.1).

Total                                         29.50



                                                      4
                 Case 18-36057 Document 303 Filed in TXSB on 01/09/19 Page 87 of 133



                                                                   609 Main Street
                                                                  Houston, TX 77002

                                                                   FEIN XX-XXXXXXX




January 9, 2019

Gastar Exploration, Inc.
1331 Lamar
Suite 650
Houston, TX 77010

Attn: Michael A. Gerlich

                                                                                       Invoice Number: 1250001440
                                                                                         Client Matter: 43404-20

In the Matter of Non-Working Travel Time




For legal services rendered through November 30, 2018
(see attached Description of Legal Services for detail)                                                                        $ 49,899.00
Total legal services rendered                                                                                                  $ 49,899.00




  Beijing   Boston   Chicago   Dallas   Hong Kong   London   Los Angeles   Munich   New York   Palo Alto   San Francisco   Shanghai   Washington, D.C.
            Case 18-36057 Document 303 Filed in TXSB on 01/09/19 Page 88 of 133
Legal Services for the Period Ending November 30, 2018             Invoice Number:   1250001440
Gastar Exploration, Inc.                                            Matter Number:     43404-20
Non-Working Travel Time




                                       Summary of Hours Billed

Name                                                      Hours      Rate              Amount
Thad W. Davis                                               2.10 1,235.00              2,593.50
Ciara Foster                                                3.40 770.00                2,618.00
Heidi Hockberger                                            2.20 675.00                1,485.00
Katie Kane                                                  3.50 230.00                  805.00
Ross M. Kwasteniet, P.C.                                   11.60 1,425.00             16,530.00
John R. Luze                                               17.70 950.00               16,815.00
Jeff Michalik                                               2.90 675.00                1,957.50
Brett V. Newman                                             2.70 770.00                2,079.00
Carrie Therese Oppenheim                                    2.60 410.00                1,066.00
Francis Petrie                                              3.00 675.00                2,025.00
Aaron Rutell                                                5.50 350.00                1,925.00

TOTALS                                                     57.20                     $ 49,899.00




                                                    2
            Case 18-36057 Document 303 Filed in TXSB on 01/09/19 Page 89 of 133
Legal Services for the Period Ending November 30, 2018                Invoice Number:   1250001440
Gastar Exploration, Inc.                                               Matter Number:     43404-20
Non-Working Travel Time



                                      Description of Legal Services

Date     Name                                Hours Description
11/01/18 Thad W. Davis                        2.10 Travel from Chicago, IL to Houston, TX re
                                                   first day hearing (billed at half time).
11/01/18 Katie Kane                           3.50 Travel from Houston, TX to New Jersey
                                                   (billed at half time).
11/01/18 Carrie Therese Oppenheim             2.60 Travel from Houston, TX to Chicago, IL re
                                                   first day hearing (billed at half time).
11/02/18 Ciara Foster                         3.40 Travel from Houston, TX to New York, NY
                                                   re first day hearing (billed at half time).
11/02/18 Heidi Hockberger                     2.20 Travel from Houston, TX to Chicago, IL re
                                                   first day hearing (billed at half time).
11/02/18 Ross M. Kwasteniet, P.C.             1.20 Travel from Houston, TX to Chicago, IL re
                                                   first day hearing (billed at half time).
11/02/18 John R. Luze                         2.60 Travel from Houston, TX to Chicago, IL re
                                                   first day hearing (billed at half time).
11/02/18 Jeff Michalik                        2.90 Travel from Houston, TX to Chicago, IL re
                                                   first day hearing (billed at half time).
11/02/18 Brett V. Newman                      2.70 Travel from Houston, TX to Chicago, IL re
                                                   first day hearing (billed at half time).
11/02/18 Francis Petrie                       3.00 Travel from Houston, TX to New York, NY
                                                   re first day hearing (billed at half time).
11/05/18 Ross M. Kwasteniet, P.C.             1.20 Travel from Chicago, IL to Houston, TX re
                                                   hearing re appointment of an equity
                                                   committee (billed at half time).
11/05/18 John R. Luze                         2.60 Travel from Chicago, IL to Houston, TX re
                                                   hearing re appointment of an equity
                                                   committee (billed at half time).
11/06/18 Aaron Rutell                         5.50 Travel from Chicago, IL to Houston, TX re
                                                   equity committee hearing (2.8) (billed at half
                                                   time); travel from Houston, TX to Chicago,
                                                   IL re equity committee hearing (2.7) (billed at
                                                   half time).
11/08/18 Ross M. Kwasteniet, P.C.             1.50 Travel from Houston, TX to Chicago, IL re
                                                   hearing re appointment of an equity
                                                   committee (billed at half time).
11/08/18 John R. Luze                         2.60 Travel from Houston, TX to Chicago, IL re
                                                   hearing re appointment of an equity
                                                   committee (billed at half time).


                                                    3
            Case 18-36057 Document 303 Filed in TXSB on 01/09/19 Page 90 of 133
Legal Services for the Period Ending November 30, 2018              Invoice Number:     1250001440
Gastar Exploration, Inc.                                             Matter Number:       43404-20
Non-Working Travel Time

Date     Name                                Hours Description
11/13/18 Ross M. Kwasteniet, P.C.             3.50 Travel from Chicago, IL to Houston, TX re
                                                   scheduling hearing (1.8) (billed at half time);
                                                   travel from Houston, TX to Chicago, IL re
                                                   scheduling hearing (1.7) (billed at half time).
11/13/18 John R. Luze                         4.90 Travel from Chicago, IL to Houston, TX for
                                                   scheduling hearing (2.6) (billed at half time);
                                                   travel from Houston, TX to Chicago, IL re
                                                   scheduling hearing (2.3) (billed at half time).
11/27/18 John R. Luze                         2.40 Travel from Chicago, IL to Houston, TX re
                                                   second day hearing (billed at half time).
11/28/18 Ross M. Kwasteniet, P.C.             4.20 Travel from Chicago, IL to Houston, TX re
                                                   second day hearing (2.2) (billed at half time);
                                                   travel from Houston, TX to Chicago, IL re
                                                   second day hearing (2.0) (billed at half time).
11/28/18 John R. Luze                         2.60 Travel from Houston, TX to Chicago, IL re
                                                   second day hearing (billed at half time).

Total                                         57.20




                                                      4
                 Case 18-36057 Document 303 Filed in TXSB on 01/09/19 Page 91 of 133



                                                                   609 Main Street
                                                                  Houston, TX 77002

                                                                   FEIN XX-XXXXXXX




January 9, 2019

Gastar Exploration, Inc.
1331 Lamar
Suite 650
Houston, TX 77010

Attn: Michael A. Gerlich

                                                                                       Invoice Number: 1250001441
                                                                                         Client Matter: 43404-21

In the Matter of Plan/Disclosure Statement/Confirmation




For legal services rendered through November 30, 2018
(see attached Description of Legal Services for detail)                                                                      $ 178,015.50
Total legal services rendered                                                                                                $ 178,015.50




  Beijing   Boston   Chicago   Dallas   Hong Kong   London   Los Angeles   Munich   New York   Palo Alto   San Francisco   Shanghai   Washington, D.C.
            Case 18-36057 Document 303 Filed in TXSB on 01/09/19 Page 92 of 133
Legal Services for the Period Ending November 30, 2018            Invoice Number:    1250001441
Gastar Exploration, Inc.                                           Matter Number:      43404-21
Plan/Disclosure Statement/Confirmation




                                       Summary of Hours Billed

Name                                                      Hours      Rate              Amount
Brooks W. Antweil                                           0.70 1,110.00                777.00
Danielle Dulitzky                                          12.80 575.00                7,360.00
Ciara Foster                                               14.60 770.00               11,242.00
Ross M. Kwasteniet, P.C.                                   49.40 1,425.00             70,395.00
John R. Luze                                               35.00 950.00               33,250.00
Jeff Michalik                                               7.40 675.00                4,995.00
Carrie Therese Oppenheim                                    1.10 410.00                  451.00
Amanda Solis                                                0.30 310.00                   93.00
Raychelle Ann Tasher                                       72.60 675.00               49,005.00
Dan Varn                                                    1.10 250.00                  275.00
Alex Warso                                                  0.30 575.00                  172.50

TOTALS                                                   195.30                     $ 178,015.50




                                                    2
            Case 18-36057 Document 303 Filed in TXSB on 01/09/19 Page 93 of 133
Legal Services for the Period Ending November 30, 2018                Invoice Number:   1250001441
Gastar Exploration, Inc.                                               Matter Number:     43404-21
Plan/Disclosure Statement/Confirmation



                                      Description of Legal Services

Date     Name                                Hours Description
10/31/18 Raychelle Ann Tasher                 7.00 Review, revise confirmation brief (2.4);
                                                   prepare for filing with K&E team (3.7);
                                                   correspond with K&E team re filing (.9).
11/02/18 Ross M. Kwasteniet, P.C.             1.20 Review, analyze plan.
11/04/18 Carrie Therese Oppenheim             0.30 Draft notice of filing amended plan.
11/05/18 Danielle Dulitzky                    0.20 Review, analyze precedent exclusivity
                                                   motions.
11/05/18 Ross M. Kwasteniet, P.C.             0.30 Review and coordinate re filing of amended
                                                   plan of reorganization.
11/05/18 Raychelle Ann Tasher                 3.00 Draft, revise confirmation brief (2.8);
                                                   correspond with C. Foster re same (.2).
11/06/18 Danielle Dulitzky                    0.40 Review, analyze precedent of exclusivity
                                                   motions and orders granted.
11/06/18 Jeff Michalik                        0.80 Review, analyze precedent motions re
                                                   exclusivity (.7); correspond with D. Dulitzky
                                                   re same (.1).
11/06/18 Carrie Therese Oppenheim             0.20 Revise exclusivity extension motion.
11/06/18 Raychelle Ann Tasher                 3.00 Review, revise confirmation brief.
11/06/18 Dan Varn                             1.10 Draft and circulate plan exclusivity extension
                                                   motion shell for attorney review.
11/07/18 Raychelle Ann Tasher                 1.50 Review, revise confirmation brief.
11/08/18 Carrie Therese Oppenheim             0.40 Revise notice of hearing re scheduling motion
                                                   (.3); arrange for filing of same (.1).
11/08/18 Raychelle Ann Tasher                 2.00 Review, revise confirmation brief.
11/09/18 Danielle Dulitzky                    1.50 Draft exclusivity motion.
11/09/18 Ross M. Kwasteniet, P.C.             6.80 Analyze issues re go-forward marketing
                                                   process and scheduling motion (4.1); prepare
                                                   for and participate in telephone conferences
                                                   with K&E team re same (1.5); correspond
                                                   with K&E team re same (1.2).




                                                    3
            Case 18-36057 Document 303 Filed in TXSB on 01/09/19 Page 94 of 133
Legal Services for the Period Ending November 30, 2018             Invoice Number:    1250001441
Gastar Exploration, Inc.                                            Matter Number:      43404-21
Plan/Disclosure Statement/Confirmation

Date     Name                                Hours Description
11/09/18 John R. Luze                         4.60 Conference and correspond with K&E team
                                                   and Milbank re confirmation scheduling and
                                                   next steps (1.1); conference with Opportune
                                                   re confirmation scheduling and next steps
                                                   (.6); review and analyze issues re
                                                   confirmation scheduling (.8); correspond with
                                                   R. Kwasteniet re same (.3); review and
                                                   analyze issues re supplemental marketing
                                                   process (.5); correspond with Company and
                                                   K&E team re same (.3); research issues re
                                                   same (.6); correspond with K&E team re
                                                   scheduling hearing preparation (.4).
11/09/18 Jeff Michalik                        0.60 Review, analyze precedent re SEC objections
                                                   to disclosure statement, confirmation.
11/09/18 Raychelle Ann Tasher                 3.00 Draft and review confirmation brief (1.5);
                                                   research and analyze potential confirmation
                                                   issues (1.5).
11/10/18 Ross M. Kwasteniet, P.C.             4.60 Analyze issues re go-forward marketing
                                                   process and confirmation schedule (3.5);
                                                   correspond with K&E team re same (1.1).
11/10/18 John R. Luze                         1.20 Conference with K&E team re scheduling
                                                   motion and hearing (.8); review and analyze
                                                   issues re same (.4).
11/10/18 Jeff Michalik                        3.60 Research case law re marketing test
                                                   confirmation requirements (3.2); draft
                                                   summary re same (.3); correspond with J.
                                                   Luze re same (.1).
11/11/18 John R. Luze                         0.50 Conference and correspond with K&E team
                                                   re scheduling motion issues.
11/11/18 Raychelle Ann Tasher                 3.00 Review and revise confirmation brief.
11/12/18 Danielle Dulitzky                    5.50 Draft exclusivity extension motion.
11/12/18 Ross M. Kwasteniet, P.C.             3.10 Review, analyze confirmation scheduling
                                                   issues, including telephone conferences with
                                                   K&E team re same (2.1); prepare for hearing
                                                   re scheduling motion (1.0).
11/12/18 John R. Luze                         3.90 Conference with K&E team and Company re
                                                   scheduling and supplemental process (1.2);
                                                   review and analyze issues re same (.5);
                                                   conference with T. Davidson re same (.4);
                                                   conference with Milbank team re same (.6);
                                                   review and analyze issues re scheduling
                                                   motion hearing (.7); prepare for same (.5).
11/13/18 Danielle Dulitzky                    2.50 Review, revise exclusivity extension motion.

                                                    4
            Case 18-36057 Document 303 Filed in TXSB on 01/09/19 Page 95 of 133
Legal Services for the Period Ending November 30, 2018              Invoice Number:   1250001441
Gastar Exploration, Inc.                                             Matter Number:     43404-21
Plan/Disclosure Statement/Confirmation

Date     Name                                Hours Description
11/13/18 Ciara Foster                         0.70 Telephone conference with J. Luze re
                                                   scheduling order (.2); correspond with
                                                   Opportune and BMC re same (.3); review and
                                                   revise notice of commencement (.1);
                                                   correspond with K&E team re same (.1).
11/13/18 John R. Luze                         5.60 Review and analyze issues re scheduling
                                                   hearing and supplemental process (1.4); draft
                                                   and revise supplemental process letter (1.2);
                                                   draft and revise talking points for scheduling
                                                   motion hearing (.9); review and analyze
                                                   issues re same (.4); conference and
                                                   correspond with Milbank re scheduling
                                                   motion hearing (.6); prepare for same (1.1).
11/13/18 Alex Warso                           0.30 Office conference with K&E team re bid and
                                                   confirmation objection procedures.
11/14/18 Ciara Foster                         0.70 Review and revise confirmation notice (.4);
                                                   correspond with company and BMC re
                                                   publication notice (.3).
11/14/18 Ciara Foster                         0.60 Telephone conference with Opportune and
                                                   BMC re noticing requirements re plan and
                                                   disclosure statement (.4); correspond with
                                                   same re same (.2).
11/14/18 Ross M. Kwasteniet, P.C.             4.50 Review, analyze plan confirmation and
                                                   noticing issues.
11/14/18 John R. Luze                         3.80 Review, analyze supplemental marketing
                                                   process issues (1.2); conference with K&E
                                                   team re same (.4); draft, revise supplemental
                                                   process letter and press release (.9); review,
                                                   revise form 8-K re same (.4); conference with
                                                   Company re same (.5); review, analyze
                                                   confirmation noticing issues (.4).
11/14/18 Raychelle Ann Tasher                 5.50 Research and analyze issues re confirmation
                                                   brief (2.4); review, revise confirmation brief
                                                   re same (3.1).
11/15/18 Danielle Dulitzky                    2.00 Revise exclusivity extension motion and
                                                   incorporate J. Michalik edits.
11/15/18 Ross M. Kwasteniet, P.C.             2.50 Review, analyze plan confirmation and
                                                   related issues.




                                                    5
             Case 18-36057 Document 303 Filed in TXSB on 01/09/19 Page 96 of 133
Legal Services for the Period Ending November 30, 2018             Invoice Number:    1250001441
Gastar Exploration, Inc.                                            Matter Number:      43404-21
Plan/Disclosure Statement/Confirmation

Date     Name                                Hours Description
11/15/18 John R. Luze                         3.60 Review, analyze issues re supplemental
                                                   process (1.4); review, revise release and 8-K
                                                   re same (.6); conference with Milbank re plan
                                                   supplement issues (.4); review, analyze plan
                                                   supplement documentation issues (.6);
                                                   conference with K&E team re same (.2);
                                                   review, analyze confirmation issues (.4).
11/15/18 Jeff Michalik                        2.20 Revise motion re exclusivity period extension
                                                   (2.1); correspond with D. Dulitzky re same
                                                   (.1).
11/15/18 Carrie Therese Oppenheim             0.20 Finalize notice of confirmation for filing.
11/15/18 Raychelle Ann Tasher                 4.10 Research and analyze materials re
                                                   confirmation brief (3.1); review and revise
                                                   confirmation brief (.9); correspond with K&E
                                                   team re same (.1).
11/15/18 Raychelle Ann Tasher                 3.90 Research and analyze issues re confirmation
                                                   brief (.9); review and revise confirmation
                                                   brief re same (3.0).
11/16/18 Ross M. Kwasteniet, P.C.             2.00 Review, analyze confirmation issues.
11/16/18 John R. Luze                         4.20 Review, analyze issues re supplemental
                                                   process (1.4); review, revise supplemental
                                                   process letter (.3); review, revise
                                                   supplemental process press release and form
                                                   8-K (.4); conference with K&E team and
                                                   Company re same (.6); conference with
                                                   Milbank re same (.3); conference with
                                                   Milbank team re RSA amendment (.4);
                                                   review and revise same (.5); coordinate
                                                   launch of supplemental process (.3).
11/16/18   Raychelle Ann Tasher               8.50 Review, revise confirmation brief.
11/17/18   John R. Luze                       0.20 Review, analyze supplemental process issues.
11/17/18   Raychelle Ann Tasher               5.20 Review, revise confirmation brief.
11/19/18   Ross M. Kwasteniet, P.C.           4.60 Review, analyze plan, confirmation and
                                                   emergence issues.
11/19/18 John R. Luze                         0.80 Review and analyze claim and treatment
                                                   issues (.3); conference with K&E team re
                                                   confirmation process (.5).
11/20/18 Brooks W. Antweil                    0.70 Review SEC filing obligations (.2); telephone
                                                   conference with K&E team re plan closing
                                                   (.5).




                                                    6
            Case 18-36057 Document 303 Filed in TXSB on 01/09/19 Page 97 of 133
Legal Services for the Period Ending November 30, 2018             Invoice Number:    1250001441
Gastar Exploration, Inc.                                            Matter Number:      43404-21
Plan/Disclosure Statement/Confirmation

Date     Name                                Hours Description
11/20/18 Ciara Foster                         1.00 Draft and revise plan supplement checklist
                                                   (.5); correspond with J. Luze re same (.2);
                                                   telephone conference with Milbank re same
                                                   (.3).
11/20/18 Ross M. Kwasteniet, P.C.             6.00 Review, analyze plan, confirmation and
                                                   emergence issues.
11/20/18 John R. Luze                         1.50 Review, analyze supplemental process issues
                                                   (.3); conference with Company re same (.3);
                                                   review, analyze confirmation issues (.9).
11/20/18 Raychelle Ann Tasher                 2.00 Review, analyze materials re confirmation
                                                   order (1.8); correspond with K&E team re
                                                   same (.2).
11/21/18 Ross M. Kwasteniet, P.C.             2.50 Review, analyze plan, confirmation and
                                                   emergence issues.
11/21/18 John R. Luze                         0.80 Review, analyze supplemental process issues
                                                   (.3); conference with Company re same (.2);
                                                   review, analyze confirmation issues (.3).
11/23/18 Ross M. Kwasteniet, P.C.             2.80 Review, analyze plan, confirmation and
                                                   emergence issues.
11/24/18 Ciara Foster                         2.80 Review and revise confirmation brief.
11/25/18 Raychelle Ann Tasher                 4.00 Review materials and documents re
                                                   confirmation order (2.1); draft confirmation
                                                   order (1.9).
11/26/18 Ross M. Kwasteniet, P.C.             1.00 Review, analyze plan, confirmation and
                                                   emergence issues.
11/26/18 John R. Luze                         1.20 Review, analyze confirmation issues (.4);
                                                   conference with K&E team re same (.3);
                                                   review, analyze confirmation hearing strategy
                                                   issues (.2); correspond with K&E team re
                                                   same (.3).
11/26/18 Amanda Solis                         0.30 Review case precedent for confirmation
                                                   orders.
11/27/18 Ciara Foster                         0.30 Correspond with Opportune re assumption
                                                   and rejection schedules.
11/27/18 Ross M. Kwasteniet, P.C.             1.60 Review, analyze noticing issues re plan and
                                                   disclosure statement (1.2); review, analyze
                                                   shareholder settlement issues (.4).
11/27/18 John R. Luze                         0.50 Conference with K&E team re confirmation
                                                   issues (.2); review, analyze issues re same
                                                   (.3).
11/27/18 Raychelle Ann Tasher                 1.00 Draft, revise confirmation brief.


                                                    7
            Case 18-36057 Document 303 Filed in TXSB on 01/09/19 Page 98 of 133
Legal Services for the Period Ending November 30, 2018              Invoice Number:    1250001441
Gastar Exploration, Inc.                                             Matter Number:      43404-21
Plan/Disclosure Statement/Confirmation

Date     Name                                Hours Description
11/27/18 Raychelle Ann Tasher                 3.00 Research and analyze confirmation materials
                                                   (.9); draft confirmation order (2.1).
11/28/18 Ciara Foster                         4.90 Telephone conference re plan supplement
                                                   with Milbank (.5); revise and circulate
                                                   checklist re same (.3); review and revise
                                                   confirmation brief (3.2); research and analyze
                                                   precedent re same (.9).
11/28/18 Raychelle Ann Tasher                 5.00 Research and analyze issues re confirmation
                                                   order (2.6); draft, revise same (2.4).
11/29/18 Ciara Foster                         3.60 Review and revise confirmation brief (2.7);
                                                   review and revise confirmation declarations
                                                   (.9).
11/29/18 Ross M. Kwasteniet, P.C.             3.40 Review, analyze confirmation issues and
                                                   equity settlement discussions.
11/29/18 John R. Luze                         1.80 Review, analyze process and confirmation
                                                   issues (1.2); conference with K&E team re
                                                   same (.4); correspond with R. Kwasteniet re
                                                   same (.2).
11/29/18 Raychelle Ann Tasher                 2.00 Draft, revise confirmation order.
11/30/18 Danielle Dulitzky                    0.70 Review and revise exclusivity extension
                                                   motion.
11/30/18 Ross M. Kwasteniet, P.C.             2.50 Review, analyze confirmation issues.
11/30/18 John R. Luze                         0.80 Review, analyze process and confirmation
                                                   related issues (.4); conference and correspond
                                                   with K&E team re same (.4).
11/30/18 Jeff Michalik                        0.20 Review, analyze order re exclusivity
                                                   extension.
11/30/18 Raychelle Ann Tasher                 5.90 Research and analyze issues re confirmation
                                                   order (2.8); draft and revise confirmation
                                                   order (3.1).

Total                                        195.30




                                                      8
                 Case 18-36057 Document 303 Filed in TXSB on 01/09/19 Page 99 of 133



                                                                   609 Main Street
                                                                  Houston, TX 77002

                                                                   FEIN XX-XXXXXXX




January 9, 2019

Gastar Exploration, Inc.
1331 Lamar
Suite 650
Houston, TX 77010

Attn: Michael A. Gerlich

                                                                                       Invoice Number: 1250001439
                                                                                         Client Matter: 43404-22

In the Matter of Tax Matters




For legal services rendered through November 30, 2018
(see attached Description of Legal Services for detail)                                                                        $ 41,955.50
Total legal services rendered                                                                                                  $ 41,955.50




  Beijing   Boston   Chicago   Dallas   Hong Kong   London   Los Angeles   Munich   New York   Palo Alto   San Francisco   Shanghai   Washington, D.C.
           Case 18-36057 Document 303 Filed in TXSB on 01/09/19 Page 100 of 133
Legal Services for the Period Ending November 30, 2018             Invoice Number:   1250001439
Gastar Exploration, Inc.                                            Matter Number:     43404-22
Tax Matters




                                       Summary of Hours Billed

Name                                                      Hours      Rate              Amount
Thad W. Davis                                              19.20 1,235.00             23,712.00
Paul Stephens Hendrickson                                  11.10 830.00                9,213.00
Francis Petrie                                              1.10 675.00                  742.50
David Wheat, P.C.                                           6.40 1,295.00              8,288.00

TOTALS                                                     37.80                     $ 41,955.50




                                                    2
            Case 18-36057 Document 303 Filed in TXSB on 01/09/19 Page 101 of 133
Legal Services for the Period Ending November 30, 2018                Invoice Number:   1250001439
Gastar Exploration, Inc.                                               Matter Number:     43404-22
Tax Matters



                                      Description of Legal Services

Date     Name                                Hours Description
11/01/18 Thad W. Davis                        3.10 Review equity trading motion (1.1); review
                                                   background materials re same (.9); office
                                                   conference with K&E team re same (.6); draft
                                                   correspondence re same (.5).
11/01/18 David Wheat, P.C.                    0.30 Correspond with T. Davis re NOL trading
                                                   motion.
11/02/18 Thad W. Davis                        0.30 Review interim equity trading order.
11/06/18 Thad W. Davis                        1.30 Review and revise 8-K re NOL order (.4);
                                                   draft correspondence re Deloitte retention
                                                   (.3); research re proposed deal structure (.6).
11/06/18 Francis Petrie                       1.10 Review and revise 8-K re NOL procedures
                                                   (.5); correspond with K&E team re same (.6).
11/07/18 Thad W. Davis                        0.40 Draft correspondence re NOL order.
11/07/18 Paul Stephens Hendrickson            0.20 Review deal team correspondence re tax
                                                   issues (.1); review 8-K filing re same (.1).
11/08/18 Thad W. Davis                        1.00 Draft correspondence re tax model (.3);
                                                   review credit agreement re tax treatment of
                                                   fees (.7).
11/09/18 Thad W. Davis                        2.40 Telephone conference with Deloitte re tax
                                                   model (.7); review and correspond with K&E
                                                   team re same (.9); research re same (.8).
11/12/18 Thad W. Davis                        0.30 Review tax model.
11/14/18 Thad W. Davis                        1.50 Telephone conferences with Deloitte and
                                                   Company re tax modeling (1.2); draft
                                                   correspondence re same (.3).
11/14/18 Paul Stephens Hendrickson            1.20 Review tax modeling materials in preparation
                                                   for telephone conference (.2); telephone
                                                   conference with Company and Company's
                                                   accountants re same (.9); correspond with T.
                                                   Davis re same (.1).
11/14/18 David Wheat, P.C.                    1.30 Review NOL tax analysis from Deloitte (.1);
                                                   telephone conference with Deloitte and
                                                   Company re same (1.2).
11/15/18 David Wheat, P.C.                    0.20 Correspond with T. Davis re tax issues.
11/19/18 Thad W. Davis                        0.20 Review correspondence re tax issues.
11/20/18 Thad W. Davis                        0.60 Prepare for and participate in telephone
                                                   conference with K&E team re plan
                                                   supplement.

                                                    3
           Case 18-36057 Document 303 Filed in TXSB on 01/09/19 Page 102 of 133
Legal Services for the Period Ending November 30, 2018              Invoice Number:   1250001439
Gastar Exploration, Inc.                                             Matter Number:     43404-22
Tax Matters

Date     Name                                Hours Description
11/20/18 David Wheat, P.C.                    0.40 Review correspondence from Milbank and
                                                   Ares re tax structuring (.2); telephone
                                                   conference with Milbank re update for
                                                   emergence transactions (.2).
11/21/18 Thad W. Davis                        0.90 Prepare for and participate in telephone
                                                   conference with Deloitte, Company and Ares
                                                   re taxable income projections.
11/21/18 Paul Stephens Hendrickson            0.70 Telephone conference with Company and
                                                   accountants re tax issues.
11/21/18 David Wheat, P.C.                    0.70 Telephone conference with Ares, Milbank
                                                   and Company re tax issues (.4); correspond
                                                   with T. Davis re same (.3).
11/26/18 Thad W. Davis                        0.40 Prepare for and participate in telephone
                                                   conference with K&E team re work in
                                                   process.
11/26/18 Paul Stephens Hendrickson            1.00 Telephone conference with K&E team re case
                                                   update (.1); correspond with T. Davis and D.
                                                   Wheat re tax issues (.4); review exit facility
                                                   term sheet (.3); correspond with debt and
                                                   restructuring teams (.1); correspond with
                                                   accountants re tax issues (.1).
11/26/18 David Wheat, P.C.                    0.20 Telephone conference with K&E team re
                                                   update (.1); correspond with Deloitte Tax re
                                                   analysis of debt terms (.1).
11/27/18 Thad W. Davis                        2.90 Telephone conference with K&E team and
                                                   Milbank re closing steps (.9); prepare for and
                                                   participate in telephone conference with
                                                   Deloitte re tax projections (1.1); review same
                                                   (.9).
11/27/18 Paul Stephens Hendrickson            1.00 Review Company/accountant correspondence
                                                   (.2); telephone conference with Company and
                                                   accountants re tax modeling and issues with
                                                   debt facilities for exit (.8).
11/27/18 David Wheat, P.C.                    1.70 Review debt term sheet re tax structure issues
                                                   (.2); review Deloitte tax calculations re
                                                   potential interest disallowance (.6);
                                                   conferences and correspond with T. Davis re
                                                   above (.4); telephone conference with
                                                   Company and DT re above (.2); telephone
                                                   conference with K&E team re restructuring
                                                   documents and update (.3).




                                                    4
           Case 18-36057 Document 303 Filed in TXSB on 01/09/19 Page 103 of 133
Legal Services for the Period Ending November 30, 2018              Invoice Number:     1250001439
Gastar Exploration, Inc.                                             Matter Number:       43404-22
Tax Matters

Date     Name                                Hours Description
11/29/18 Thad W. Davis                        2.10 Telephone conference with Milbank re
                                                   structure and new debt documents (1.0);
                                                   review and revise same (.7); correspond with
                                                   P. Hendrickson and D. Wheat re same (.4).
11/29/18 Paul Stephens Hendrickson            1.50 Review credit agreement re AHYDO issues
                                                   (.3); arrange telephone conference with
                                                   creditor's tax counsel (.1); attend telephone
                                                   conference with same (1.0); correspond with
                                                   T. Davis re transaction structure and credit
                                                   agreement (.1).
11/29/18 David Wheat, P.C.                    0.60 Telephone conference with Milbank Tax re
                                                   structuring exit from bankruptcy (.4); office
                                                   conference with T. Davis re above (.2).
11/30/18 Thad W. Davis                        1.80 Review and revise structure slides (.8); draft
                                                   correspondence re same (.5); telephone
                                                   conference with K&E team re same (.5).
11/30/18 Paul Stephens Hendrickson            5.50 Review precedent structures slides (.6); draft
                                                   structure slides for transactions in this matter
                                                   (3.9); correspond with T. Davis re same(.2);
                                                   review other feedback on structure slides (.2);
                                                   correspond with K&E team re deal (.1); revise
                                                   structure slides based on feedback (.5).
11/30/18 David Wheat, P.C.                    1.00 Review and revise slide deck and description
                                                   re proposed Gastar restructuring.

Total                                         37.80




                                                      5
                 Case 18-36057 Document 303 Filed in TXSB on 01/09/19 Page 104 of 133



                                                                   609 Main Street
                                                                  Houston, TX 77002

                                                                   FEIN XX-XXXXXXX




January 9, 2019

Gastar Exploration, Inc.
1331 Lamar
Suite 650
Houston, TX 77010

Attn: Michael A. Gerlich

                                                                                       Invoice Number: 1250001207
                                                                                         Client Matter: 43404-26

In the Matter of Expenses


For expenses incurred through November 30, 2018
(see attached Description of Expenses for detail)                                                                              $ 50,295.35
Total expenses incurred                                                                                                        $ 50,295.35




  Beijing   Boston   Chicago   Dallas   Hong Kong   London   Los Angeles   Munich   New York   Palo Alto   San Francisco   Shanghai   Washington, D.C.
           Case 18-36057 Document 303 Filed in TXSB on 01/09/19 Page 105 of 133
Legal Services for the Period Ending November 30, 2018                  Invoice Number:   1250001207
Gastar Exploration, Inc.                                                 Matter Number:     43404-26
Expenses




                                          Description of Expenses

Third Party Telephone Charges

Date          Description                                                                  Amount
10/31/18      Jeff Michalik - Jeff Michalik, Internet, Attend hearing. 10/31/2018            17.95
10/31/18      Jeff Michalik - Jeff Michalik, Internet, Attend hearing. 10/31/2018            17.95
10/31/18      WEST UNIFIED COMMUNICATIONS SERVICES INC -                                      0.02
              Intercall invoice for Roxanne Walton
10/31/18      WEST UNIFIED COMMUNICATIONS SERVICES INC -                                       3.95
              Intercall invoice for Roxanne Walton
10/31/18      WEST UNIFIED COMMUNICATIONS SERVICES INC -                                       3.07
              Intercall invoice for Roxanne Walton
10/31/18      WEST UNIFIED COMMUNICATIONS SERVICES INC -                                       0.91
              Teleconference
10/31/18      WEST UNIFIED COMMUNICATIONS SERVICES INC -                                       4.24
              Intercall invoice for Roxanne Walton
10/31/18      WEST UNIFIED COMMUNICATIONS SERVICES INC -                                       0.40
              Teleconference
10/31/18      WEST UNIFIED COMMUNICATIONS SERVICES INC -                                      83.40
              Conference calls.
10/31/18      WEST UNIFIED COMMUNICATIONS SERVICES INC - conf                                  3.53
              calls
10/31/18      WEST UNIFIED COMMUNICATIONS SERVICES INC -                                      12.57
              Telephone conference charges incurred through October 31, 2018.
10/31/18      WEST UNIFIED COMMUNICATIONS SERVICES INC -                                       1.89
              Conference Calls
10/31/18      WEST UNIFIED COMMUNICATIONS SERVICES INC -                                       6.95
              Conference Calls
10/31/18      WEST UNIFIED COMMUNICATIONS SERVICES INC -                                       3.25
              Conference Calls
10/31/18      WEST UNIFIED COMMUNICATIONS SERVICES INC -                                       2.67
              Conference calls - Oct 2018
10/31/18      WEST UNIFIED COMMUNICATIONS SERVICES INC -                                       4.42
              Teleconf Srvcs
11/01/18      Thad W. Davis - Thad Davis, Internet, Travel and attend hearing.                13.99
              (W-Fi on the plane prior to hearing). 11/01/2018
11/01/18      Thad W. Davis - Thad Davis, Internet, Travel and attend hearing.                13.99
              (W-Fi on the plane while traveling back home). 11/01/2018

                                                      2
           Case 18-36057 Document 303 Filed in TXSB on 01/09/19 Page 106 of 133
Legal Services for the Period Ending November 30, 2018                    Invoice Number:   1250001207
Gastar Exploration, Inc.                                                   Matter Number:     43404-26
Expenses

11/02/18      Ross M. Kwasteniet, P.C. - Ross Kwasteniet, Internet, Chapter 11                  13.99
              filing and first day hearing- in-flight wifi 11/02/2018
11/02/18      Francis Petrie - Francis Petrie, Internet, Gastar Filing and First Day            15.99
              Hearing 11/02/2018
11/05/18      John R. Luze - John Luze, Internet, Attend court hearing                          13.99
              11/05/2018
11/13/18      John R. Luze - John Luze, Internet, Attend court hearing                          13.99
              11/13/2018
11/30/18      WEST UNIFIED COMMUNICATIONS SERVICES INC -                                         1.76
              Conference Calls
11/30/18      WEST UNIFIED COMMUNICATIONS SERVICES INC -                                         5.72
              Conference Calls
11/30/18      WEST UNIFIED COMMUNICATIONS SERVICES INC -                                         3.82
              Teleconference
11/30/18      WEST UNIFIED COMMUNICATIONS SERVICES INC -                                         6.45
              Conference Calls
11/30/18      WEST UNIFIED COMMUNICATIONS SERVICES INC -                                         1.35
              Telephone Conference
              Total                                                                            272.21




                                                        3
           Case 18-36057 Document 303 Filed in TXSB on 01/09/19 Page 107 of 133
Legal Services for the Period Ending November 30, 2018    Invoice Number:   1250001207
Gastar Exploration, Inc.                                   Matter Number:     43404-26
Expenses


Standard Copies or Prints

Date          Description                                                    Amount
10/31/18      Standard Copies or Prints                                         1.44
10/31/18      Standard Copies or Prints                                       232.64
10/31/18      Standard Copies or Prints                                         6.88
10/31/18      Standard Copies or Prints                                        10.56
10/31/18      Standard Copies or Prints                                         7.84
10/31/18      Standard Copies or Prints                                        13.76
11/01/18      Standard Copies or Prints                                        58.08
11/01/18      Standard Copies or Prints                                        11.20
11/01/18      Standard Copies or Prints                                        63.20
11/01/18      Standard Copies or Prints                                       165.60
11/02/18      Standard Copies or Prints                                         7.52
11/05/18      Standard Copies or Prints                                         1.76
11/05/18      Standard Copies or Prints                                         7.36
11/05/18      Standard Copies or Prints                                        14.08
11/05/18      Standard Copies or Prints                                         1.12
11/05/18      Standard Copies or Prints                                         4.64
11/05/18      Standard Copies or Prints                                         0.80
11/05/18      Standard Copies or Prints                                        20.00
11/05/18      Standard Copies or Prints                                        19.04
11/05/18      Standard Copies or Prints                                         4.00
11/05/18      Standard Copies or Prints                                         5.44
11/05/18      Standard Copies or Prints                                        10.40
11/06/18      Standard Copies or Prints                                         1.12
11/06/18      Standard Copies or Prints                                         0.32
11/06/18      Standard Copies or Prints                                       180.96
11/06/18      Standard Copies or Prints                                         9.12
11/06/18      Standard Copies or Prints                                       296.16
11/06/18      Standard Copies or Prints                                         1.60
11/06/18      Standard Copies or Prints                                        13.44
11/06/18      Standard Copies or Prints                                         2.72
11/06/18      Standard Copies or Prints                                        80.64
11/06/18      Standard Copies or Prints                                         1.76
11/07/18      Standard Copies or Prints                                        97.92
11/07/18      Standard Copies or Prints                                         5.28
                                                    4
           Case 18-36057 Document 303 Filed in TXSB on 01/09/19 Page 108 of 133
Legal Services for the Period Ending November 30, 2018    Invoice Number:   1250001207
Gastar Exploration, Inc.                                   Matter Number:     43404-26
Expenses

11/07/18      Standard Copies or Prints                                         13.28
11/07/18      Standard Copies or Prints                                          8.64
11/08/18      Standard Copies or Prints                                         36.00
11/08/18      Standard Copies or Prints                                          4.80
11/09/18      Standard Copies or Prints                                          0.16
11/12/18      Standard Copies or Prints                                          2.24
11/12/18      Standard Copies or Prints                                          2.08
11/12/18      Standard Copies or Prints                                         13.60
11/12/18      Standard Copies or Prints                                         13.60
11/12/18      Standard Copies or Prints                                          3.20
11/13/18      Standard Copies or Prints                                          9.44
11/13/18      Standard Copies or Prints                                          5.28
11/13/18      Standard Copies or Prints                                          2.72
11/14/18      Standard Copies or Prints                                          3.68
11/14/18      Standard Copies or Prints                                          6.72
11/14/18      Standard Copies or Prints                                         16.16
11/17/18      Standard Copies or Prints                                          0.16
11/19/18      Standard Copies or Prints                                         20.48
11/19/18      Standard Copies or Prints                                         31.84
11/20/18      Standard Copies or Prints                                          7.68
11/26/18      Standard Copies or Prints                                         20.48
11/27/18      Standard Copies or Prints                                          0.96
11/27/18      Standard Copies or Prints                                          5.12
11/27/18      Standard Copies or Prints                                         12.32
11/28/18      Standard Copies or Prints                                         35.20
11/30/18      Standard Copies or Prints                                         20.32
11/30/18      Standard Copies or Prints                                          8.64
              Total                                                          1,663.20




                                                    5
           Case 18-36057 Document 303 Filed in TXSB on 01/09/19 Page 109 of 133
Legal Services for the Period Ending November 30, 2018    Invoice Number:   1250001207
Gastar Exploration, Inc.                                   Matter Number:     43404-26
Expenses


Color Copies or Prints

Date          Description                                                    Amount
10/31/18      Color Copies or Prints                                            52.25
10/31/18      Color Copies or Prints                                            36.85
10/31/18      Color Copies or Prints                                            23.10
11/01/18      Color Copies or Prints                                             5.50
11/01/18      Color Copies or Prints                                           568.70
11/01/18      Color Copies or Prints                                            66.00
11/01/18      Color Copies or Prints                                         2,825.35
11/02/18      Color Copies or Prints                                            48.40
11/02/18      Color Copies or Prints                                           111.65
11/05/18      Color Copies or Prints                                            80.85
11/05/18      Color Copies or Prints                                           568.70
11/05/18      Color Copies or Prints                                             8.80
11/05/18      Color Copies or Prints                                            11.00
11/06/18      Color Copies or Prints                                           189.20
11/06/18      Color Copies or Prints                                            10.45
11/06/18      Color Copies or Prints                                         3,237.85
11/06/18      Color Copies or Prints                                         7,696.70
11/06/18      Color Copies or Prints                                             3.85
11/06/18      Color Copies or Prints                                         2,448.60
11/06/18      Color Copies or Prints                                            31.90
11/07/18      Color Copies or Prints                                           298.65
11/07/18      Color Copies or Prints                                             1.65
11/07/18      Color Copies or Prints                                           146.85
11/07/18      Color Copies or Prints                                           129.25
11/08/18      Color Copies or Prints                                            22.00
11/13/18      Color Copies or Prints                                            22.55
11/13/18      Color Copies or Prints                                            35.75
11/13/18      Color Copies or Prints                                            36.30
11/14/18      Color Copies or Prints                                             1.65
11/14/18      Color Copies or Prints                                             0.55
11/14/18      Color Copies or Prints                                             3.30
11/16/18      Color Copies or Prints                                             0.55
11/20/18      Color Copies or Prints                                             0.55
11/28/18      Color Copies or Prints                                            30.25
                                                    6
           Case 18-36057 Document 303 Filed in TXSB on 01/09/19 Page 110 of 133
Legal Services for the Period Ending November 30, 2018    Invoice Number:   1250001207
Gastar Exploration, Inc.                                   Matter Number:     43404-26
Expenses

11/30/18      Color Copies or Prints                                            59.40
11/30/18      Color Copies or Prints                                            11.55
              Total                                                         18,826.50




                                                    7
           Case 18-36057 Document 303 Filed in TXSB on 01/09/19 Page 111 of 133
Legal Services for the Period Ending November 30, 2018    Invoice Number:   1250001207
Gastar Exploration, Inc.                                   Matter Number:     43404-26
Expenses


Scanned Images

Date          Description                                                    Amount
10/31/18      Scanned Images                                                   0.16
10/31/18      Scanned Images                                                   0.80
11/06/18      Scanned Images                                                   0.16
11/14/18      Scanned Images                                                   1.92
              Total                                                            3.04




                                                    8
           Case 18-36057 Document 303 Filed in TXSB on 01/09/19 Page 112 of 133
Legal Services for the Period Ending November 30, 2018          Invoice Number:   1250001207
Gastar Exploration, Inc.                                         Matter Number:     43404-26
Expenses


Outside Messenger Services

Date          Description                                                          Amount
11/25/18      MACH 5 COURIERS INC - Natalia Macias office to Federal                181.35
              Court house on 11/1/18
11/25/18      MACH 5 COURIERS INC - Natalia Macias to Federal court house             44.95
              office on 11/1/18
              Total                                                                  226.30




                                                    9
           Case 18-36057 Document 303 Filed in TXSB on 01/09/19 Page 113 of 133
Legal Services for the Period Ending November 30, 2018                   Invoice Number:   1250001207
Gastar Exploration, Inc.                                                  Matter Number:     43404-26
Expenses


Local Transportation

Date          Description                                                                   Amount
10/31/18      AVANTI TRANSPORTATION - Avanti invoice for October                              86.25
10/31/18      AVANTI TRANSPORTATION - Avanti invoice for October                              86.25
10/31/18      AVANTI TRANSPORTATION - Avanti invoice for October                              91.50
10/31/18      AVANTI TRANSPORTATION - Avanti invoice for October                              91.50
10/31/18      AVANTI TRANSPORTATION - Avanti invoice for October                              86.25
11/01/18      Thad W. Davis - Thad Davis, Taxi, Travel and attend hearing.                    74.85
              (Cab). 11/01/2018
11/01/18      Thad W. Davis - Thad Davis, Taxi, Travel and attend hearing.                     34.13
              (Cab). 11/01/2018
11/01/18      Thad W. Davis - Thad Davis, Taxi, Travel and attend hearing.                     31.39
              (Cab). 11/01/2018
11/02/18      Francis Petrie - Francis Petrie, Taxi, Gastar Filing and First Day               35.21
              Hearing 11/02/2018
              Total                                                                           617.33




                                                       10
           Case 18-36057 Document 303 Filed in TXSB on 01/09/19 Page 114 of 133
Legal Services for the Period Ending November 30, 2018                Invoice Number:   1250001207
Gastar Exploration, Inc.                                               Matter Number:     43404-26
Expenses


Travel Expense

Date          Description                                                                Amount
10/31/18      Brett V. Newman - Brett Newman, Lodging, Houston 10/31/2018                 321.75
              to 11/1/2018, Gastar First Day Hearing 10/31/2018
10/31/18      John R. Luze - John Luze, Lodging, Houston, TX 10/29/2018 to                 345.15
              11/01/2018, Court Appearance 10/31/2018
10/31/18      Carrie Therese Oppenheim - Carrie Oppenheim, Lodging,                        345.15
              Houston, TX 10/31/2018 to 11/01/2018, Gastar First Day Hearing
              10/31/2018
11/01/18      Jeff Michalik - Jeff Michalik, Lodging, Houston, TX 10/31/2018 to            380.26
              11/01/2018, Attend hearing. 11/01/2018
11/01/18      Ciara Foster - Ciara Foster, Lodging, Houston 11/01/2018 to                  350.00
              11/02/2018, Gastar hearing. 11/01/2018
11/01/18      Ciara Foster - Ciara Foster, Lodging, Houston 10/31/2018 to                  346.02
              11/01/2018, Gastar hearing. 11/01/2018
11/01/18      Heidi Hockberger - Heidi Hockberger, Lodging, Houston, TX                    350.00
              10/31/2018 to 11/01/2018, Bankruptcy filing and hearing. [Inflight
              WiFi] 11/01/2018
11/01/18      Brett V. Newman - Brett Newman, Lodging, Houston 11/01/2018                  217.62
              to 11/02/2018, Gastar First Day Hearing 11/01/2018
11/01/18      Katie Kane - Katie Kane, Lodging, Houston, TX 10/31/2018 to                  345.15
              11/01/2018, Case filing and First Day Hearing 11/01/2018
11/01/18      Ross M. Kwasteniet, P.C. - Ross Kwasteniet, Lodging, Houston,                350.00
              TX 10/31/2018 to 11/01/2018, Chapter 11 filing and first day
              hearing- in-flight wifi 11/01/2018
11/01/18      John R. Luze - John Luze, Lodging, Houston, TX 11/01/2018 to                 350.00
              11/02/2018, Court Appearance 11/01/2018
11/01/18      Francis Petrie - Francis Petrie, Lodging, Houston, TX 10/31/2018             350.00
              to 11/01/2018, Gastar Filing and First Day Hearing 11/01/2018
11/02/18      Jeff Michalik - Jeff Michalik, Lodging, Houston, TX 11/01/2018 to            350.00
              11/02/2018, Attend hearing. 11/02/2018
11/02/18      Ross M. Kwasteniet, P.C. - Ross Kwasteniet, Lodging, Houston,                350.00
              TX 11/01/2018 to 11/02/2018, Chapter 11 filing and first day
              hearing 11/02/2018
11/02/18      Francis Petrie - Francis Petrie, Lodging, Houston, TX 11/01/2018             350.00
              to 11/02/2018, Gastar Filing and First Day Hearing 11/02/2018
11/05/18      Ross M. Kwasteniet, P.C. - Ross Kwasteniet, Lodging, Houston,                350.00
              TX 11/05/2018 to 11/06/2018, Represent client at hearing - hotel
              would not waive cancellation fee 11/05/2018
11/05/18      John R. Luze - John Luze, Lodging, Houston, TX 11/05/2018 to                 350.00
              11/06/2018, Attend court hearing 11/05/2018
                                                     11
           Case 18-36057 Document 303 Filed in TXSB on 01/09/19 Page 115 of 133
Legal Services for the Period Ending November 30, 2018              Invoice Number:   1250001207
Gastar Exploration, Inc.                                             Matter Number:     43404-26
Expenses

11/06/18      John R. Luze - John Luze, Lodging, Houston, TX 11/06/2018 to               350.00
              11/07/2018, Attend court hearing 11/06/2018
11/07/18      Ross M. Kwasteniet, P.C. - Ross Kwasteniet, Lodging, Houston,              350.00
              TX 11/05/2018 to 11/06/2018, Represent client at hearing
              11/07/2018
11/07/18      John R. Luze - John Luze, Lodging, Houston, TX 11/07/2018 to               350.00
              11/08/2018, Attend court hearing 11/07/2018
11/07/18      Ross M. Kwasteniet, P.C. - Ross Kwasteniet, Lodging, Houston,              350.00
              TX 11/06/2018 to 11/07/2018, Represent client at hearing
              11/07/2018
11/08/18      Ross M. Kwasteniet, P.C. - Ross Kwasteniet, Lodging, Houston,              350.00
              TX 11/07/2018 to 11/08/2018, Represent client at hearing
              11/08/2018
              Total                                                                    7,551.10




                                                   12
           Case 18-36057 Document 303 Filed in TXSB on 01/09/19 Page 116 of 133
Legal Services for the Period Ending November 30, 2018                Invoice Number:   1250001207
Gastar Exploration, Inc.                                               Matter Number:     43404-26
Expenses


Airfare

Date          Description                                                                Amount
11/01/18      Ciara Foster - Ciara Foster, Airfare, New York to Houston                    50.46
              10/29/2018 to 11/01/2018, Gastar hearing. 11/01/2018
11/01/18      Carrie Therese Oppenheim - Carrie Oppenheim, Baggage Fee,                     30.00
              Gastar First Day Hearing 11/01/2018
11/01/18      Francis Petrie - Francis Petrie, Airfare, New York, NY 11/01/2018            555.33
              to 11/01/2018, Gastar Filing and First Day Hearing 11/01/2018
11/02/18      Ross M. Kwasteniet, P.C. - Ross Kwasteniet, Airfare, Houston, TX           1,335.72
              11/05/2018 to 11/07/2018, Represent client at hearing 11/02/2018
11/02/18      Ross M. Kwasteniet, P.C. - Ross Kwasteniet, Agency Fee, Chapter               58.00
              11 filing and first day hearing 11/02/2018
11/02/18      Ross M. Kwasteniet, P.C. - Ross Kwasteniet, Agency Fee,                       58.00
              Represent client at hearing 11/02/2018
11/02/18      Ross M. Kwasteniet, P.C. - Ross Kwasteniet, Airfare, Houston-                468.33
              Chicago 11/02/2018 to 11/02/2018, Chapter 11 filing and first day
              hearing 11/02/2018
11/02/18      Francis Petrie - Francis Petrie, Airfare, New York, NY 11/01/2018          (504.88)
              to 11/01/2018, Gastar Filing and First Day Hearing 11/02/2018
11/04/18      John R. Luze - John Luze, Agency Fee, Attend court hearing                    58.00
              11/04/2018
11/04/18      John R. Luze - John Luze, Airfare, Houston, TX 11/05/2018 to                 934.84
              11/07/2018, Attend court hearing 11/04/2018
11/05/18      Ross M. Kwasteniet, P.C. - Ross Kwasteniet, Airfare, Houston-              (159.97)
              Corpus Christi-Houston 11/07/2018 to 11/07/2018, Represent
              client at hearing - Canceled the Corpus Christi legs of this trip;
              hearing was moved back to Houston 11/05/2018
11/05/18      Aaron Rutell - Aaron Rutell, Airfare, Corpus Christi, TX                     555.98
              11/06/2018 to 11/06/2018, Travel to trial site for war room setup.
              11/05/2018
11/06/18      Ross M. Kwasteniet, P.C. - Ross Kwasteniet, Airfare, Houston to               53.65
              Chicago 11/07/2018 to 11/07/2018, Represent client at hearing -
              return flight changed to later time. 11/06/2018
11/06/18      Aaron Rutell - Aaron Rutell, Airfare, Chicago, IL 11/06/2018 to              558.98
              11/06/2018, Travel to trial site for war room setup. 11/06/2018
11/10/18      Ross M. Kwasteniet, P.C. - Ross Kwasteniet, Airfare, Houston, TX             937.67
              11/13/2018 to 11/13/2018, Attend hearing 11/10/2018
11/10/18      Ross M. Kwasteniet, P.C. - Ross Kwasteniet, Agency Fee, Attend                58.00
              hearing 11/10/2018
11/12/18      John R. Luze - John Luze, Airfare, Houston, TX 11/13/2018 to                 936.67
              11/13/2018, Attend court hearing 11/12/2018
                                                     13
           Case 18-36057 Document 303 Filed in TXSB on 01/09/19 Page 117 of 133
Legal Services for the Period Ending November 30, 2018               Invoice Number:   1250001207
Gastar Exploration, Inc.                                              Matter Number:     43404-26
Expenses

11/12/18      John R. Luze - John Luze, Agency Fee, Attend court hearing                   58.00
              11/12/2018
11/27/18      Ross M. Kwasteniet, P.C. - Ross Kwasteniet, Agency Fee, Attend               58.00
              second day hearing 11/27/2018
11/27/18      Ross M. Kwasteniet, P.C. - Ross Kwasteniet, Airfare, Houston, TX            945.38
              11/28/2018 to 11/28/2018, Attend second day hearing 11/27/2018
              Total                                                                     7,046.16




                                                    14
           Case 18-36057 Document 303 Filed in TXSB on 01/09/19 Page 118 of 133
Legal Services for the Period Ending November 30, 2018              Invoice Number:   1250001207
Gastar Exploration, Inc.                                             Matter Number:     43404-26
Expenses


Transportation to/from airport

Date          Description                                                              Amount
11/01/18      Carrie Therese Oppenheim - Carrie Oppenheim, Transportation,              146.60
              Gastar First Day Hearing 11/01/2018
11/02/18      Jeff Michalik - Jeff Michalik, Transportation, Attend hearing.              96.45
              11/02/2018
11/02/18      Heidi Hockberger - Heidi Hockberger, Transportation, Bankruptcy             24.88
              filing and hearing. 11/02/2018
11/02/18      Heidi Hockberger - Heidi Hockberger, Bankruptcy filing and                  65.30
              hearing. 11/02/2018
11/02/18      Brett V. Newman - Brett Newman, Transportation, Gastar First                40.96
              Day Hearing 11/02/2018
11/02/18      Brett V. Newman - Brett Newman, Transportation, Gastar First                33.32
              Day Hearing 11/02/2018
11/02/18      John R. Luze - John Luze, Transportation, Court Appearance                  78.48
              11/02/2018
11/05/18      John R. Luze - John Luze, Transportation, Attend court hearing              74.41
              11/05/2018
11/06/18      John R. Luze - John Luze, Transportation, Attend court hearing              80.54
              11/06/2018
11/08/18      John R. Luze - John Luze, Transportation, Attend court hearing              97.36
              11/08/2018
11/08/18      John R. Luze - John Luze, Transportation, Attend court hearing              97.05
              11/08/2018
11/09/18      ALL ABOUT CHARTER INC - 10/29/2018KWASTENIET                               102.30
              ROSS RESIDENCE Chicago to ORD UA1290
11/13/18      John R. Luze - John Luze, Transportation, Attend court hearing              89.01
              11/13/2018
11/13/18      John R. Luze - John Luze, Transportation, Attend court hearing              94.93
              11/13/2018
11/13/18      John R. Luze - John Luze, Transportation, Attend court hearing              80.43
              11/13/2018
11/13/18      John R. Luze - John Luze, Transportation, Attend court hearing              74.02
              11/13/2018
11/15/18      AVANTI TRANSPORTATION - IAH UA 2036 to St. Regis                            86.25
              Houston on 11/5/18
11/20/18      ALL ABOUT CHARTER INC - 11/05/2018 KWASTENIET                              102.30
              ROSS RESIDENCE Chicago to ORD UA2036
11/20/18      ALL ABOUT CHARTER INC - 11/13/2018 KWASTENIET                              106.30
              ROSS ORD UA2155 to RESIDENCE Chicago

                                                   15
           Case 18-36057 Document 303 Filed in TXSB on 01/09/19 Page 119 of 133
Legal Services for the Period Ending November 30, 2018              Invoice Number:   1250001207
Gastar Exploration, Inc.                                             Matter Number:     43404-26
Expenses

11/20/18      ALL ABOUT CHARTER INC - 11/08/2018 KWASTENIET                              102.30
              ROSS ORD UA1172 to RESIDENCE CHICAGO
11/20/18      ALL ABOUT CHARTER INC - 11/02/2018 Kwasteniet Ross                         220.32
              ORD UA1403
11/20/18      ALL ABOUT CHARTER INC - 11/08/2018 KWASTENIET                              106.30
              ROSS ORD UA2200 to RESIDENCE CHICAGO
11/28/18      Ross M. Kwasteniet, P.C. - Ross Kwasteniet, Transportation                 120.28
              To/From Airport, Attend second day hearing 11/28/2018
              Total                                                                    2,120.09




                                                   16
           Case 18-36057 Document 303 Filed in TXSB on 01/09/19 Page 120 of 133
Legal Services for the Period Ending November 30, 2018                  Invoice Number:   1250001207
Gastar Exploration, Inc.                                                 Matter Number:     43404-26
Expenses


Travel Meals

Date           Description                                                                 Amount
10/31/18       Katie Kane - Katie Kane, Travel Meals, Houston, TX Case filing                25.00
               and First Day Hearing Katie Kane 10/31/2018
10/31/18       Ciara Foster - Ciara Foster, Travel Meals, Houston Gastar hearing.              6.50
               Ciara Foster 10/31/2018
11/01/18       Thad W. Davis - Thad Davis, Travel Meals, Chicago Travel                        6.11
               to/from Houston to meet with C. Foster and attend hearing.
               (breakfast prior to flight). Thad Davis 11/01/2018
11/01/18       Thad W. Davis - Thad Davis, Travel Meals, Houston Travel                       41.03
               to/from Houston to meet with C. Foster and attend hearing.
               (Dinner prior to traveling back home). Thad Davis 11/01/2018
11/01/18       Katie Kane - Katie Kane, Travel Meals, Houston, TX Case filing                 29.20
               and First Day Hearing Katie Kane 11/01/2018
11/01/18       Carrie Therese Oppenheim - Carrie Oppenheim, Travel Meals,                     69.44
               Houston, TX Gastar First Day Hearing Carrie Oppenheim
               11/01/2018
11/01/18       Ciara Foster - Ciara Foster, Travel Meals, Houston Gastar hearing.             14.08
               Ciara Foster 11/01/2018
11/02/18       Jeff Michalik - Jeff Michalik, Travel Meals, Houston, Texas                     8.84
               Attend hearing. Jeff Michalik 11/02/2018
11/02/18       Heidi Hockberger - Heidi Hockberger, Travel Meals, Houston, TX                 19.89
               Bankruptcy filing and hearing. Heidi Hockberger 11/02/2018
11/02/18       Brett V. Newman - Brett Newman, Travel Meals, Houston Gastar                    7.43
               First Day Hearing Brett Newman 11/02/2018
11/02/18       John R. Luze - John Luze, Travel Meals, Houston, TX Court                      18.12
               Appearance John Luze 11/02/2018
11/05/18       John R. Luze - John Luze, Travel Meals, Chicago, IL Attend court               17.84
               hearing John Luze 11/05/2018
11/05/18       Ross M. Kwasteniet, P.C. - Ross Kwasteniet, Travel Meals,                      44.79
               Chicago, IL (O'Hare) Attend hearing Ross Kwasteniet 11/05/2018
11/06/18       Aaron Rutell - Aaron Rutell, Travel Meals, Highland, IN Travel                  4.75
               for war room setup. Aaron Rutell 11/06/2018
11/06/18       Ross M. Kwasteniet, P.C. - Ross Kwasteniet, Travel Meals,                       7.85
               Houston, TX Attend hearing Ross Kwasteniet 11/06/2018
11/06/18       Aaron Rutell - Aaron Rutell, Travel Meals, Houston, TX Travel                  16.19
               for war room setup. Aaron Rutell 11/06/2018
11/07/18       Ross M. Kwasteniet, P.C. - Ross Kwasteniet, Travel Meals,                     100.00
               Houston, TX Represent client at hearing Ross Kwasteniet
               11/07/2018

                                                      17
           Case 18-36057 Document 303 Filed in TXSB on 01/09/19 Page 121 of 133
Legal Services for the Period Ending November 30, 2018               Invoice Number:   1250001207
Gastar Exploration, Inc.                                              Matter Number:     43404-26
Expenses

11/08/18      John R. Luze - John Luze, Travel Meals, Houston, TX Attend                   38.48
              court hearing John Luze 11/08/2018
11/13/18      John R. Luze - John Luze, Travel Meals, Chicago, IL Attend court              7.99
              hearing John Luze 11/13/2018
11/13/18      John R. Luze - John Luze, Travel Meals, Houston, TX Attend                   12.65
              court hearing John Luze 11/13/2018
11/13/18      Ross M. Kwasteniet, P.C. - Ross Kwasteniet, Travel Meals,                   130.00
              Houston, TX Attend hearing Ross Kwasteniet, John Luze
              11/13/2018
              Total                                                                       626.18




                                                    18
           Case 18-36057 Document 303 Filed in TXSB on 01/09/19 Page 122 of 133
Legal Services for the Period Ending November 30, 2018                Invoice Number:   1250001207
Gastar Exploration, Inc.                                               Matter Number:     43404-26
Expenses


Other Travel Expenses

Date          Description                                                                Amount
11/06/18      Aaron Rutell - Aaron Rutell, Mileage, Chicago, IL 30.00 miles                16.35
              Travel for war room setup. 11/06/2018
11/06/18      Aaron Rutell - Aaron Rutell, Mileage, Highland, IN 30.00 miles                16.35
              Travel for war room setup. 11/06/2018
11/06/18      Aaron Rutell - Aaron Rutell, Parking, Chicago, IL Travel for war              40.00
              room setup. 11/06/2018
              Total                                                                         72.70




                                                     19
           Case 18-36057 Document 303 Filed in TXSB on 01/09/19 Page 123 of 133
Legal Services for the Period Ending November 30, 2018        Invoice Number:   1250001207
Gastar Exploration, Inc.                                       Matter Number:     43404-26
Expenses


Outside Computer Services

Date          Description                                                        Amount
11/08/18      FLASH DATA LLC - First day hearing print jobs                      2,209.53
              Total                                                              2,209.53




                                                   20
           Case 18-36057 Document 303 Filed in TXSB on 01/09/19 Page 124 of 133
Legal Services for the Period Ending November 30, 2018    Invoice Number:   1250001207
Gastar Exploration, Inc.                                   Matter Number:     43404-26
Expenses


Outside Copy/Binding Services

Date          Description                                                    Amount
11/08/18      FLASH DATA LLC - copies of documents                           1,014.84
              Total                                                          1,014.84




                                                   21
           Case 18-36057 Document 303 Filed in TXSB on 01/09/19 Page 125 of 133
Legal Services for the Period Ending November 30, 2018    Invoice Number:   1250001207
Gastar Exploration, Inc.                                   Matter Number:     43404-26
Expenses


Computer Database Research

Date          Description                                                    Amount
11/02/18      RESTRUCTURING CONCEPTS LLC - Chapter 11 Dockets                  40.00
              Usage by Francis Petrie on 10/31/2018
11/02/18      RESTRUCTURING CONCEPTS LLC - Chapter 11 Dockets                   60.00
              Usage by Julia Foster on 10/24/2018
11/02/18      RESTRUCTURING CONCEPTS LLC - Chapter 11 Dockets                   11.00
              Usage by Jeff Michalik on 10/18/2018
11/02/18      RESTRUCTURING CONCEPTS LLC - Chapter 11 Dockets                   35.00
              Usage by Jeff Michalik on 10/12/2018
11/02/18      RESTRUCTURING CONCEPTS LLC - Chapter 11 Dockets                   40.00
              Usage by Danielle Dulitzky on 10/29/2018
11/02/18      RESTRUCTURING CONCEPTS LLC - Chapter 11 Dockets                   92.00
              Usage by Alexander Warso on 10/31/2018
11/02/18      RESTRUCTURING CONCEPTS LLC - Chapter 11 Dockets                   57.00
              Usage by Katie Kane on 10/23/2018
11/02/18      RESTRUCTURING CONCEPTS LLC - Chapter 11 Dockets                  100.00
              Usage by Danielle Dulitzky on 10/28/2018
11/02/18      RESTRUCTURING CONCEPTS LLC - Chapter 11 Dockets                   58.00
              Usage by Heidi Hockberger on 10/31/2018
11/02/18      RESTRUCTURING CONCEPTS LLC - Chapter 11 Dockets                   14.00
              Usage by Danielle Dulitzky on 10/29/2018
              Total                                                            507.00




                                                   22
           Case 18-36057 Document 303 Filed in TXSB on 01/09/19 Page 126 of 133
Legal Services for the Period Ending November 30, 2018         Invoice Number:   1250001207
Gastar Exploration, Inc.                                        Matter Number:     43404-26
Expenses


Westlaw Research

Date          Description                                                         Amount
10/31/18      THOMSON REUTERS - WEST PUBLISHING CORP -                              9.84
              WESTLAW, Research Charges, Warso, Alex, 10/31/2018
10/31/18      THOMSON REUTERS - WEST PUBLISHING CORP -                               16.37
              WESTLAW, Research Charges, Hancock, Lance, 10/31/2018
10/31/18      THOMSON REUTERS - WEST PUBLISHING CORP -                              100.41
              WESTLAW, Research Charges, Hockberger, Heidi, 10/31/2018
10/31/18      THOMSON REUTERS - WEST PUBLISHING CORP -                               16.72
              WESTLAW, Research Charges, Petrie, Francis, 10/31/2018
10/31/18      THOMSON REUTERS - WEST PUBLISHING CORP -                               65.47
              WESTLAW, Research Charges, Fombonne, Jonathan, 10/31/2018
              Total                                                                 208.81




                                                   23
           Case 18-36057 Document 303 Filed in TXSB on 01/09/19 Page 127 of 133
Legal Services for the Period Ending November 30, 2018         Invoice Number:   1250001207
Gastar Exploration, Inc.                                        Matter Number:     43404-26
Expenses


LexisNexis Research

Date          Description                                                         Amount
10/31/18      LEXISNEXIS - LEXISNEXIS, LexisNexis Research, Hockberger,             51.77
              Heidi, 10/31/2018
              Total                                                                  51.77




                                                   24
           Case 18-36057 Document 303 Filed in TXSB on 01/09/19 Page 128 of 133
Legal Services for the Period Ending November 30, 2018                  Invoice Number:   1250001207
Gastar Exploration, Inc.                                                 Matter Number:     43404-26
Expenses


Overtime Transportation

Date          Description                                                                  Amount
11/03/18      Francis Petrie - Francis Petrie, Taxi, OT Uber (past midnight)                 10.08
              11/03/2018
11/07/18      Heidi Hockberger - Heidi Hockberger, Taxi, Review/revise                        13.25
              documents. 11/07/2018
11/07/18      Jeff Michalik - Jeff Michalik, Taxi, Overtime transportation                    15.00
              11/07/2018
11/07/18      Alex Warso - Alex Warso, Taxi, OT Expense 11/07/2018                            22.45
              Total                                                                           60.78




                                                      25
           Case 18-36057 Document 303 Filed in TXSB on 01/09/19 Page 129 of 133
Legal Services for the Period Ending November 30, 2018            Invoice Number:   1250001207
Gastar Exploration, Inc.                                           Matter Number:     43404-26
Expenses


Overtime Meals - Attorney

Date          Description                                                            Amount
11/07/18      Jonathan G.C. Fombonne - Jonathan Fombonne, Overtime Meals -             20.00
              Attorney, Houston, TX Dinner - OT Meal Jonathan Fombonne
              11/07/2018
11/07/18      Jonathan G.C. Fombonne - Jonathan Fombonne, Overtime Meals -              20.13
              Attorney, Houston, TX Overtime Meal - Itemized not provided
              Jonathan Fombonne 11/07/2018
              Total                                                                     40.13




                                                   26
           Case 18-36057 Document 303 Filed in TXSB on 01/09/19 Page 130 of 133
Legal Services for the Period Ending November 30, 2018           Invoice Number:   1250001207
Gastar Exploration, Inc.                                          Matter Number:     43404-26
Expenses


Document Services Overtime

Date          Description                                                           Amount
11/06/18      Document Services, PDF Change-Pro Compare, Revise/Update                30.10
              MS Word, Search DMS. - Carol Walmsley
11/27/18      Document Services Overtime, SEC to Word Convert Document. -               3.87
              Cate Jackson
11/29/18      Document Services, Word Format/Clean Up. - Cate Jackson                  43.00
              Total                                                                    76.97




                                                   27
           Case 18-36057 Document 303 Filed in TXSB on 01/09/19 Page 131 of 133
Legal Services for the Period Ending November 30, 2018    Invoice Number:   1250001207
Gastar Exploration, Inc.                                   Matter Number:     43404-26
Expenses


Rental Expenses

Date          Description                                                    Amount
11/09/18      AQUIPT INC - RENTAL EXPENSES                                   1,711.43
11/13/18      AQUIPT INC - RENTAL EXPENSES                                     304.18
11/23/18      AQUIPT INC - RENTAL EXPENSES                                   3,798.33
11/23/18      AQUIPT INC - RENTAL EXPENSES                                   1,284.39
              Total                                                          7,098.33




                                                   28
           Case 18-36057 Document 303 Filed in TXSB on 01/09/19 Page 132 of 133
Legal Services for the Period Ending November 30, 2018    Invoice Number:   1250001207
Gastar Exploration, Inc.                                   Matter Number:     43404-26
Expenses


Miscellaneous Office Expenses

Date          Description                                                     Amount
11/30/18      WEST UNIFIED COMMUNICATIONS SERVICES INC -                        2.38
              Conference Calls
              Total                                                               2.38

TOTAL EXPENSES                                                              $ 50,295.35




                                                   29
     Case 18-36057 Document 303 Filed in TXSB on 01/09/19 Page 133 of 133



                                     Certificate of Service

        I certify that on January 9, 2019, I caused a copy of the foregoing document to be served
by the Electronic Case Filing System for the United States Bankruptcy Court for the Southern
District of Texas.

                                                      /s/ Matthew D. Cavenaugh
                                                      Matthew D. Cavenaugh
